Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 1 of 141

a

  

+ . INTHE UNITED STATES DISTRICT COURT
ays } FOR THE EASTERN DISTRICT OF PENNSYLVANIA

eet

_ (“INTERNATIONAL UNION OF PAINTERS AND: CIVIL. ACTION
~~ ALLIED TRADES DISTRICT COUNCIL NO.21.—:
HEALTH AND WELFARE FUND : NO.

2980 Southampton-Byberry Road
Philadelphia, PA 19154

and aw

 

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
ANNUITY FUND ~ :
2980 Southampton-Byberry Road :
Philadelphia, PA 19154 :

and

INTERNATIONAL UNION OF PAINTERS AND |
ALLIED TRADES DISTRICT COUNCIL NO. 21 :
JOB RECOVERY FUND :
2980 Southampton-Byberry Road :
Philadelphia, PA 19154

and

FINISHING TRADES INSTITUTE OF THE
MID-ATLANTIC REGION

2980 Southampton-Byberry Road :
Philadelphia, PA 19154 :

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
INDUSTRY ADVANCEMENT FUND

2980 Southampton-Byberry Road

Philadelphia, PA 19154

 

and

‘FEB <8 9979

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO, 21
VACATION FUND

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 2 of 141

2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
SCHOLARSHIP FUND

2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
JOB ORGANIZATION PROGRAM TRUST FUND
2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

JOSEPH ASHDALE,

in his official capacity as a Trustee of the

International Union of Painters and Allied Trades
District Council No, 21 Health and Welfare Fund

2980 Southampton-Byberry Road :
Philadelphia, PA 19154 ;

and
INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
2980 Southampton-Byberry Road :
Philadelphia, PA 19154 :
Plaintiffs,
v.
BLUE COLLAR BUILDERS, LLC
2310 Big Oak Road
Langhorne, PA 19047

Defendant.

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 3 of 141

COMPLAINT
The Parties

1, Plaintiffs International Union of Painters and Allied Trades (“‘IUPAT”) District
Council No. 21 (“DC21”) Health and Welfare Fund, IUPAT DC21 Annuity Fund, (UPAT DC21
Job Recovery Fund, Finishing Trades Institute of the Mid-Atlantic Region, (UPAT DC21 Industry
Advancement Fund, IUPAT DC21 Vacation Fund, IUPAT DC21 Scholarship Fund, and the
TUPAT DC21 Job Organization Program Trust Fund (hereafter collectively, ‘Plaintiffs Funds”)
are employee benefit plans pursuant to Section 3(3) of the Employee Retirement Income Security
Act (hereafter, “ERISA”), 29 U.S.C. Section §1002(3), with their principal office located at 2980
Southampton-Byberry Road, Philadelphia, PA 19154, within this judicial district. Plaintiff Funds
are due and owing relief being sought from Blue Collar Builders, LLC as set forth below.

2. Plaintiff Joseph Ashdale, a trustee of Plaintiff Health and Welfare Fund, acts as a
fiduciary on behalf of Plaintiff Funds within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.
§1002(21)(A), for the purposes of collecting delinquent contributions, and brings this action in
such capacity on behalf of all Plaintiff Funds having been so authorized by the Trustees of each of
the Plaintiff Funds.

3. Plaintiff, International Union of Painters and Allied Trades District Council No.
21 (hereafter, “Plaintiff Union”), is an unincerporated labor organization within the meaning of
Section 3(5) of the Labor Management Relations Act of 1947 (hereafter “LMRA”), as amended,
29 U.S.C. §185 with its principal office located at 2980 Southampton-Byberry Road, Philadelphia,
PA 19154, Plaintiff Union brings this action in its capacity as collective bargaining agent for the

covered employees of Defendant, Blue Collar Builders, LLC,

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 4 of 141

4, Defendant, Blue Collar Builders, LLC, (hereinafter, "Defendant") is a limited
liability company doing business at 2310 Big Oak Road, Langhorne, PA 19047,

5, Defendant is engaged in interstate commerce within the meaning of Section 2(6)
of the LMRA, as amended, 29 U.S.C. §152(6), and has employed members of Plaintiff Union
pursuant to a collective bargaining agreement in the Commonwealth of Pennsylvania.

6, Defendant is an Employer within the meaning of Section 2(2) of the National Labor
Relations Act and Section 301 of the LMRA, as amended, 29 U.S.C, §§152(2) and 185, and
Section 515 of the Employee Retirement Income Security Act of 1974 (ERISA), 29 ULS.C,
§§1002(5) and 1145.

| Jurisdiction & Venue

7. Jurisdiction of the District Court is invoked pursuant to Section 301 of the LMRA,
as amended, 29 U.S.C. §185, in that the Defendant is an employer within the meaning of the
LMRA, and party to a collective bargaining agreement which forms the basis and substance of the |
matters at issue in this litigation; and 28 U.S.C. §1337, providing for original jurisdiction in civil
actions that arise out of an Act of Congress regulating commerce,

8. Jurisdiction of the District Court is invoked pursuant to the provisions of Section
502 and Section 515 of the Employee Retirement Income Security Act of 1 974 (ERISA), 29 U.S.C.
§§1132 and 1145, in that Defendant is an employer as defined by ERISA, The Eastern District of
Pennsylvania is the proper venue under ERISA section 502(e)(2), 29 U.S.C. §1132(e)(2), because -
the Plaintiff funds are administered in this judicial district.

Cause of Action

Defendant’s Outstanding Obligations Owed to Plaintiffs Pursuant to Sections 502 and 515
of ERISA

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 5 of 141

9, Plaintiffs hereby incorporate the allegations of paragraphs | through 8, as if set
forth fully herein,

10.‘ Plaintiff Union and Defendant are parties to a collective bargaining agreement(s),
which requires that Defendant make certain contributions on a timely basis to Plaintiff Funds and
remit certain payments to Plaintiff Union based upon the performance of covered work by its
employees who are members of Plaintiff Union. A true and correct copy of the Collective
Bargaining Agreement is attached hereto as Exhibit A.

jan Defendant, like all other contributing employers to Plaintiff Funds, is required to
submit monthly reports setting forth the hours worked by eligible employees covered under the
collective bargaining agreement(s), and to timely remit contributions to Plaintiff Funds, at rates
commensurate with those required under the collective bargaining agreement(s), for all hours
worked. The collective bargaining agreement(s) further note that liquidated damages and interest
shall be assessed to untimely and/or unpaid fringe benefit contributions until the employer cures
its delinquency. A true and correct copy of the IUPAT District Council No, 21 Health and Welfare
Fund Delinquency Policy by which assessments of interest and liquidated damages are governed
is attached hereto as Exhibit B. |

12. Notwithstanding the obligations contained in said collective bargaining
agreement(s), Defendant has failed to timely remit the required fringe benefit contributions.
Defendant employed workers for whom it failed to timely remit required benefit contributions for
the periods of November 2018 through January 2020. As a result of the Defendant’s untimeliness
in payment of the required benefit contributions owed to the Plaintiffs, a delinquency for the total
amount of $8,637.95, which is inclusive of liquidated damages in the amount of $8,596.24 and

interest in the amount of $41.71, remains owed to the Plaintiffs

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 6 of 141

13. Further, in accordance with the collective bargaining agreements) with Plaintiff
Union, Defendant is also required to submit to auditing of its books and records at reasonable
intervals for the purpose of determining the accuracy of the contributions made by the Employer
to the Plaintiff Funds, See Exhibit A, pages 26-27,

14, On January 28, 2020, the Plaintiff Funds completed, through an independent
auditor, an audit of Defendant’s payroll records for the contribution periods of November 1, 2017
through December 31, 2019,

15. As detected by the audit, Defendant employed workers for whom it failed to remit
required benefit contributions for the abovementioned audit periods, which has resulted in an
additional audit delinquency owed in the amount of $70,304.90, which includes audit principal
due and owing in the amount of $55,886.54, liquidated damages in the amount of $11,177.31,
interest accrued to present in the amount of $2,022.43, and the cost of audit in the amount of
$1,219.62. A true and correct copy of the revised audit is attached hereto as Exhibit C.

16. Defendant was notified of these respective delinquencies, but has failed, or refused,
to make appropriate and timely payments as required. True and correct copies of the Notices sent
by Plaintiffs’ Counsel, dated September 18, 2019 and November 12, 2019, are attached hereto as
Exhibit D. |

17. These amounts may change as Defendant makes payments, partial payments and/or
fails to make payments due as a result of additional or prior work performed, or additional
delinquencies are uncovered, in accordance with the collective bargaining agreement(s).

| 18. Plaintiffs are entitled to a provision permitting immediate registration in another

District of any judgment entered in this action.

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 7 of 141

WHEREFORE, Plaintiffs request this Court to grant judgment against Defendant and in
favor of Plaintiffs, and to award relief as follows:

a. Judgment in the amount of $78,942.85, or such other amounts as may be
due and owing when this cause of action reaches judgment, as provided for by Section 502 of
ERISA;

b. Reasonable counsel fees, interest to run at rate of 6%, and costs of suit, as
provided for by Section 502 of ERISA;

on Injunctive relief ordering Defendant to remit employer reports,
contributions and other required payments in a timely fashion; and

d. Other relief as the Court deems just and proper.

Respectfully submitted,
SPEAR WILDERMAN, P.C.

vs ley

MARTIN W, MILZ

SYRETTA J. eon

230 South Broad Street, Suite 1400
Philadelphia, PA 19102

(215) 732-0101

Attorneys for Plaintiffs

Dated: February 3, 2020

 

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 8 of 141

COLLECTIVE BARGAINING
AGREEMENTS

Between

District Council No, 21
International Union of Painters
and Allied Trades AFL-CIO-CLC

and the

Associated Master Painters and Decorators Inc. of Philadelphia and
Vicinity

and the
Interior Finish Contractors Association of Delaware Valley
and the

Architectural Glass and Metal Association of Philadelphia and
Vicinity

and the
P.D.C.A, of Northeast Pa.
and the
P.D.C.A, of Harrisburg
and the
Keystone Contractors Association
and
All Independent Employers and Associations

Starting, May 1, 2017 (Painters)
Starting, May 1, 2018 (Drywall, Glaziers & Upstate)

See Duration clause, Article 27, for EXPIRATION DATES

1

 

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 9 of 141

Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article

Article
Article
Article

Article
Article

Article

Article

Article

Exhibit A
Article

Oo cosy None WN

a
on Ao WN

19
20
2]

22
23

24

25

26

27

TABLE OF CONTENTS

Recognition

Union Security

Check-off Administrative Dues

Function of Management

Contract Increases & Territories

DC Representative

General Work Conditions

Picketing

Subletting of Contract

Preservation of Work

Grievance & Arbitration

Security of Funds

Various Funds

Pinpointing Funds

Industry Advancement Funds

DC #21 Apprenticeship

State Safety Code Compliance

Compensation Insurance Coverage

Work Injury

Acts, Relations, Rulings, Legal

Jurisdiction

Promotion for Better Journeypersons

& Industries

More Favorable Terms

Drug & Alcohol Policy

Specific Provisions & conditions For All Crafts by
Zones, Painter, Wallcoverers

Zone | & 5

Specific Provisions & conditions For All Crafts by
Zones, Painters, Wallcoverers & Drywail Finishers
Zones 2,3 & 4

Specific Provisions & conditions For All Crafts
by Zones Drywall Finishers, Zones | & 5

Specific Provisions & conditions For All Crafts by
Zones Glaziers, Zones | through 6

with zones 2, 3 & 4 in a separate book

SIZE SCHEDULE

Duration

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 10 of 141

Articles of Agreement

This Agreement is made and entered into this first (1“) day of May E,
2017 between the ASSOCIATED MASTER PAINTERS AND
DECORATORS, INC. OF PHILADELPHIA AND VICINITY AND
entered into this first day of May 1, 2018 between the INTERIOR FINISH
CONTRACTORS ASSOCIATION OF DELAWARE VALLEY,
ARCHITECTURAL GLASS AND METAL ASSOCIATION OF
PHILADELPHIA AND VICINITY, P.D.C.A. OF NORTHEAST PA,
P.D.C.A.- HARRISBURG AND KEYSTONE CONTRACTORS
ASSOCIATION, hereinafter called the “EMPLOYER”, and DISTRICT
COUNCIL # 21 OF THE INTERNATIONAL UNION OF PAINTERS
AND ALLIED TRADES, AFL-CIO-CLC, oF EASTERN
PENNSYLVANIA, SOUTHERN NEW JERSEY, AND THE STATE OF
DELAWARE, HEREAFTER called the “COUNCIL”,

Now, Therefore, This Agreement Witnesseth:

ARTICLE 1

Recognition

1 Recognition:
The Union recognizes the ASSOCIATED MASTER
PAINTERS AND DECORATORS, INC. OF PHILADELPHIA
AND VICINITY, INTERIOR FINISH CONTRACTORS
ASSOCIATION OF DELAWARE VALLEY,
ARCHITECTURAL GLASS AND METAL ASSOCIATION
oF PHILADELPHIA AND VICINITY, P.D.C.A. OF
NORTHEAST PA, P.D.C.A.- HARRISBURG, KEYSTONE
CONTRACTORS ASSOCIATION, AND ALL
INDEPENDENT EMPLOYERS & ASSOCIATIONS as the
exclusive collective bargaining representative and agent under
the terms of this Agreement for all of its present and future
members. THE ASSOCIATED MASTER PAINTERS AND
DECORATORS, INC. OF PHTLADELPHIA AND VICINITY,
INTERIOR FINISH CONTRACTORS ASSOCIATION OF
DELAWARE VALLEY, ARCHITECTURAL GLASS AND
METAL ASSOCIATION oF PHILADELPHIA AND
VICINITY, P.D.C.A. OF NORTHEAST PA, P.D.C.A.-
HARRISBURG, KEYSTONE CONTRACTORS
ASSOCIATION, AND ALL INDEPENDENT EMPLOYERS
and any other Association this Union may recognize, do
recognize the COUNCIL as the bargaining representative of the

3

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 11 of 141

1.2

2.1

2.2

Painters, Decorators, Wailcoverers, Drywall Finishers, Glaziers,
and Apprentice EMPLOYEES of the EMPLOYERS.

NLRB Status:

Inasmuch as the Union has demanded recognition from the
EMPLOYER as the exclusive bargaining representative of the
EMPLOYEES in the bargaining unit described herein under
Section 9(a) of the National Labor Relation Act, and has
submitted proof thereof in the form of signed and dated
authorization cards, and the EMPLOYER is satisfied that the
Union represents a majority of its EMPLOYEES in the
bargaining units described herein, the EMPLOYER hereby
recognizes the Union as the exclusive collective bargaining
representative of its EMPLOYEES on all present and future job
sites within the jurisdiction of the Union, unless and until such
time as the Union loses its status as the EMPLOYEES’
exclusive representative as a result of an NLRB election
requested by the EMPLOYEES. The EMPLOYER agrees that
during the life of this Agreement it will not request a NLRB
election and expressly waives any right it may have to do so.

ARTICLE 2

Union Security Clause
Membership:

It is agreed that after the EMPLOYEE, who by the nature of his
work comes within the provisions of this Agreement and who
shall have worked for any EMPLOYER for not less than seven
(7) days, such EMPLOYEE shall be required to then become
and remain a member of the Union in good standing, and the
Union shall make membership therein continuously available to
such EMPLOYEE on the same terms and conditions as are
generally applicable to the other members of the Union.

Discharge of EMPLOYEE:

Any EMPLOYEE who fails or refuses to become a member of
the Union after seven (7) days from the date of commencement
of work with any EMPLOYER shall, upon written notice from
the Union, be discharged by his current EMPLOYER,

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 12 of 141

3.1

3.1.1

3.1.2

3.1.3

3.2

ARTICLE 3

Check-Off Administrative Dues

Agreement of Check-Off

Every EMPLOYER, signatory to this Agreement, hereby agrees
to check-off from wages of any EMPLOYEE by such
EMPLOYER during the term of this Agreement, administrative
dues in the then amount specified in this Agreement and/or
Union’s by-law and to remit said amount to the Administrator in
the following manner.

Upon signing of this Agreement the Union will notify the
EMPLOYER in writing of the amount of administrative dues
specified and will submit to the EMPLOYER a copy of the By-
Laws or the apprepriate By-Laws.

For each payroll period, the EMPLOYER will deduct from the
wages of each EMPLOYEE the amount specified, based on
Gross Wages and Fringe Benefits paid during said payroll
period, and will accumulate said deduction at the end of the
month.

All payments and/or transmittals of funds required under this
Article shall be paid to the Administrator not later than the
thirtieth (30) day following the end of the month in which the
check-off occurred. All such payments shall be made in
accordance with the payment and collection procedures
hereinafter set forth in Article 13.

Outside of #21’s Area:

The Employer party hereto shall, when engaged in work outside
the geographic jurisdiction of the Union party to the agreement,
comply with all of the lawful clauses of the Collective
Bargaining Agreement in effect in said other geographic
jurisdiction and executed by the employers of the industry and
the IUPAT affiliated Unions in the jurisdiction, including but
not limited to, the wages, hours, working conditions, fringe
benefits, and procedure for settlement of grievance set forth
therein; provided however, that where no affiliated Union has an
agreement covering such out-of-area work, the Employer shall
perform such work in accordance with this agreement; and
provided further that employees from within the geographic
jurisdiction of the Union party to this agreement who work in an

5

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 13 of 141

3.3

3.4

3.5

outside jurisdiction at the Employer’s request (but not
employees who travel to the jurisdiction to seek work or who
respond to a job alert issued by the LUPAT) shall receive (a)
contributions to their home benefit funds at the rate called for in
their home agreement and (b) (i) wages equal to the higher
economic package minus the amount of contributions paid under
(a), or (ii) wages equal to their home wages and a contribution to
a defined contribution retirement plan equal to [the higher
economic package] minus [the amount of contributions paid
under (a) plus the home wages]. This provision is enforceable
by the District Council or Local Union in whose jurisdiction the
work is being performed, either through the procedure for
settlement of grievance set forth in its applicable collective
bargaining agreement or through the courts and is also
enforceable by the Union party to this agreement, either through
the procedure for settlement of grievances set forth in this
agreement or through the courts. On a monthly basis, the
Employer shall provide the affiliated Union is whose area the
work is performed with documentation that it has made fringe
benefit contributions to the home funds for al! employees
brought into the jurisdiction by the Employer.

Drywall Finishers ONLY: See Article 25.10.7

EMPLOYER’S Obligation:

The obligation of the EMPLOYER under 3.1 and 3.3 shall apply
only as to EMPLOYEES who have voluntarily signed a valid
dues deduction authorization card,

Time of Employment

At the time of employment of any EMPLOYEE, the
EMPLOYER will submit to each such EMPLOYEE, for his
voluntary signature, a dues deduction authorization card in
duplicate; one copy of which is retained by the EMPLOYER
and the other returned to the Union; the form to be supplied to
such EMPLOYER by the Union.

Submittal Form:

On or before the thirtieth (30") day of each month, the
EMPLOYER will submit to the Union, a list of all

EMPLOYEES covered by the Agreement who have not signed a
dues deduction card, together with the number of hours worked
by each such EMPLOYEE during the month previous.

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 14 of 141

3.6 Political Action Fund:
It is recognized that the District Council 21 has a Political
Action Fund and is entitled to voluntary contributions by its
members. Upon receipt of written authorization from an
EMPLOYEE, the EMPLOYER agrees to deduct payments in
the amount specified in the wages of said EMPLOYEE, and
forward such monies to the Political Action Fund, in a manner
consistent with Article 3.

ARTICLE 4

Function of Management

 

4.1 Management Rights:
In the exercise of its functions of management, the EMPLOYER
shall have the right, to plan, direct and control operations of all
its work, hire EMPLOYEES, direct the working forces in the
field, assign EMPLOYEES their jobs, discharge, suspend or
discipline for proper cause, (proper cause for discharge includes
but is not necessarily limited to incompetence, insubordination,
habitual tardiness or absenteeism), transfer, promote or demote
EMPLOYEES, lay off EMPLOYEES because of the lack of
work, or for other legitimate reasons, require EMPLOYEES to
observe the EMPLOYER’S and/or contracting entities, rules and
regulations not inconsistent with this Agreement, institute a fair
and consistent drug policy, regulate the amount of equipment
used and the use of equipment and other property of the
EMPLOYER, decide the number of EMPLOYEES needed;
provided, however, that the EMPLOYER will not use its rights
for the purpose of discrimination against any EMPLOYEE.

ARTICLE 5

Contract Increases & Territory covered in Zones

Zone | (Phila. Metro) Painters, Drywall Finishers, Walicoverers,
Glaziers:

Territory: Pennsylvania Counties of} Philadelphia, Montgomery, Bucks,
Delaware, And Chester.

Negotiated Increases for contract Duration Zone _/: Painters &
Wallcoverers (distribution to be determined by Union)

Ist Year 2% Year 3% Year 4" Year 5" Year
Regular $2.00 $2.00 $1.75 $1.75 = $4.75

7

 

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 15 of 141

Bridge $2.25 $2.25 $1.65
Industrial 80%wages 80% wages $1.65

Negotiated Increases for contract Duration Zone _/: Drywall Finishers

(distribution to be determined by Union) - PHILADELPHIA ONLY
1S Year 2™ Year 3° Year

Regular $1.60 $1.60 $1.55

 

Negotiated Increases for contract Duration Zone 7: Drywall Finishers

(distribution to be determined by Union) - 4 COUNTY AREA ONLY
1S Year 2" Year 3 Year

Regular $1.00 $1.00 $1.00

Negotiated Increases for contract Duration Zone J: Glaziers (distribution
to be determined by Union)

1! Year 2" Year 3" Year
Regular $2.55 $1.60 $1.60

 

Zone 2 (Wilkes-Barre, Scranton) Painters, Drywall Finishers,
Wallcoverers

Territory: Pennsylvania Counties of: Bradford, Carbon, Clinton,
Columbia, Lackawanna, Luzerne, Lycoming, Monroe, Montour,
Northumberland, Pike, Schuylkill, Snyder, Sullivan, Susquehanna, Tioga,
Union, Wayne and Wyoming

Negotiated Increases for Contract Duration Zone 2: (distribution to be
determined by Union)
I Year 2% Year 3% Year 4" Year

 

Painters $1.42 $1.25 $1.25 $1.25
Industrial $1.42 $1.25 $1.25 $1.25
Bridge $1.42 $1.25 $1.25 $1.25
Drywail $1.42 $1.25 $1.25 $1.25

Mkt. Recovery: to be determined-------------------------------------+-+--------°-

 

Zone 2 (Scranton, Wilkes-Barre, Northumberland) Glaziers:
Territory: Pennsylvania Counties of: Bradford, Susquehanna, Wayne,
Lackawanna, Monroe, Pike, Wyoming, Tioga, Columbia, Union, Sullivan,
Lycoming, Montour, Clinton, and Luzerne.

|
|
|!
|

 

Negotiated Increases for Contract Duration Zone 2: (Distribution to be
determined by Union)

Regular See Scranton Agreement (Sterling Glass)
May 1, 2018 thru April 30, 2019

8
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 16 of 141

Zone 3 (Allentown-Lehigh Valley) Painters, Drywall Finishers,
Walicoverers:

Territory: Pennsylvania Counties of: Lehigh, Northampton, and Berks,
Negotiated Increases for Contract Duration Zone 3: (distribution to be

determined by Union)
2 Year 3% Year 4!" Year 56 Year

 

Painters $1.42 $1.25 $1.25 $1.25
Industrial $1.42

Bridge $1.42

Drywall 70% of Philadelphia (Alf 3 Years)

Mkt. Recovery: to be determined--------------------------------------------------
Zone 3 (Alientown Reading) Glaziers:

Territory: Pennsylvania Counties of: Lehigh, Northampton, Schuylkill,
Berks, Colombia and Carbon.

Negotiated Increases for Contract Duration Zone 3: (Distribution to be
determined by Union)

 

Regular See Allentown/Reading Agreement (Hutt’s Glass)
June 1, 2016 thru April 30, 2019

Zone 4 (Harrisburg) Painters, Drywall Finishers, Wallcoverers:

Territory: Pennsylvania Counties of: Adams, Cumberland, Dauphin,
Franklin, Lancaster, Lebanon, Perry and York.

Negotiated Increases for Contract Duration Zone 4: (distribution to be
determined by Union)
Year 2% Year 3 Year

 

Painters $1.50 $1.50 $1.50
Bridge $1.50 $1.50 $£.50
Industrial $1.50 $1.50 $4.50
Drywall $4.25 $1.15 $t.10

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 17 of 141

Zone 4 (Harrisburg) Glaziers:

Territory: Pennsylvania Counties of: Franklin, Adams, Cumberland, Perry,
Dauphin, Juniata, Snyder, York, Lancaster and Lebanon.

Negotiated Increases for Contract Duration Zone 4: (Distribution to be
determined by Union)

Regular See Harrisburg Agreement (Hershocks, Inc., Harrisburg, Eastern)
May [, 2017 thru April 30, 2022

Zone 5 (State of Delaware) Painters, Drywall Finishers,
Wallcoverers, and Glaziers

Territory: Whole State

Negotiated Increases for Contract Duration Zone_5: (distribution to be

 

determined by Union)

1 Year 2% Year 3% Year 4" Year 5" Year
Regular $2.00 $2.00 $1.75 $1.75 $1.75
Bridge $2.25 $2.25 $1.65
Industrial 80% wages 80% wages $1.65

Glaziers Regular (Same as zone 1)
Mkt. Recovery: to be determined ------------------------------------------+ssse0

Negotiated Increases for Contract Duration Zone 5: Drywall Finishers
(distribution to be determined by Union)

Drywall Ist Year 2nd Year 3rd Year
Regular 76% of Philadelphia (All 3 Years)

Zone 6 (Southern N.J.) Glaziers only

Territory: Southern New Jersey counties of: Gloucester, Atlantic, Camden,
Salem, Cumberland, Cape May, and parts of Ocean and Burlington. (See
dividing lines below)

Pennsylvania and New Jersey Boundaries: New Hope, PA to Newtown,
PA to Emilie, PA te Florence, NJ to Bustleton, NJ to Columbus, NJ to
Jobstown, NJ to Pemberton, NJ to Ongs Hat, NJ to Chatsworth, NJ to
Whiting, NJ to Pinewald, NJ to Ocean Gate, NJ to Seaside Heights, NJ.
Everything south of these boundaries is the geographic jurisdiction of |
Glaziers Local Union 252 in the state of New Jersey. |

 

Negotiated Increase same as zone 1

 

10
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 18 of 141

6.1

6.1.4

7A

7,2

73

ARTICLE 6

Council Representatives

District Council 21 Representatives:

District Council’s Representative only, in their capacity, shail be
permitted to visit a job, or a shop, to ascertain if the terms of this
Agreement are being complied with.

No Restriction to Jobs:

In the event that a Representative needs a pass or special permit
to get on a job site because of security regulations, the
EMPLOYER will assist in getting the Representative on the job.
The Representative will not be restricted by the EMPLOYER in
any way in the performance of his duties. If it is beyond the
EMPLOYER’S control, then District Council # 21 will explore
other avenues.

ARTICLE 7

General Work Rules

Productivity:

In recognition of increased competition from Non-Union
subcontractors, it is understood that EMPLOYEES must begin
and end the working day according to this contract, and the lunch
periods must not be extended. Those who violate this
understanding, or those who fail to report without sufficient
notice, can be subject to discharge. It is the aim of the
EMPLOYER and all of the EMPLOYEES to be as productive as
possible, in order to help preserve future job security.

Ratio:

The contractor or the EMPLOYER party to this Agreement,
when engaged in work outside the geographical jurisdiction of
the Union party to this Agreement, shall employ not less than
fifty percent (50%) of the workers employed on such work from
the members of the Local Union or District Council where the
worl is being performed.

Jurisdictional Conditions:

The EMPLOYER party hereto shall, when engaged in work
outside the geographic jurisdiction or zone of the Union party to
the Agreement, comply with ail of the lawful clauses of the

ll

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 19 of 141

7.3.1

7A

8.1

Collective Bargaining Agreement in effect in said other
geographic jurisdiction or zone and executed by the
EMPLOYER’S of the industry and the affiliated Local Unions
in that jurisdiction or zone, including but not limited to, the
wages, hours, working conditions, fringe benefits, and procedure
for settlement of grievances set forth therein; provided however,
that as to EMPLOYEES employed by such EMPLOYER from
within the geographic jurisdiction or zone of the Union party to
this Agreement and who are brought into an outside Jurisdiction,
such EMPLOYEES, shall be entitled to receive the wages and
conditions effective in either the home or outside jurisdiction
which ever favorable to such EMPLOYEES, and fringe benefit
contributions on behalf of such EMPLOYEES shall be made
solely to their home funds in accordance with their governing
documents and the difference between the benefit contributions
required by the home funds and the away funds, if any, shal] be
paid to the employees as additional wages. This provision is
enforceable by the Local Union or District Council im whose
jurisdiction the work is being performed, both through the
procedure for settlement of grievances set forth in this
applicable Collective Bargaining Agreement and through the
courts and is also enforceable by the Union party to this
Agreement, both through the procedure for settlement of
grievances set forth in this Agreement and through the courts.

Evading obligations:

The EMPLOYER shall not be permitted to evade its obligations
thereunder by setting up an additional ‘home’ or ‘branch’ office
or plant in an area outside District Council 21’s territory.

Coffee Break:
There shall be a 15-minute coffee break per shift. This also
applies to night shift.

ARTICLE 8

Picketing

Painters, Drywall Finishers, Wallcoverers

EMPLOYEES covered by this Agreement shall have the right to
respect any legal primary picket line validly established by any
bona fide labor organization, and the Union party to this
agreement has the right to withdraw employees covered by this
agreement whenever the Employer party to the agreement is

12

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 20 of 141

o.1

9.2

10.1

involved in a legitimate primary labor dispute wit any bona fide
organization.

ARTICLE 9

Subletting of Contracts

All Zones Painters, Drywall Finishers, Wallcoverers

Subcontracting

The EMPLOYER shall not contract out or subcontract any work
covered by this Agreement to any sub-contractor or other person
unless that sub-contractor or other person is a party to a
Collective Bargaining Agreement with a District Council or
Local Union affiliated with the International Union of Painters
and Allied Trades, AFL — CIO.

Glaziers Sub-Contracting Only

The COUNCIL agrees to recognize existing past practice with
regard to subcontracting and agrees that it will not bring any
actions against any member of AGMA who utilizes such practice
even though they may not have done so in the past.

ARTICLE 10

Preservation of Work Clause

Protection of Work:

To protect and preserve, for the EMPLOYEES covered by this
Agreement, all work they have performed and all work covered
by this Agreement, and to prevent any devise or subterfuge to
avoid the protection and preservation of such work, it is agreed
as follows: If the EMPLOYER performs on-site construction
work of the type covered by this Agreement, under its own name
or the name of another, as a corporation, company, partnership,
or other business entity, including a joint venture, wherein the
EMPLOYER, through its officers, directors, partners, owners, or
stockholders, exercises directly or indirectly (through family
members or otherwise), management, control, or majority
ownership, the terms and conditions of this Agreement shall be
applicable to all such work.

13

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 21 of 141

10,2

10.3

1i.1

Disputes:

All charges of violations of Section 13.1 of this Article shall be
considered as a dispute and shall be processed in accordance
with the provisions of this Agreement on the handling of
grievances and the final and binding resolution of disputes. As a
remedy for violations of this Article, the Joint Trade Board or
Arbitrator shall be able, at the request of the Union, to require an
EMPLOYER to pay 1) to effected EMPLOYEES covered by
this Agreement, including registered applicants for employment,
the equivalent of wages those EMPLOYEES have lost because
of the violations, and 2) into the affected Joint Trust Funds to
which this Agreement requires contributions, any delinquent
contributions that resulted from the violations. The Joint Trade
Board or Arbitrator shail be able also to provide any other
appropriate remedies, whether provided by law or this
Agreement. The Union shall enforce a decision of the Joint
Trade Board or Arbitrator under this Article only through
arbitral, judicial, or governmental (for example, the National
Labor Relations Board) channels.

Enforcement of Award:

If, after an EMPLOYER has violated this Article, the Union
and/or the trustees or one or more Joint Trust Funds to which
this Agreement requires contributions institute legal action to
enforce an award by an Arbitrator or the Joint Trade Board
remedying such violation, or defend an action that seeks to
vacate such award, the EMPLOYER shall pay any accountants’
and/or attorneys’ fees incurred by the Union and/or the Joint
Trust Funds, plus costs of the litigation, that have resulted from
such legal action. This section does not affect other remedies,
whether provided by law or this Article that may be available to
the Union and/or the Joint Trust Funds.

ARTICLE 11

Grievances and Arbitration

Jurisdiction of Procedures:

All complaints, disputes, controversies, claims or grievances
(hereinafter referred fo as a dispute) arising between the parties to
the Agreement involving questions of interpretation, application,
or breach of any part of this Agreement, or arising out of the
contractual relations between the parties and their respective
members shall, be resolved in the following manner:

14

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 22 of 141

Step 1

Step 2

Step 3

Step 4

Step 5

In the first instance, the job or shop steward shall file a grievance

with the foreman on the job. The company has five (5) working
days to answer this grievance. If the grievance cannot be resolved
at this step it shall proceed to step two.

The Business Representative of District Council 21 will meet
with the foreman on the job. If the grievance cannot be resolved
at this step within five (5) working days it shall proceed to step
three.

The Company Representative will meet with a committee
appointed to hear this grievance at District Council 21’s office.
The committee will render its opinion within three (3) working
days of the meeting. If the Company does not agree with this
opinion it has two (2) working days to write its reasons why it
disagrees with the opinion of the Committee. If the Committee
disagrees with the written response by the Company, the Business
Manager/Secretary Treasurer, will proceed to step four (4) and
file for a Joint Trade Board Meeting.

The Joint Trade Board will be made up of three members of
District Council 21, and three members of the Association that
best represents this grievance. From the time either party files for
a “Joint Trade Board Meeting”, the Board must convene within
five (5) working days. The Joint Trade Board must render its
decision within three (3) working days. The decision of the Joint
Trade Board will be binding and final on the parties. If the
EMPLOYER refuses to comply with a final and binding decision
issued at the Joint Trade Board level, the District Council will
have the right to direct EMPLOYEES of such EMPLOYER to
refrain from work. If the “Joint Trade Board” cannot resoive the
grievance, at this level: either party can file for arbitration with
(AAA) American Arbitration Association, within ten (10)
working days.

During the pendency of the Board’s decision, there shall be no
cessation of work of any type or description nor shall the
EMPLOYER lock out any EMPLOYEE.

ARBITRATION

The American Arbitration Association will submit a panel of
Arbitrators from whom the parties shall select an Impartial
Chairman in accordance with the Rules and Regulations of the

1S

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 23 of 141

11.2

11.3

{1.4

i1.5

American Arbitration Association to hear the dispute. The
decision of the Impartial Chairman shall be final and binding
upon all parties to the proceedings and to this Agreement.

48-hour rule:

If an EMPLOYER fails to comply with an Arbitration Award
within forty-eight (48) hours after it has been rendered, the Union
shall have the right, aside from other legal remedies available to
it, to direct the EMPLOYEES of such EMPLOYER covered by
this Agreement to refrain from working for such EMPLOYER as
jong as he has failed to comply with the Arbitration Award, and
such action by the Union and the EMPLOYEES shal! not be
considered a breach or violation of this Agreement.

Cost

Each party shall pay one-half (1/2) the costs of arbitration
including administrative fees and the cost of an arbitrator. This
shall not include the legal fees of any party using the services of
an attorney or any other professional service, which shall be the
responsibility of the party(s) engaged. The exception being, as
pertaining to any and all fees as outlined in Article 13.

Termination of Agreement:

In the event it has been determined by the appropriate body that
any EMPLOYER, party to this Agreement, has violated it, in any
respect, depending on the severity of the offenses, then this
Agreement shall be terminated as to such EMPLOYER, and the
Union is privileged to withdraw the workers from the
employment of that EMPLOYER.

All matters considered beneficial to the painting, wallcovering,
drywall finishing and glazing industries, not presently provided
for in this Agreement, shall be referred to the Joint Trade Board
for consideration and appropriate action.

Non-Members of Associations:

The parties hereto agree that the arbitration procedure outlined
above will be available for any dispute which may rise between
the Union and EMPLOYER who is not a member of the
ASSOCIATED MASTER PAINTERS AND DECORATORS,
INC. OF PHILADELPHIA AND VICINITY, INTERIOR
FINISH CONTRACTORS ASSOCIATION OF DELAWARE
VALLEY, ARCHITECTURAL GLASS AND METAL
ASSOCIATION OF PHILADELPHIA AND VICINITY,
P.D.C.A. OF NORTHEAST PA, AMERICAN

16

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 24 of 141

42.1

12.2

SUBCONTRACTORS ASSOCIATION OF CENTRAL
PENNSYLVANIA, P.D.C.A.- HARRISBURG and any or all
Independent EMPLOYERS and Associations the Union may
recognize, but who has agreed to accept and be bound by the
arbitration procedures and machinery set forth above.

When a non-member signator of this Agreement is charged with
violating any of the provisions or conditions of this Agreement or
any other Agreement District Council No. 21 is a party to,
indenture or condition related to the Collective Bargaining
Agreement between the parties hereto, they shall be given the
right to designate another non-member signator to the Agreement,
in good standing, to sit in the place and stead of one Chapter
designated member of the Board, for the purpose of hearing and
determining the particular charge or charges; in such an event the
Chapter shall temporarily remove one of its appointed members
of the Board to give effect to the aforementioned objective. The
non-member signator designee shall be vested with the same
powers and authority as held by the other member of the Board.

ARTICLE 12

Security of Funds

Upon signing an EMPLOYER to this Collective Bargaining
Agreement, the EMPLOYER must submit to the Union a
complete list of all EMPLOYEES and jobs; also, proof of
having proper Worker’s Compensation and Unemployment
Insurance,

ALL Painting, and Wallcovering EMPLOYERS are required to
post a security bond; the original shall be filed with the District
Council #21 office. The amount of the bond for EMPLOYERS
averaging | to 15 EMPLOYEES shall be $30,000.00, 16 to 35
EMPLOYEES shall be $50,000.00 and over 35 EMPLOYEES
$75,000.00.

ALL Glazing & Drywall Finishing EMPLOYERS ONLY
Bonding of Fringe Benefits and Employee Deductions Only
Bonding limits based on average manpower over last 12 months.
Hf 12 months not available Prior 6 months.

IfNo prior history, Employer estimated average for year.

When current Employer bonds expire, new bonds will be
provided as follows:

7

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 25 of 141

Monthly Payer

(January due by the end of February)

Journeypersons & Apprentices

1-5 § 20,000
6-10 $ 40,000
11-15 $ 60,000
16-20 § 80,000
21-30 $160,000
31-40 $125,000
Over 40 $150,000

Bi-Monthly Payer

(January 1 -15, due January 31"
January 16-31, due February 15")

Journeypersons & Apprentices

1-5 $ 10,000
6-10 $ 20,000
1h-15 $ 30,000
16-20 $ 40,000
21-30 $ 50,000
31-40 $ 62,500
Over 40 $ 75,000

Bonds will be issued on a yearly basis and will only be modified on
renewal.

Memorandum of Understanding:

Council will work to modify Painter, Glazier and Drywall Employers
bonds to these levels, so alf Employers in CBA maintain the same level of
Bonding.

Employers and Council will work to increase bonding rates in year 2 of
this Agreement as follows:

Bonding of Fringe Benefits and Employee Deductions Only
Bonding limits based on average manpower over last 12 months.

If 12 months not available Prior 6 months.

If No prior history, Employer estimated average for year.

When current Employer bonds expire, new bonds bi! be provided as
follows:

[8

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 26 of 141

Bonds will be issued on a yearly basis and will only be modified on
renewal.

Monthly Payer

(January due by the end of February)

Journeypersons & Apprentices

1-5 $ 40,000
6-10 $ 80,000
11-15 $120,000
16-20 $160,000
21-30 $200,000
31-40 $250,000
Over 40 $306,006

IBi-Monthly Payer

(January 1-15, due January 31°
January 16-31, due February 15")

Journeypersons & Apprentices

1-5 $ 20,000
6-10 $ 40,000
11-15 $ 60,000
16-20 $ 80,000
24-30 $100,600
31-40 $125,000
aver 40 $150,000

Employers and Council shall both help fund an account within the H&W
Fund through excess of bond cost and or H& W contributions. (except
drywall finishers)

Employers and Council shall work to develop plan to establish an
Insurance policy / Bond Facility/ Bond Pool / Bonding stop-loss policy /
etc. that may help Employers obtain the increased Bond levels with a goal
that will limit or exclude the need for Employer Owner’s personal
guarantees on these Bonds.

It shall be understood that both Employers and Council shall work
together to help reduce the risk to the Funds by increasing Bond levels. In
doing so, both Employers and Council shall not create an Undue
Hardship/Burden on the other.

19

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 27 of 141

12.3

12.3.1

12.4

13.1

For All Painting EMPLOYERS, in lieu of a minimum bond or
letter of credit, the EMPLOYER eligible for the minimum
coverage must deposit the sum of $ 1,000.00 Per Man Per Week,
by certified check to be held in escrow by the Fund Office, until
such time the EMPLOYER shall produce a bond based on the
above scale, or no longer employs District Council # 21
members.

For All Glazing & Drywall Finishing EMPLOYERS, in leu ofa
minimum bond or letter of credit, the EMPLOYER eligible for
the minimum coverage must deposit the sum of $ 1,500.00 Per
Man Per Week, by certified check to be held in escrow by the
Fund Office, until such time the EMPLOYER shall produce a
bond based on the above scale, or no longer employs District
Council # 21 members.

Example: 5 Journeypersons & or apprentices
Payment due the following week.

Calculation: $15,000.00 total to cover 2 weeks

EMPLOYERS working under these circumstances may be
required by the Union to pay fringe benefits and deductions on a
weekly basis.

Vacation Fund escrow will also be retained (per Article 13.4.1)

GLAZIERS & DRYWALL FINISHERS ONLY
ARTICLE 13

Various Funds

Health & Welfare Funds: (1) The EMPLOYER agrees to be
bound by all provisions set forth in the Agreement and
Declaration of Trust, and all amendments thereto, governing
establishment and operation of the 1.U.P.A.T. District Council
No. 21 Welfare Fund. The Trust Agreement provides, inter alia,
for the receipt of contributions by the Welfare Fund for the
purpose of providing group health, medical surgical disability
and other related welfare benefits to eligible workers and their
families, in such form and amounts as the Trustees of the
Welfare Fund may determine in conformity with the discretion

20

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 28 of 141

vested in them under provisions set forth in the Trust
Agreement. The EMPLOYER agrees to contribute for each
EMPLOYEE covered by this Agreement to the Welfare Fund in
the manner provided herein, in the then current amounts and for
the periods as set forth in Article 5.

13.2.) The LU.P.A.T. Union and Industry Pension Fund and
Annuity:

13.2.1 The EMPLOYER agrees to be bound by all provisions set forth
in the Agreement and Declaration of Trust, and all amendments
thereto, governing establishment and operation of the 1.U.P.A.T.
Union and Industry National Pension Fund (“Pension Fund’).
The Trust Agreement provides infer alia, for the receipt of
contributions by the ].U.P.A.T. Union and Industry National
Pension Fund for the purpose of providing pension and other
related benefits to eligible workers and their families, in such
form and amounts as the Trustees of the LU.P.A.T. Union and
Industry National Pension Fund may determine in conformity
with the discretion vested in them under provisions set forth in
the Trust Agreement. The EMPLOYER agrees to contribute for
each EMPLOYEE covered by this Agreement to the Pension
Fund in the manner provided herein, in the then current amounts
and for the periods as set forth in Article 5.

13.2.2. Contributions shall be paid on behalf of any EMPLOYEE
starting with the EMPLOYEE’S first day of employment in a
job classification covered by this Agreement.

13.2.3. The payments to the Pension and Annuity Fund required above
shall be made to the I.U.P.A.T. Union and Industry National
Pension Fund which was established under an Agreement and
Declaration of Trust dated April 1, 1967.

13.2.4 The EMPLOYER hereby irrevocably designates as its
representatives on the Board of Trustees such Trustees as are
now serving, or who will in the future serve as EMPLOYER
Trustees, together with their successors. The EMPLOYER
further agrees to be bound by all actions taken by the Trustees
pursuant to the Agreement and Declaration of Trust.

13.2.5 All contributions shall be made at such time and in such manner
as set forth in this Agreement. The Trustees shall have the
authority to have an independent certified public accountant
audit the payroll and wage records of the EMPLOYER for the

21

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 29 of 141

13.2.6

purpose of determining the accuracy of contributions to the
Pension Fund.

Ifan EMPLOYER fails to make contributions to the Pension
Fund within thirty (30) days after the date required by the
Trustees, the Union shall have the right to take whatever steps
are necessary to secure compliance with this Agreement, any
other provisions hereof to the contrary notwithstanding, and the
EMPLOYER shall be liable for all costs for collecting payments
due, together with attorneys’ fees and such liquidated damages
as may be assessed by the Trustees. The EMPLOYER’S liability
for payment under this Article shall not be subject to or covered
by any grievance or arbitration procedure or any “no strike”
clause which may be provided or set forth elsewhere in this
Agreement.

13.2.7 The Pension Plan adopted by the Trustees of the Pension Fund

13.3

13.3.1

13.3,2

shall at afl times conform with the requirements of the Internal
Revenue Code so as to enable the EMPLOYER at all times to
treat contributions to the Pension Fund as a deduction for
income tax purposes.

The LU.P.A.T. District Council 21 Annuity Fund:

The EMPLOYER agrees to be bound by all provisions set forth
in the Agreement and Declaration of Trust, and all amendments
thereto, governing establishment and operation of the 1.U.P.A.T.
District Council 21 Annuity Fund. The Trust Agreement
provides inter alia, for the receipt of contributions by the
LU.P.A.T. District Council 21 Annuity Fund for the purpose of
providing pension and other related benefits to eligible workers
and their families, in such form and amounts as the Trustees of
the L.U.P.A.T, District Council 21 Annuity Fund may determine
in conformity with the discretion vested in them under
provisions set forth in the Trust Agreement. The EMPLOYER
agrees to contribute for each EMPLOYEE covered by this
Agreement to the Annuity Fund in the manner provided herein,
in the then current amounts and for the periods as set forth in
Article 5.

Contributions shall be paid on behalf of any EMPLOYEE,

starting with the EMPLOYEE’S first day of employment in a
job classification covered by this Agreement.

22

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 30 of 141

13.3.3

13.3.4

13,35

13.3.6

13.3.7

13.3.8

13.4

The payments to the Annuity Funds required above shall be
made to the .U.P.A.T. District Council 21 Annuity Fund which
was established under an Agreement and Declaration of Trust
dated June 1, 1972.

The EMPLOYER hereby irrevocably designates as its
representatives on the Board of Trustees such Trustees as are
now serving, or who will in the future serve as EMPLOYER
Trustees, together with their successors. The EMPLOYER
further agrees to be bound by all actions taken by the Trustees
pursuant to the Agreement and Declaration of Trust.

All contributions shall be made at such time and in such manner
as set forth in this Agreement. The Trustees shall have the
authority to have an independent certified public accountant
audit the payroll and wage records of the EMPLOYER for the
purpose of determining the accuracy of contributions to the
Annuity Fund,

Ifan EMPLOYER fails to make contributions to the Annuity
Fund within thirty (30) days after the date required by the
Trustees, the Union shall have the right to take whatever steps
are necessary to secure compliance with this Agreement, any
other provisions hereof to the contrary notwithstanding, and the
EMPLOYER shall be liable for all costs for collecting payments
due, together with attorneys’ fees and such liquidated damages
as may be assessed by the Trustees. The EMPLOYER’S liability
for payment under this Article shall not be subject to or covered
by any grievance or arbitration procedure or any “no strike”
clause which may be provided or set forth elsewhere in this
Agreement,

The Annuity Plan adopted by the Trustees of the Annuity Fund
shall at all times conform with the requirements of the Internal
Revenue Code so as to enable the EMPLOYER at all times to
treat contributions to the Annuity Fund as a deduction for
income tax purposes.

Funds are paid to the Painters District Council 21 of
Northeastern Pennsylvania Annuity Fund for the members
covered by Article 24 (L.U, 2018, L.U. 1269).

Vacation Fund: (1) The EMPLOYER agrees to be bound by all
provisions set forth in the Agreement and Declaration or Trust,
and all amendments thereto, governing establishment and

23

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 31 of 141

13.4.1

13.5

13.6

operation of the LU.P.A.T. District Council No. 21 Vacation
Fund. The Agreement provides, inter alia, for the receipt of
contributions by the Vacation Fund for the purpose of providing
vacation benefits to eligible workers and their families, in such
form and amounts as the Trustees of the Vacation Fund may
determine in conformity with the discretion vested in them
under provisions set forth in the Trust Agreement. The
EMPLOYER agrees to contribute for each EMPLOYEE
covered by this Agreement to the Vacation Fund in the manner
provided herein, in the then current amounts and for the periods
as set forth in Article 5,

A certified check for no less than Five Hundred Dollars
($500.00) and no more than Two Thousand Five Hundred
Dollars ($2,500.00) shall be deposited with the Administrator of
the Vacation Fund by each EMPLOYER. The Board of Trustees
of the Vacation Fund shall determine the amount due from each
EMPLOYER, predicated on the basis of one-twelfth (1/12) of
the yearly amount of funds submitted by the EMPLOYER to the
Vacation Fund in the preceding year. In addition to any other
remedies available to the Vacation Fund as set forth is this
Article, an EMPLOYER who is delinquent in submitting
contributions to the Vacation Fund shall have the delinquent
monies withdrawn from its certified check and will be required
to resubmit a new check in full covering this delinquency.

Training and Education Fund:

The EMPLOYER agrees to be bound by all provisions set forth
in the Agreement and Declaration of Trust, and all amendments
thereto, governing establishment and operation of the I.U.P.A.T.
District Council 21 Fund (hereinafter referred to as The FTI
Fund). The Trust Agreement provides, inter alia, for the receipt
of contributions by the FTI Fund for the purpose of establishing
and administering a Training Program as the Trustees of the FTI
Fund may determine in conformity with the discretion vested in
them under provisions set forth in the Trust Agreement. The
EMPLOYER agrees to contribute for each EMPLOYEE
covered by this Agreement to the FTI Fund in the manner
provided herein, in the then current amounts and for the periods
as set forth in Article 5.

National Apprenticeship Fund: The EMPLOYER agrees to
contribute the sum of ten cents ($.10) per hour for each hour for
which an EMPLOYEE receives pay to the National
Apprenticeship Fund. Trustees of said Fund shall remit said sum

24

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 32 of 141

13.7

13.7.1

13.7.2

13.7.3

13.7.4

13.7,5

to the National Painting and Decorating and Drywall
Apprenticeship and Manpower Training Fund at such regular
periods of time, and in the manner and form as shall be
determined by the Trustees of the National Apprenticeship Fund
from time to time.

The District Council 21 Scholarship Fund:

The EMPLOYER agrees to be bound by ail provisions set forth
in the Agreement and Declaration of Trust, and all amendments
thereto, governing establishment and operation of the District
Council 21 Scholarship Fund (“Scholarship Fund”). The Trust
Agreement provides inter alia, for the receipt of remittance by
the Scholarship Fund for the purpose of providing educational
relief to eligible workers and their families, in such form and
amounts as the Trustees of the Scholarship Fund may determine
in conformity with the discretion vested in them under
provisions set forth in the Trust Agreement. The EMPLOYER
agrees to remit for each EMPLOYEE covered by this
Agreement to the Scholarship Fund in the manner provided
herein, in the then current amounts and for the periods as set
forth in Article 5.

Remittances shall be paid on behalf of any EMPLOYEE, starting
with the EMPLOYEER’S first day of employment in a job
classification covered by this Agreement.

The EMPLOYER further agrees to be bound by actions taken by
the Scholarship Fund Trustees pursuant to the Agreement and
Declaration of Trust.

All remittances shall be made at such time and in such manner as
set forth in this Agreement. The Trustees shail have the
authority to have an independent certified public accountant
audit the payroll and wage records of the EMPLOYER for the
purpose of determining the accuracy of deductions and
remittances to the Scholarship Fund.

Ifan EMPLOYER fails to make remittance to the Scholarship
Fund within thirty (30) days after the date required by the
Trustees, the Union shall have the right to take whatever steps
are necessary to secure compliance with this Agreement, any
other provisions hereof to the contrary notwithstanding, and the
EMPLOYER shall be liable for ail costs for collecting payments
due, together with attorneys’ fees and such liquidated damages

25

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 33 of 141

13.8

13.9

as may be assessed by the Trustees. The EMPLOYER’S
liability for payment under this Article shall not be subject to or
covered by any grievance or arbitration procedure or any “no
strike’ clause which may be provided or set forth elsewhere in
this Agreement.

Board of Trustees:

As to each Fund referenced in Sections 13.1 through 13.15 of
this Article, the EMPLOYER hereby irrevocably designates as
its representatives on the Boards of Trustees such Trustees as are
now serving, or will im the future serve, as EMPLOYER
Trustees, together with their successors appointed and/or elected
in accordance with provisions set forth in the Agreement and
Declaration of Trust for each Fund. The EMPLOYER further
agrees to be bound by all actions taken by the Trustees of each
respective Fund pursuant to each such Agreement and
Declaration of Trust, and to be further bound by any and all
rules and regulations duly adopted by each Board of Trustees.
The Welfare Fund, Vacation Fund and FTI Fund shall each be
administered, pursuant to an Agreement and Declaration of
‘Trust, by a Board of Trustees composed of an equal number of
representatives selected by the AMPD, IFCA, and AGMA, and
or other Associations that the Council may acknowledge, by its
Board of Directors, and by District Council No. 21 in
accordance with its Bylaws. A copy ofthe Trust Agreements,
together with Amendments thereto, shall be made available
upon request by the parties and shall be considered a part of this
Agreement as if set forth herein at length. The said Trust
Agreements and any Amendments thereto, shall provide for
annual audits of each respective Fund. The payments by the
EMPLOYERS of contributions to each respective Fund shall be
made monthly, on or before a date and in a manner and form
that shall be prescribed by the Trustees. Each EMPLOYER shail
be bound to provide such information to each Fund as its Board
of Trustees may require in order to verify the amount(s) of
contributions due and owing by such EMPLOYER.

Auditing of Books:

Each or any of the Funds referenced in this Article may engage a
certified public accounting firm to periodically audit the books
and records of any contributing EMPLOYER (or contractors
working in this area) for the purpose, of verifying contributions
due and owing to the respective Fund and/or liabilities for
contributions due and owing to such Fund. The EMPLOYER
shall make available to any Fund auditor all books and records

26

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 34 of 141

13.10

13.11

13.12

13.13

requested by the auditor and/or Board of Trustees, including, but
not limited to; payroll, wage, general ledger, cash disbursement
records, compensation insurance audits, and any other pertinent
records deemed necessary for the purpose, of ascertaining and/or
verifying payments and/or determining Habilities. Such records
shall be made available to Fund auditors upon reasonable notice,
In the event such audit shall disclose for any period a deficiency
in the payment reported owed and/or paid to the Fund(s) of five
percent (5%) or more of the amount that should have been paid
for such period under this Agreement, the cost of the audit shall
be borne by the EMPLOYER. A confirmation report from the
Funds will be available annually upon request by any
EMPLOYER pertaining to its payments into the Funds, Industry
Advancement Program and Check-Off Administrative Dues.

The benefit programs adopted by each respective Board of
Trustees shall be described in a Summary Plan Description (if
one is required by law) and made available to all eligible
participants of each Fund.

Each EMPLOYER agrees to furnish the Board of Trustees of
each respective Fund with information necessary and
appropriate to verify required contributions on reporting forms
to be provided by each respective Fund. Such information shall
be reported each month and shall include, but not be limited to,
the names, classifications, Social Security numbers of the
EMPLOYEES, and the number of hours worked by each
EMPLOYEE during the period or periods for which the
contributions are being made.

All EMPLOYERS from jurisdictions other than the jurisdiction
of District Council No. 21 shail be subject to the above
provisions contained in this Agreement and the gross payroll
contributions when performing work within the geographical
jurisdiction of District Council No. 21, including IAP
contributions which shall be paid to the appropriate association
representing that trade.

Delinquencies/Collection Procedures/Rights and Remedies of
the Union and Fringe Benefit Funds: In addition to any rights,
remedies or obligations set forth in this Agreement, each
EMPLOYER shall have the obligations and the Union, and each
Fringe Benefit Fund shall have the rights and remedies set forth
below:

27

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 35 of 141

13.13.1

13.13,2

All reports to the Union with respect to check-off and
administrative dues, as well as amount due and owing must be
filed with and paid to the Administrator of the Union and/or
each respective Fund by the earlier of the thirtieth 30") day or
last calendar day of each month foilowing the month in which
the contributions and/or check-off became due and owing.

Liquidated Damages of Seven Hundred Fifty Dollars ($750.00)
for failure to file a timely remittance report and not make a
timely payment shall automatically be levied upon the
delinquent EMPLOYER; Liquidated Damages of Five Hundred
Dollar ($500.00) shall be levied on the delinquent EMPLOYER
in circumstances where a report is submitted in a timely manner,
but the EMPLOYER has failed to pay the appropriate
contribution to the Union and/or Fund and interest shall start to
accrue on the delinquent amount from the due date at the rate
then charged by the IRS for delinquent taxes under Section
662(a) of the LR.C., plus one (1) percentage point in excess of
such rate. Upon written petition and showing of need by an
EMPLOYER who has had a collective bargaining agreement
with District Council # 21 for at least two (2) years, a twenty
(20) day extension for payment will be granted by the Business
Manager / Secretary Treasurer, All liquidated damages paid
pursuant to this Section shall be distributed pro rata to the Union
(dues); the Association (LAP contributions) and the respective
Funds based upon the amount of the delinquent obligation owed
to each entity. Nothing contained herein shall be construed as a
limitation on the right of any Fringe Benefit Fund to mpose
liquidated damages and/or costs of collection proceedings on a
“delinquent” EMPLOYER in accordance with provisions set
forth in ERISA or applicable law.

In the event the wage payments, Fringe Benefit (Fund)
contributions, Union Administrative Dues (Check-off) or any
other payments required by any provision in this Collective
Bargaining Agreement are not transmitted to the EMPLOYEES,
the Union or the appropriate EMPLOYEE Benefit Fund, as the
case may be, in a timely manner, in accordance with provisions
set forth herein, or in the event the reporting forms relating to
Union assessments and/or EMPLOYEE Benefit Fund
contributions are not submitted in a timely manner as provided
herein, the EMPLOYER shall be considered as “delinquent.” In
addition to the liquidated damages set forth in (13.13.1) above,
the “delinquent” EMPLOYER shall be obligated to pay any
assessments and/or interest on the debt that may be required

28

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 36 of 141

13.13.3

under rules, regulations or procedures governing delinquent
contributions established by the Trustees of the Various Fringe
Benefit Funds identified in this labor contract and not
inconsistent with this Agreement or as may otherwise be
imposed by law. Each EMPLOYER shall be bound and
governed by any rules, regulations or procedures adopted by any
of the Boards of Trustees or any of the Fringe Benefit Funds to
which contributions are due and owing under this Agreement.
The rules, regulations or procedures adopted by the Trustees of
the Various Fringe Benefit Funds may require payment by a
delinquent EMPLOYER of liquidated damages, assessments,
interest on the debt (in an amount determined by the Trustees or
by applicable law) and shall also assess against a delinquent
EMPLOYER audit fees incurred during the collection,
including, but not limited to counsel fees and costs. Such
charges and expenses shall be paid to that entity to whom such
contributions and payments are owed. The Co-Chairman of the
Joint Trade Board may require any “delinquent” EMPLOYER
or any EMPLOYER who has demonstrated a pattern of
delinquency to submit its contributions on a weekly basis,
notwithstanding any provisions set forth in this labor
Agreement. In addition, the Board of Trustees of the Various
Fringe Benefit Funds are empowered to adopt rules and
regulations requiring any “delinquent” EMPLOYER or any
EMPLOYER that has demonstrated a pattern of delinquency to
furnish to the Board of Trustees a bond or other appropriate
surety in an amount sufficient to protect the respective Fund(s)
from any financial loss that may result from future delinquencies
by any EMPLOYER that is, or has been, delinquent in its
obligations to the Fund. The amount of any such bond or other
surety shall be in the sole discretion of the Board of Trustees,
and the Board in determining the amount of any such bond, may
consider the costs related to the collection of future
delinquencies, as well as contribution amounts.

In addition to all other remedies available to the parties and/or
the various Fringe Benefit Funds with respect to “delinquent”
EMPLOYERS, the Union may treat any failure by an
EMPLOYER to satisfy a delinquency as a breach of this
Agreement. In such event, the Union may, in addition to any
other remedy that may be available to it, and without being
limited by any “no strike” obligation that may appear in this
Agreement or be implicit in its terms, remove its members from
any job(s) of such delinquent EMPLOYER. A removal of
manpower by the Union, pursuant to this provision, shall not be

29

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 37 of 141

13.14

13.14.1

13.14.2

13.14.3

13.14.4

13.14.5

13.15

13.15.1

13,15.2

13.45.3

construed as a “termination” of this Agreement with respect to
any affected EMPLOYER.

The International Union of Painters and Allied
Frades Labor-Management Cooperation Initiative

Commencing with the I‘ day of May 1997, and for the duration
and any renewal of this Agreement, the EMPLOYER agrees to
make payments to The International Union of Painters and
Allied Trades Labor Management Cooperation Initiative
(“Fund”) for each EMPLOYEE covered by this Agreement, as
follows:

For each hour or portion thereof, for which an EMPLOYEE
receives pay, the EMPLOYER shall make the then current
contribution of $.05 to the Fund.

For the purpose of this Article, each hour worked for, including
hours attributable to show up time, and other hours for which
pay is received by the EMPLOYEE in accordance with the
Agreement, shall be counted as hours for which contributions
are payable,

Contributions shall be paid on behalf of any EMPLOYEE
starting with the EMPLOYEE’S first day of employment in a
job classification covered by this Agreement.

The EMPLOYER and Union signatory to this Agreement agrees
to be bound by and to the Agreement and Declaration of Trust,
as amended from time to time, establishing the Fund.

District Council 21 Labor Management Fund

Commencing with the 1“ day of May 2018, and for the duration
and any renewal of this Agreement, the EMPLOYER agrees to
make payments to District Council 21 Labor Management Fund
for each EMPLOYEE covered by this Agreement, as follows:

For each hour or portion thereof, for which an EMPLOYEE
receives pay, the EMPLOYER shall make the then current
contribution of $.07 for Painters & Drywall Finishers & $.09 for
Glaziers to the Fund.

For the purpose of this Article, each hour worked for, including
hours attributable to show up time, and other hours for which

30

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 38 of 141

13.15.4

13.15.5

13.16

13.17

13.18

pay is received by the EMPLOYEE in accordance with the
Agreement, shall be counted as hours for which contributions
are payable.

Contributions shall be paid on behalf of any EMPLOYEE
starting with the EMPLOYEE’S first day of employment in a
job classification covered by this Agreement.

The EMPLOYER and Union signatory to this Agreement agrees
to be bound by and to the Agreement and Declaration of Trust,
as amended from time to time, establishing the Fund.

The EMPLOYER hereby irrevocably designates as its
representatives on the Board of Trustees such Trustees as are
now serving, or who will in the future serve, as EMPLOYER
Trustees, together with their successors.

All contributions shall be made at such time and in such manner,
as the Trustees require, and the Trustees may at any time
conduct an audit in accordance with the Agreement and
Declaration of Trust.

Ifan EMPLOYER fails to make contributions to the Fund
within twenty (20) days after the date required by the Trustees,
the Union shall have the right to take whatever steps are
necessary to secure compliance with this Agreement, any other
provision hereof to the contrary notwithstanding, and the
EMPLOYER shall be liable for all costs of collection of the
payments due together with attorney fees and such liquidated
damages as may be assessed by the Trustees. The
EMPLOYER’S liability for payment under this Article shall not
be subject to or covered by any grievance or arbitration
procedure or any “no-strike” clause which may be provided or
set forth elsewhere in this Agreement.

31

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 39 of 141

14.1

14.2

14.3

14.4

14.4.1

14.4.2

ARTICLE 14

Pinpointing Funds
Fund One

Job Organization Program: Eligibility and Rules
Painters, Wallcoverers

Purpose:

The EMPLOYER and District Council No. 21 agree to establish
the District Council No. 21 “JOB CRGANIZATION
PROGRAM” for the purpose of providing subsidies on specific
jobs in order to enable contractors who are signatory to this
Agreement to bid more competitively on certain projects in the
marketplace, To implement the Jobs Organization Program
(“JOP”), the EMLOYER and District Council No. 21 further
agree as follows:

Trust Fund:

The EMPLOYER and District Council No. 21 shall establish a
Trust Fund to be known as the “International Union of Painters
and Allied Trades, District Council No. 21 Jobs Organization
Program Trust Fund.”

Purpose of Trust Fund:

‘The purpose of the Jobs Organization Program Trust Fund shall
be to provide, in accordance with the Jobs Organization Program
Trust Agreement, financial subsidies for eligible contractors.
The Jobs Organization Program Trust Fund shall be the sole and
exclusive source of funding for all subsidies, expenses and other
charges and liabilities incurred by operation of the Jobs
Organization Program and shall not be liable for such charges in
excess of the assets in the Fund.

Guidelines:
The Jobs Organization Program Trust Agreement shall provide
that the following guidelines and rules must be satisfied:

There must be Nen-Union competition bidding on the project.
The project is within District Council 21’s territorial jurisdiction
and scope of work covered in this Collective Bargaining

Agreement.

32

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 40 of 141

14.4.3

14.4.4

14.4.5

14.4.6

14.4.7

14.4.8

14.4.9

The EMPLOYER making application must be signatory to
District Council 21’s Collective Bargaming Agreement and
utilize members of said bargaining unit. EMPLOYERS signed
to project Agreements are not eligible to apply for JOP
subsidies.

The EMPLOYER making application must not be delinquent in
any fringe benefit reporting and contribution obligations at the
time of application and at the start of the approved project or
shall have reached an appropriate Agreement, satisfactory to the
Trustees, in resolution of any outstanding delinquencies.

Only the District Council shall have the authority to approve a
subsidy with respect to a project.

Subsidized hours granted under the Jobs Organization Program
will only apply to members of District Council No, 21 and then
only to the EMPLOYEES that are based in that zone, These
subsidies will not apply and/or be used for change order work
but only to the original contract.

Only the hours worked on an approved JOP project will be
subsidized and then only up to the amount approved by the
District Council.

The EMPLOYER will report the start of a JOP project. There
will be a job steward placed and appointed by the District
Council at the start of any JOP project. When the project
requires more than five (5) workers, 50% of the additional
workers starting with the sixth, will be assigned by the District
Council from the “out of work register”, qualifications
prevailing.

JOP subsidies shall not be unreasonably denied by the District
Council. The District Council shall respond to any JOP
application within five (5) working days. To obtain the
pinpointing subsidy, the EMPLOYER must notify District
Council 21 that the EMPLOYER has been awarded the relevant
contract within thirty (30) days after the pinpointing subsidy
application is approved by District Council 21. An EMPLOYER
can request a thirty (30) day extension of time to provide notice
of the contract award and said extension will be_automatically
approved. For good cause shown, an EMPLOYER can request
an additional extension of time to provide notice of the contract
award. Ifthe EMPLOYER fails to notify District Council 21

33

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 41 of 141

14.4.10

14.4.11

14.5

14.6

that the EMPLOYER has been awarded the relevant contract
within the prescribed time, including any approved extensions of
time, the relevant pinpointing subsidy will be automatically
terminated.

If any EMPLOYER is found to have abused the JOP subsidies
more than once in any given year, said EMPLOYER will not be
eligible for JOP subsidies for a period of up to one year. A third
finding of abuse will suspend said EMPLOYER’S use of JOP
subsidies for the remaining term of the Agreement.

Nothing contained herein shall prevent the Trustees from
adopting additional rules and regulations not inconsistent with or
in conflict with the foregoing.

Fund Two
Pinpointing Fund Glaziers

Purpose:

The COUNCIL and A.G.M.A. agree to continue and maintain a
jointly managed Pinpointing Fund. Where pinpointing has been
approved for a project, the EMPLOYER shal! not be required to
make contributions for Health & Welfare, Annuity, D.C. 21
Apprentice, National Apprentice, 1.U.P.A.T. Pension and the HRA
Fund for that project. Apprentice hours shall be pinpointed for
Health & Welfare, Annuity, D.C. 21 Apprentice, National
Apprentice, and the HRA Fund. The 1.U.P.A.T. Pension shall not
be pinpointed in the case of Apprentices.

Amount:

The EMPLOYER agrees to pay into the Pinpointing Funds in the
following amount per hour paid; Effective May 1, 2018, two
dollars and sixty Cents ($2.60) per hour worked,

34

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 42 of 141

ARTICLE 15

Industry Advancement Funds
Fund One (Glazier Zones 1thru 5, Painters Zones 2,3,4,
Drywall Finisher Zones £ thru 5, Wallcoverers Zones 2,3,4)

15.1 Recognition:

The Industry Advancement Funds (1.A.F.) shall be established for
the sole purpose and intent of promoting, advancing and protecting
the industry and shall be managed solely by the individual
Associations. No part of the Funds or property of the ].A.F. may be
used to undermine the COUNCIL, its Collective Bargaining
Agreements, and its right to represent EMPLOYEES, to encourage
or support litigation against the COUNCIL or to support
EMPLOYER negotiations with the COUNCIL for successor
Collective Bargaining Agreements.

15.2 Payments to LF.C.A. LAF.
EMPLOYERS covered by the LF.C.A. — District Council
Collective Bargaining Agreement shall make contributions
to the LF.C.A. LA.F. at the rate of $.20 per hours worked.

15.3 Payments to A.G.M.A. LAF.
EMPLOYERS covered by the A.G.M.A. — District Council
Collective Bargaining Agreement shall make contributions to
the A.G.M.A. LA.F. at the rate of $.30 per hours worked.

15.3.1 A.G.M.A. Representation: (For Glaziers ONLY)
EMPLOYEES covered herein shall not be permitted to work for
an EMPLOYER unless such EMPLOYER shall first agree to be
bound by the provisions of a Collective Bargaining Agreement
with District Council 21. EMPLOYERS that agree to be bound
by A.G.M.A. — District Council 21 Collective Bargaining
Agreement shall be deemed to have authorized A.G.M.A. to
represent such EMPLOYER as its collective bargaining
representative in contract negotiations and for all matters
relating to such Agreement.

 

 

15.4 Payments to P.D.C.A. - Harrisburg

15.4.1 Industrial Work
Each Employer shall make a contribution to the Delaware
Valley Industrial Painters Alliance, Inc. Industry
Advancement Fund (Industry Advancement Fund) at a rate

35
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 43 of 141

15.4.2

of Two Cents ($.02) for each hour worked by each employee
who is engaged in performing industrial painting or coating
work of any kind including, without limitations, bridge, tank
or structural steel painting or coating services, The
Administrator of the Funds shall collect the Industry
Advancement Fund monies and remit these contributions

to the Delaware Valley Industrial Painters Alliance, Inc.
(DVIPA) on a monthly basis together with a report

detailing the amounts collected from each Employer,

This Industry Advancement Fund shall be established and
administered by the DVIPA, which shall use monies from
this Fund to pay for programs and expenses intended to
support and advance the Industrial Painting and Coating
Industry. The Industry Advancement Fund also shall be
used to pay the operating costs of the DVIPA, including
expenses associated with the promotion of stability of
relations between labor and management, conducting of
safety campaigns, public relations campaigns, and education
programs, the DVIPA’s costs of collective bargaining, the
DVIPA’s cost of the representation it receives in the
adjustment of grievances and in arbitration, and such other
programs and expenses as will be beneficial to the Industrial
Painting and Coating industry.

Commercial Work

Each Employer shall make a contribution to the Painting

And Decorating Contractors of America, of Harrisburg, Industry
Advancement Fund (Industry

Advancement Fund) at a rate of Two Cents ($.02) for each
hour worked by each employee who is engaged in performing
commercial painting or coating work of any kind including,
without limitation, painting or coating of office buildings,
warehouses, schools, hospitals, malls, apartment buildings,
hotels, motels and restaurants. The Administrator of the Funds
shall collect the Industry Advancement Fund monies and remit
these contributions to the Painting and Decorating Contractors
of America, of Harrisburg on a monthly basis together with a
report detailing the amounts collected from each Employer.

This Industry Advancement Fund shall be established and
administered by the P.D.C.A. -- Harrisburg, which shall use
monies from this Fund to pay for programs and expenses
intended to support and advance the Commercial Painting and
Coating Industry. This Industry Advancement Fund also shall

36

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 44 of 141

15.5

15.5.1

15.6

15.7

15.8

be used to pay the operating costs of the P.D.C.A. — Harrisburg,
including expenses associated with the promotion of stability of
relations between labor and management, conducting of safety
campaigns, public relations campaigns and education programs,
the P.D.C.A. ~ Harrisburg’s costs of collective bargaining, the
P.D.C.A. — Harrisburg’s cost of the representation it receives in
the adjustment of grievances and in arbitration, and such other
programs and expenses as will be beneficial to the Commercial
Painting and Coating Industry.

Payments to P.D.C.A. — N.E. PA

EMPLOYERS covered by the P.D.C.A. N.E. PA — District
Council Collective Bargaining Agreement shall make
contributions to the P.D.C.A. N.E. PA LAF. at the rate of $.25
per hours worked.

D.V.LP.A. Industrial and Bridge Painting Fund

Each Employer shall make a contribution to the Delaware
Valley Industrial Painters Alliance, Inc. (Industry Advancement
Fund) at a rate of $.20 for each hour workers by each
EMPLOYEE who is engaged in performing industrial painting
or coating work of any kind including, without limitation,
bridge, tank, or structural steel painting or coating services. The
Administrator of the Funds shall collect the Industry
Advancement Fund monies and remit these contributions to the
Delaware Valley Industrial Painters Alliance, Inc. (DVIPA) ona
monthly basis together with a report detailing the amounts
collected from each Employer.

Payments to Keystone Contractors Association

EMPLOYERS covered by the Keystone Contractors Association
— District Council Collective Bargaining Agreement shall make
contributions to the Keystone Contractors Association LA.F. at
the rate of $.09 per hours worked.

Fund Two (Painters Wallcoverers Zones 1 & 5)

The Employers shall establish and administer an Industry
Advancement Program for the A.M.P.D. and all Independent
Employers and Associations party to this Agreement.

The purpose of the Industry Advancement Program is to provide
for activities which will promote and benefit the Painting,
Decorating, Wallcovering and Drywall Finishing industries.
Such activities may include but shall not necessarily be limited

37

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 45 of 141

13.9

15.10

15.11

13.12

15.13

to: accident prevention; education; research into new methods
and materials; public relations; industry relations with third
parties including engineers, architects, government officials,
suppliers, manufacturers, and insurance and bonding
representatives; labor relations including, but not necessarily
limited to: Collective Bargaining negotiations, grievance
proceedings, and arbitration: management participation in
Pensions, Health and Welfare, and other similar Funds; market
development; standardization of contracts and specifications.

The activities of the Industry Advancement Program shall be
financed by a Fund consisting of monies contributed to the
EMPLOYERS by each and every EMPLOYER who is party to

this Agreement.

The EMPLOYER agrees to contribute to the EMPLOYEES
fifteen cents ($0.15) for each and every hour worked by each
and every one of its EMPLOYEES covered by this Agreement.
Such contribution shall be made to the EMPLOYERS monthly
on or before the 30" day of the following calendar month and
shall be accompanied by a written report which shall be in a
form approved by the EMPLOYERS. See Article 13, Section
13.13.1, Funds Report.

If an EMPLOYER fails to make a contribution required by this
Article, the Union shall have the right aside from any other legal
remedies available to it, to direct the EMPLOYEES of such
EMPLOYER covered by this Agreement to refrain from
working for such EMPLOYER as Jong as such EMPLOYER is
in default under this Article.

The LL.A.P. Funds, at the regularly scheduled Joint Trade Board
meeting, will present, for discussion, joint programs for the
furthering the Trade industry(s) covered by this Agreement.

All painting contractors when performing industrial or bridge
painting work, should operate under the terms of the D.V.I.P.A.
Agreement and should make their Industry Fund contributions to
the D.V.LP.A, LAF,

38

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 46 of 141

16.1

16.2

16.3

ARTICLE 16

District Council 21 Apprenticeship
And Journeyperson Training

Standards:

The Finishing Trades of the Mid-Atlantic Region (hereinafter
referred to as the FTI) is hereinafter recognized as the official
training provider for IUPAT District Council 21. All documents
regarding training issues are created and approved by the staff
and Trustees of the FT]. Nothing in these documents shall be
interpreted as being inconsistent with existing or subsequent
Collective Bargaining Agreements establishing higher standards.
In the event of a conflict, the higher standards, whether in the
Apprenticeship Documents or the Collective Bargaining
Agreement, shall prevail.

EMPLOYERS participation:

AH EMPLOYERS must participate in the Apprenticeship
Program and will employ apprentices as directed by the Trustees
ofthe FTI. It is further agreed that all apprentices must attend
training classes as part of their Apprenticeship Training
Program. The schedule for these classes shall be determined by
the FTT.

Training Fund:

The FTI will consist of an equal number of members designated
by the Associations and by District Council 21, with the right of
each party to replace any of their designees. Refer to
“Recognition” clause — Article 1.

The FTI shall be authorized to determine expenditures necessary
for the proper functioning of the Training Program, such as a
Coordinator, instructors, materials, equipment and such other
items for personnel and training as deemed necessary.

Revenue for the Training Fund shall be provided by a
contribution of the then current amounts provided herein per
hour, per EMPLOYEE, paid by EMPLOYERS. This Payment
shall be made in accordance with Article 13, Section 13.13.1

The FTI Trustees are hereby authorized to adopt such rules and
procedures as it deems necessary and same shall bind all
signatories to this Agreement.

39

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 47 of 141

16.4 Ratio of Employment:
Consistent with proper supervision, training, safety, and
continuity of employment throughout the Apprenticeship, the
ratio of apprentices to journey workers shall be one apprentice to
three journey workers (1 to 3) of fraction thereof, or at a higher
ratio determined by District Council 21

16.4.1 *Fraction thereof is defined as:
“The EMPLOYER may place one Apprentice on the job-site for
one, two or three journey workers’; two apprentices for four,
five or six journey workers’; three apprentices for seven, eight
and nine journey workers, and follow this procedure thereafter.”

16.5 No EMPLOYER shall be permitted to employ an apprentice
unless approval is given by the Training Fund upon application.

16.6 Apprentice Wage Rates;

In subsequent years of this contract, Apprentices will be given the
appropriate percentage of the Journeypersons total increase based on the
current term of the Apprentice. Distribution of the increase is determined
by the Union.

Glaziers: *All Zones (1-5)
Term | = 50%
Term 2 = 60%
Term 3 = 70%
Term 4 = 85%

Glazier Apprentices shall advance to each next term on the anniversary of
their start date so long as the requirements stated in the FT] Standards
have been met.

Drywall Finishers: *All Zones (1-5)
Term 1 = 53%
Term 2 =65%
Term 3 = 80%
Term 4 = 90%

 

Painters, Wallcoverers: *All Zones (1-5) 2
Term 1 = 53% 2
Term 2 = 65%
Term 3 = 80%
Ferm 4 = 90%

 

40
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 48 of 141

*All zones are defined in Article 5.

16.7

District Council 21 Apprenticeship Training and Journeyperson
Education for Glazing/A.G.M.A. Contributing EMPLOYERS:

In order to accomplish the goals, objectives and expectations of
the settlors of the Training Fund [the District Council and the
various Associations], the Trustees are directed to use part of the
trust assets to promote Apprenticeship and employment within
the glazing industry. Efforts are needed to increase the number
of qualified individuals applying to be Apprentices and
Journeypersons in the glazing industry, and consequently , the
Trustees are directed to establish programs to promote and
communicate the advantages of being an Apprentice and
Journeypersons in the glazing industry, to display the skills
taught in the glazing industry, and to promote to the general
public both the training provided by the Training Fund, and the
benefits and rewards to the public of that training.

In order to effectuate this policy, the Trustees of the Training
Fund are directed to establish a suitable written expense policy
governing the expenditure of funds to promote these purposes.
The Trustees shall provide copies of such written expense
policies to the settlors, and afl parties to this Collective
Bargaining Agreement.

It is also the understanding of the parties to this Agreement that
the funds contributed by signatory EMPLOYERS to the
Finishing Trades Institute and the Training Fund shall not be
used to train Apprentices or Journeypersons who will be
employed by EMPLOYERS in the Glazing Industry that are not
signatory to a Collective Bargaining Agreement providing for
contributions to the Finishing Trades Institute and/or the
Training Fund shall adopt and implement a Scholarship Loan
Agreement Program which will require Apprentices and
Journeypersons employed by signatory EMPLOYERS to repay
the cost of training, either by service following training within
the Union sector on the industry, or by actual repayment of the
cost of training if the individual goes to work for a non-
signatory EMPLOYER in the Glazing Industry. The cost of
training shall include the reasonable value of all Finishing
Trades Institute and Training Fund materials, facilities and
personnel utilized in training,

4]

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 49 of 141

17.1

17.2

17.3

18.1

18.2

18.3

18.4

ARTICLE 17
State Safety Code Compliance

All tools and equipment will meet and be used in conformity
with all provisions of Federal Safety Codes.

EMPLOYEE willfully misusing said equipment, especially
personal protective equipment designed for his or her safety,
could be discharged by the EMPLOYER pending notification of
his or her Union.

(For Glaziers Only) First Aid Kits shall be provided by the
Employer in every Company vehicle, gang box and shop.

ARTICLE 18
Compensation Insurance Coverage

Compensation Insurance Coverage:

EMPLOYER shail be responsible for providing Workers’
Compensation Insurance to his EMPLOYEES pursuant to the
provisions of the Workers’ Compensation Act of Pennsylvania
and in any other state in which the EMPLOYEE may be
working.

Notification of Injury:

All EMPLOYERS must, when a worker is injured as a result of
an accident while working on a job, notify District Council No.
21 within 24 hours thereafter giving full report as to when,
where and the extent of injuries sustained insofar as the facts
will permit,

The Foreman or Steward shail notify the COUNCIL and their
EMPLOYER of any accident on the job. If for any reason there
is not a Foreman or Steward on that job the member who is
present on that job must notify the COUNCIL and their
EMPLOYER

Work Injury: (Zones 1, 5 & 6 - Glaziers Only)

Any EMPLOYEE seriously injured on the job must be
accompanied by either an EMPLOYER, designated employee or
member employee for medical treatment as expeditiously as
possible. The accompanying employee shall be paid for any
time lost up to a regular day of pay.

42

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 50 of 141

A new Alternative Dispute Resolution Workers’ Compensation
Program (ADR Program) shall be established and language
drafted that is mutually acceptable to both parties at a later date.

ARTICLE 19

Acts, Relations, Rulings, Legal Jurisdiction

19.1 Saving Clause
Any Provisions here in this Agreement contained that are
contrary to or held to be in violation of any Federal, State or
Municipal law now in force and effect, or that may be hereafter
enacted and effective, shall have no force and effect for the
duration of such violation, it being intended, however, the
remaining lawful provisions hereof shall be unaffected.

ARTICLE 20

Promotion for Better Journeypersons and Industries

20.1 It is agreed that the advancement of a better qualified
journeyperson is to be promoted at all times.

20.2 It is agreed that a standing Industry Committee made up of
Labor and Management be appointed and meet at such times
that are mutually agreed upon to discuss joint problems of the
Industries of Painting, Wallcovering, Drywail Finishing, and
Glazing and to make such recommendations to the EMPLOYER
Associations and the District Council.

20.3 An organized glazing journeyperson shall be defined as any
individual who has experience in the glazing industry, has
passed the required proficiency evaluation exam, and has been
given final approval by at least one (1) labor and one (1)
management Craft Committee member. An “organized”
individual shall be required to complete an OSHA 30 course
within ninety (90) days of his/her acceptance. The Craft
Committee may require additional training for any or all
organized journeypersons that it deems necessary.

 

20.4 Drywall Finishers ONLY: A program shall be offered by the
District Council (or Local Union) Apprenticeship Program for
advanced or upgraded journeyperson training for all
journeypersons working under this Agreement. Journeypersons

43

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 51 of 141

shall be required to take such courses in accordance with the
following rules:

20.5 Drywall Finishers ONLY: An organized drywall finisher
journeyperson shall be defined as any individual who has
experience in the drywall finishing industry, has passed the
required proficiency evaluation exam, and has been given final
approval by at least one (1) labor and one (1) management Craft
Committee member. An “organized” individual shall be
required to complete an OSHA 30 course within one hundred
and eighty (180) days of his/her acceptance. The Craft
Committee may require additional training for any or all
organized journeypersons that it deems necessary.

ARTICLE 21

More Favorable Terms

21.1. More Favorable Terms:
‘The COUNCIL agrees that should it enter into any Agreement with
an individual EMPLOYER or group of EMPLOYERS to provide
wages or working conditions more favorable to the EMPLOYER
than are included in this Agreement, such more favorable wages
and working conditions shall automatically be included in this

 

Agreement,
ARTICLE 22
Drug & Alcohol Policy
22.1 The Union and the Employer agrees that a committee made up

of both Union and EMPLOYERS, will meet for the purpose of
establishing an industry wide Drug & Alcohol Policy with
mandatory testing. If such a policy is established, the Union
will take all necessary steps to make its membership aware of
this policy in advance of its implementation, There is no set
time limit for establishing this Policy.

Painters & Walicoverers ONLY: See Article 23.23.2.

Drywall Finishers ONLY: See Articie 25.18.

44

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 52 of 141

SPECIFIC PROVISIONS & CONDITIONS FOR ALL
CRAFTS BY ZONES

Article 23 through 26 take precedence over and supersede any
conflicting provisions in Articles | through 22 when
EMPLOYERS are employing members of the foregoing trades
in the foregoing zones

 

 

 

23: SPECIFIC PROVISIONS & CONDITIONS FOR
EMPLOYING PAINTERS & WALLCOVERERS IN ZONES
1&5 ONLY. Paragraphs 23.1.11, 23.1.13.1 & 23.1.16.8 only
apply to those EMPLOYERS who regularly employ the
foregoing trades in the foregoing zones and belong to the
Association which negotiated with the Union over the
provisions in Article 23.

23.1 Scope of Work:
Painters:
The work jurisdiction of the Painters and Decorators shall
include but not necessarily be limited to the description provided
in the I.U.P.A.T. General Constitution, but will also include all
types of coatings in conjunction with painting, waterproofing,
masonry restoration, metal polishing/refinishing, decorating,
sealing, caulking, lead removal and/or abatement, encapsulating,
lining, fire-proof, etc.; including any and all preparations, such
as cleaning, patching, caulking, blasting, stripping, and/or all
removal necessary to apply any and all coatings interior and/or
exterior.

23.2 Tools and Equipment:
All tools, material and equipment including the debris caused
thereby, pertaining to the work and the preparation thereof |
which is covered under this Agreement, including but not
limited to compressors, hoppers, power tools, and ail mechanical
and hand tools used for surface preparation and surface
finishing, the loading and unloading thereof, shall be handled
and/or performed by EMPLOYEES covered by this Agreement.

 

 

45
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 53 of 141

23.3

23.4

23.4.1

23.4.2

23.4.3

23.4.4

Wallcoverer:

The work jurisdiction of the Wallcoverer shail include but not
necessarily be limited to the description provided in the
1.U.P.A.T. General Constitution but will also include alf papers,
vinyl’s, flexible woods, fabrics. Borders, metals, installed on
walls, ceilings and columns installed, stretched and stapled on
adhesives of any kind. Installation of fabric covered panels
made of plastic and wood pre-finished products of micore,
fiberglass, etc. acrovyn and various plastic wallcoverings
including wainscot caps, corner moldings and accessories. Wall
carpets installed with adhesives, stretched, stapled or adhered by
any method.

Work schedule

Hiring of EMPLOYEES

Referrals and Registration of EMPLOYEE:

The Council shall register and refer all qualified applicants for
employment for the painting, decorating, and wallcovering
industries and all work covered under this Agreement. The
District Council will be the first source of referrals for qualified
applicants for employment and will furnish the EMPLOYER
with the required number of qualified EMPLOYEES needed that
are registered on the out-of-work list posted at the District
Council.

Non-Discrimination:

The selection of qualified applicants for referral to Jobs shall be
on a non-discriminatory basis and shail not be based on, or in
any way affected by, Union membership, by laws, regulations,
constitutional provisions or any other aspect or requirements,
except as outlined in this Agreement.

The EMPLOYER and the Union agree that there shall be no
discrimination against EMPLOYEES or applicants in violation
of federal, state or municipal statutes.

Special skills:

When the EMPLOYER requests a qualified applicant with
special skills and abilities, the Union shall refer, to the best of
their ability, such EMPLOYEE who is qualified to perform the
work,

46

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 54 of 141

23.4.5

23.4.6

23.4.7

23,4,7,1

23,4.7,2

23.4.7.3

23.4.8

23.4.9

Rehire of steady EMPLOYEE:

The EMPLOYER shall have the right to hire back at any time,
steady EMPLOYEE. These designated EMPLOYEES will be
registered with the Union once a year at the beginning of the
year, Recall to work of these EMPLOYEES will not count as a
turn in the 50/50 hiring system now in place, but all steady
EMPLOYEES must register with the Union when they are laid
off and rehired.

Members Refusal to work:
The Union will not be held responsible for any member’s refusal
to return to work for any previous EMPLOYER.

Priorities in employment:
The EMPLOYER agrees that priority in employment shall be
given in the following manner.

EMPLOYEES previously employed by that EMPLOYER.

EMPLOYEES who have been employed within the industries by
any EMPLOYERS having a collective Bargaining Agreement
with the District Council 21 A.M.P.D, A.G.M.A, I.F.C.A,

PDCA and any other/ EMPLOYER Association recognized by
this Union,

EMPLOYEES otherwise employed in the industries and lastly to
persons competent and qualified for employment.

50/50

It is understood and agreed that the hiring system will be a
“shared hiring system’ of 50/50 or 1 to 1. The first qualified
member selected by the EMPLOYER will be referred by the
District Council from the “out of work register.” The next
qualified member to be employed by said EMPLOYER will be
selected by the District Council from the “out of work register”
and will continue so on in an alternating manner for all hired
EMPLOYEES, qualifications prevailing.

Reject EMPLOYEE:

The EMPLOYER shall have the right to reject an applicant for
employment as long as it does not interfere with the member’s
rights and responsibility as a member of the [.U.P.A.T.

47

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 55 of 141

23.4.10 Exhaustion of out of work list:

23.5

23.6

23.6.1

23.6.2

23.6.3

23.7

If the registration list is exhausted and the District Council is
unable to refer qualified applicants for employment to the
EMPLOYER within 24 hours after recerving such request,
(weekends and holidays exempt) the EMPLOYER shall be free
to secure applicants from any sources available, without the
referral procedure. The EMPLOYER must notify the District
Council promptly of the names, addresses and Social Security
numbers of any such hired EMPLOYEES.

Reporting of jobs:

The EMPLOYER musi report to the District Council the start
and/or re-start of any job before EMPLOYEES are sent to said
job. The EMPLOYER must submit to the Council, a monthly
report listing all new jobs, new EMPLOYEES and termination
of EMPLOYEES.

Work Day:

The regular workday is to be any 8 hours between 6 A.M. to 6
P.M. towever, when a make-up day is desired, a 10-hour day
may be worked when mutually agreed. Present EMPLOYEES
on the job will have first option to work.

Make-Up Day Exterior:

Due to inclement weather during the normal work week and
through no fault of the Contractor, a makeup day (Saturday)
may be used. The make-up day will be paid at straight time rate.

Make-Up Day Interior:

A make-up day may be used when due to no fault of the
Contractor and mutually agreed upon between the EMPLOYER
and District Council 21. Wages will be paid at straight time rate.
Prior notice must be given to District Council 21.

Work Week:
The work week is forty (40) hours, The flexible work weck will
be Monday through Saturday.

Overtime:

Time worked in excess of eight hours per day (except when the
ten-hour work day option is utilized) or more than 40 hours per
week shall be paid at the overtime rate. This applies to Saturday
and Sunday work, which shall be paid at the overtime rate
except, when Saturday is being utilized as a make-up day.

48

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 56 of 141

23.7.1

23.7.2

23.8

23.9

23.10

23.11

23.12

Overtime Rate:
All overtime will be paid at time and a half.

Holiday Rate:
Any hours worked on holidays will be paid at double time.

Four Tens:

When the ten-hour day option is used, then all hours over ten
hours in one day shall be paid at time and a half. Friday may be
utilized as a make-up day; however, the employee may turn down
working the make-up day.

Saturday-Sunday Work:

When Saturday and/or Sunday is required, the EMPLOYER
shall notify the COUNCIL before 4:00 P.M. on the Friday
preceding, with the understanding that the EMPLOYER be
permitted to notify after that hour if an emergency came up after
4:00 p.m. If the EMPLOYER’S client fails to notify him to
proceed with work on Saturday and/or Sunday in time for the
EMPLOYER to so notify the COUNCIL, then the EMPLOYER
shall fax the notice to the office of the COUNCIL, or work will
not proceed,

Payment of Fringes and Wages

Wages shall be paid weekly. No more than five (5) days shall
be retained by the EMPLOYER at any time. EMPLOYEES
shall be paid on the job site. Check to be mailed if EMPLOYEE
is absent. A new EMPLOYEE has the option to request and
obtain an advance against retained earnings during the first week
of employment. Whether wages are paid cash or check,
EMPLOYEES shall be furnished with forms, e.g., check stubs,
on which shall be noted worked and deductions made for the
period.

Bad Checks:

When an EMPLOYEE is paid with a bad check, the
EMPLOYER shall be made to pay cash thereafter for the
duration of this Agreement. The EMPLOYEE will be paid the
hourly rates until the EMPLOYER rectifies this offense.

Fringe Calculations:

The EMPLOYER agrees to pay fringes for each hour paid up to
eight (8) hours and after eight (8) hours, fringes on each hour
worked.

49

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 57 of 141

23.13

Notice of Layoff:

Notice of layoff shall be given one (f) hour before quitting time.
When EMPLOYEE is laid off or quits, his check may be mailed
at the next regular pay period.

23.13.1 Layoff for Alleged Cause:

23.14

23.15

When an EMPLOYEE is laid off by the EMPLOYER for alleged
cause and is replaced by another EMPLOYEE on the same job,
EMPLOYEE shall immediately report the matter to the Council
for investigation. The matter will be handled under Article 11.

Holidays:

The holidays to be observed are: New Year’s Day, Memorial Day,
Independence Day, Thanksgiving Day, and Christmas Day. No
work may be performed on Labor Day. Time worked on these
days will be worked at the overtime rate.

Wage provision
Foreman:
When three (3) to eight (8) EMPLOYEES (Effective January 1,
2018) are employed on a job one EMPLOYEE will be
designated foreman and shall receive $1.00 above the then
current base rate. When nine (9) to nineteen (19) EMPLOYEES
are employed on a job the foreman shall receive $2.00 above the
then current base rate. When there is more than twenty (20)
EMPLOYEES on a job a foreman shail then receive $3.00
above the then current base rate.

23.15.1 EMPLOYEE Deductions:

2315.2

The EMPLOYER shall deduct the sum covering the Vacation
Fund, $1.00 per hour, and $.20 per hour P.A.C. Fund and $.03
per hour for the DC # 21 Scholarship Fund (which are included
in the Schedule A rates) from the net weekly pay (i.e. after
taxes) and make a notation of such deduction on the
EMPLOYEE'S pay envelope or check stubs. These deductions
and payments are not applicable to overtime work. These
monies deducted shail be paid in accordance with Article 13 of
this Agreement.

Automatic Reduction:

‘The rate of wages will be automatically reduced if it is mutually
agreed that a portion of these increases be allocated to payments
into the Various Funds. Payments for fringe benefits are
provided under Article 13.

50

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 58 of 141

23.15.3

23.15.4

23.13.35

23.15.6

23.15.7

23.15.8

23.15.9

23.15.10

23.16

Night work:
Time worked on night work shall be paid at One Dollar ($1.00)
per hour in addition to the basic rates.

Show Up Time / Minimum Hours:

When an EMPLOYEE reports to either the shop or a job site and
is unable to work due to circumstances beyond the control of the
EMPLOYER, then the EMPLOYEE shall be paid two (2) hours
“show up time”. Should that EMPLOYEE begin working, then
EMPLOYEE shall be paid for the actual time worked.

Pyramiding:
There shall be no pyramiding of Premium Rates.

Higher rates:

It is agreed that when EMPLOYEES are working in a Zone where
higher rates are paid; COUNCIL members are to be paid the
higher rate.

Room & Board:

EMPLOYERS are to pay full board and fare to and from work
out of town where such men do not return home daily. Men shall
furnish itemized list of expenses to EMPLOYER. Pay for travel
time not to exceed eight (8) hours of twenty-four (24) hour day.

Defined Rates:
Industrial Rate
Bridge Rate
Commercial Premium Rate:
Steel, Spray, Epoxy, HiPAC-
Coatings, Catalyzed Epoxy,

Urethanes, Removers. Swing, Basket
Sandblasting,

Zone 1 $ 1.25 per hour above base rate
(Commercial Work only)
Parking for Wallcoverers Only: (Zone 1)

The EMPLOYER will pay for parking the first day on the job
and the last day on the job with parking receipts to be submitted.

51

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 59 of 141

23.17

23.174

23.17.2

23.17.3

23.17.4

23.18

23.18.1

Work Rules Painters & Dry Wall Finishers

Clothing Protection:

EMPLOYER shall provide suitable space on the job site for the
safeguarding of clothing of EMPLOYEES. The EMPLOYERS
shall furnish to all EMPLOYEES protective apparel necessary to
safeguard EMPLOYEES from health hazards, as prescribed for
by Federal regulations

Personal wash-up Facilities: (ndustrial & Bridge only)
Water and soap shall be provided to EMPLOYEES for use at
noon time and quitting time; for each time they shall have five
(5) minutes grace for washing up. Clean up time to be fifteen
(15) minutes for EMPLOYEES working on the outside of a job.
This time is to be used for personal clean up only.

Furnishing of Equipment:
EMPLOYER shall furnish and deliver all equipment for the use
of EMPLOYEES.

Cause for Dismissal:

It shall be the responsibility of the EMPLOYEE to use all safety
equipment provided by the EMPLOYER. Violators shall be
subject to immediate dismissal for failing to do so.

EMPLOYEES Toots: (All Crafts except Glazers)
EMPLOYEES shall furnish putty knives and dusters and will
furnish and wear clean white overalls on commercial and
residential work.

Work Rules Wallcoverers

EMPLOYER Obligation:

EMPLOYER shall furnish and deliver to and from job, all
materials, stock, paper, paste, ladders, pasteboards, trestles and
straightedges. EMPLOYER shall furnish sizing brushes and
roflers.

Non-Discrimination:

EMPLOYERS shall not discriminate in any manner against an
EMPLOYEE who chooses not to carry tools. EMPLOYEES
may carry tools on a voluntary basis.

52

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 60 of 141

23.18.2

Tool Restriction:

Tools shall consist of no more than five (5} boards; four (4)
trestles, one straight edge and one four-foot ladder. No adhesive
or wallcovering shall be carried. EMPLOYERS shall also
furnish above mentioned tools.

Work definitions Painters

23.19.1 Bridge:

23.19.2

23,19,3

23.19.4

23.19.4.1

All bridges that span water, railroad bridges, and bridges over
canyons, viaducts and appurtenances.

Industrial:

Refineries, tanks, hangers, ceilings over 60 feet, nuclear plants,
steel mills, towers, steeples, dams etc. and or any work that
would require cables as a platform to work on.

Commercial:

All office buildings, warehouses, schools, hospitals, museums,
theaters of any kind, malls, department stores, food stores,
supply houses, depots, strip malls, churches, retirement homes,
apartment buildings, condominiums, hotels, motels, restaurants,
comunercial culinary facilities, manufacturing facilities,
machinery and equipment, conveyer systems and stadiums.

Hours Enhancement Program:

The organizing, Hours Enhancement Program and maintenance
of work language and rates of pay shall not be utilized on any
category of work, for any trade, where the work historically was
being performed by members of the Union and can be
maintained by the Employer and the Union at the established
rates and conditions, There will be no geographical boundaries
for this program.

It will be the Employers responsibility to notify the Union and
each current employee prior to being assigned on that project
that they will be working for a reduced wage rate. Along with
the Employer the Union will also notify members being
dispatched to that job. It is agreed that Employers signatory to
the Collective Bargaining Agreement will in no way
discriminate, intimidate, threaten any disciplinary action such as
job loss and/or use as a condition of employment against al]
present and future Employees refusing to work under the
guidelines of this Article.

53

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 61 of 141

23.19.4.2

23.19.4.3

23.19.4.4

23,19.4.5

23.19.4.6

The organizing, Hours Enhancement Program and maintenance
of work language is to be used to organize new work
opportunities, recover work formerly performed by Union
Members and Employers and/or to maintain present work
opportunities for our members.

Any Employer signatory to this Collective Bargaining
Agreement shall notify the Council not less than forty-eight (48)
hours prior to the bidding of an “Hours Enhancement” project,
so as to provide the Council with the opportunity to investigate
whether the project in question meets the criteria as an Hours
Enhancement Program project.

In the event the Council believes that an Employer has
improperly designated a job as an “Hours Enhancement”
project, then the Council may submit a grievance pursuant to the
Grievance Arbitration Procedure set forth in this Collective
Bargaining Agreement. With the exception of the added Section
23.19.4.5 in this Article which will rule as to the cost of the
arbitration and litigation.

The burden of proof in any arbitration concerning the
applicability of the Hours Enhancement Program shall be on the
Employer to establish that the criteria for the Hours
Enhancement Program on the project, has been met. The parties
will split the cost of Arbitration. Further, the Employer shall
pay to the Employees who performed the work on said project
the full wage and benefit levels provided for in this Collective
Bargaining Agreement.

Terms and Conditions for the Hours Enhancement Program shall
be as follows:
o There should be no restriction on tools or production.
o Spray rate will be negotiated with the Council.
o Work week shall be Monday through Sunday, inclusive.
All work in excess of eight (8) hours per day or forty
(40) hours per week to be paid at time and one half
(1 4).

54

 

|
|
|
|

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 62 of 141

23.20

23.21

23.211

o Four (4) ten (10) hour days shall be allowed when
needed.

o Apprentice ratio may be as low as one to one, one
apprentice for every journeyperson. This ratio should
never be higher than three to one on any project, unless
the needed apprentices are not available.

Wages & Benefits:
The basic wages and fringe benefit(s) levels for the “Hours
Enhancement Program” shall be:

Wages: Benefits:
80% of Wages Full
90% of Wages Full

Job Steward, Painters and Walicoverers:

Piace & Appointments:

The EMPLOYER agrees that a District Council Representative
may place, then appoint, a working Job Steward at the start of
any job lasting forty (40) man days or more; and the
EMPLOYER will be given three (3) names to choose from when
a Steward is to be placed and then appointed on a job site. A Job
Steward will be appointed by the District Council on all other
projects from the EMPLOYEES on the job.

23.21.2 Duties of:

The EMPLOYER will recognize the Steward in the respect that
the Steward will check all the EMPLOYEES on the job to see
that they have been hired per this Agreement.

The Steward shall keep an accurate daily record of the names,
District Council Members’ actions and the time of each and
every member on his particular job and will report to the Union
on a weekly basis

23.213 Pay Scale & Removal Of:

The Job Steward shall not be removed for performing their
duties. COUNCIL is to be notified 24 hours before a Steward is
removed from the job, The Charge person and the Steward shall
be the first persons to return to work when the job is resumed.
The Steward will receive the highest journeyperson’s wage rate
on the job. The Steward will remain on the job until completion
thereof if qualified in the opinion of the EMPLOYER and the
COUNCIL.

55

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 63 of 141

Ifa job is shut down temporarily and the EMPLOYEES are sent
to another job, the Steward will also be given work.

23.21.4 Dispute over Layoff:

23,22

23.23

23.23.1

23.23.2

Steward, if laid off contrary to Sec. 23.1.24.3 of this Article, or
any dispute relative to this clause, upon complaint of the
Steward, case shal] be referred to, and handle by, the
EMPLOYER, COUNCIL Representative and Steward on the job
and if not settled by these parties, case shall be referred to the
grievance procedure herein provided for proper consideration
and disposition.

Shop Steward (Zone 1 Wallcovering only)

The EMPLOYER will recognize the Shop Steward elected by
the EMPLOYEES or appointed by the Union from among the
steady EMPLOYEES, upon request, the EMPLOYER will
furnish Shop Steward with a list of all EMPLOYEES in the
specific shop and the location of all jobs where EMPLOYEES
are working. The Shop Steward shall not be discriminated
against in any way because of his performance of his duties as
Shop Steward. The Shop Steward shall be the last EMPLOYEE
laid off providing he is qualified for the job.

Misc.

Time Sheet.

Except for the purpose of gathering factual data for estimating
purposes, Daily Time Sheets specifying the number of items
performed per day for the purpose of task work shall not be
alowed by EMPLOYER.

Drug Policy:

The Union, in cooperation with the AMPD, shall administer a
drug testing program covering all bargaining unit members
employed by AMPD Employers and any other Employer
signatory to this Agreement. To the extent that drug testing is
required by an outside entity that employs our members as a
condition for admission to their jobsite or facility or as a result of
an accident, drug testing will be accepted without question.

In addition, the Union and AMPD will also institute drug testing
for “cause” as determined by a mutual agreement of both parties.
If both parties are not in agreement on a request by either party,
drug testing of a member will not be performed.

56

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 64 of 141

in the case of an outside entity, the testing will be paid for by the
Employer or the entity requesting the test. When testing is
mutually agreed upon by the signatory contractor and the Union,
the cost will be split by the parties. Results of these tests will be
confidential between the designees of the Union and the
Contractor requesting the testing. If an Employee who is
identified for testing refuses to comply, they will be deemed to
have tested positive.

Any member who tests positive may not return to work for any
signatory Employer until they have made arrangements and/or
enrolled in a self-help program through ATAP.

23.233 Credit Union:
The Employer agrees to contribute for each Employee covered
by this Agreement to the credit union, from the Lmployee’s net
pay, for members that so choose, The amount shall be selected
by each individual member.

23.23.4 Private Residential Painting
ARTICLE I_~ SCOPE OF ADDENDUM

Section 1. Territorial Jurisdiction, | The territorial jurisdiction for this
addendum shall be the counties of Bucks, Chester, Delaware and
Montgomery in Pennsylvania and the state of Delaware. It is expressly
understood by the parties that the provisions of this addendum are for the
benefit of constituent members of the associations for the purpose of
market recovery. On or after six (6) months from the start of this
addendum, the parties will discuss whether to continue or modify this
addendum. In evaluating the success or failure of this addendum in
securing new markets for Union membership; the parties will consider,
among other criteria the number of new members and the number of hours
worked by the new union members and whether those numbers are
stagnant or increasing at the time of evaluation.

Section2. Repaints. The scope of work covered for this addendum shall be
new private residential construction, remodel and renovation, and repaint
of private residential buildings working directly for the landlord, tenants,
or owners with certificate of occupancy, or maintenance where the Union
does not exist or has not existed. All projects must be approved by District
Council 21 prior to the bid process.
Exclusions from the Scope of Work:

e any work under current CBA

* any work under a PLA

57

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 65 of 141

e any work under Prevailmg Wage

Section 3. Job Registration. The Employer must register all jobs and
contractor(s) they are working for through a form letter. Additionally, all
members must report where they are working. Any member not reporting
where they are working will be subject to charges. Any Contractor found
in violation of jurisdiction or registration guidelines shall be subject to
charges by the JTB and fined if found guilty, no less than five thousand
dollars ($5,000.00), and up to six (6) month suspension.

ARTICLE U —- FUNCTION OF MANAGEMENT

Section 1 In the exercise of its functions of management, the
Employer shall have the right to plan, direct and control operations of ail
its work, hire employees, direct the working forces in the field, assign
employees to their jobs, discharge, suspend or discipline for proper cause
(proper cause for discharge includes but is not necessarily limited to
incompetence, insubordination, habitual tardiness or absenteeism)
transfer, promote, demote, or lay off employees because of the lack of
work, or for other legitimate reasons, require employees to observe the
Employer's and/or contracting entities, rules and regulations not
inconsistent with this Addendum, institute a fair and consistent drug
policy, regulate the amount of equipment used and the use of equipment
and other property of the Employer, decide the number of employees
needed; provided, however, that the Employer will not use its rights for
the purpose of discrimination against any employee.

Section 2. On work as defined under Article I, the Employer and
the IUPAT recognize the necessity of promoting efficiency and agree that
no Local rules, customs or practices shall be permitted that limit
production or manpower required to do the work and that no limitations
shall be placed on the amount of work which an employee is performing
during the work day. No regulations of toois shail be interpreted or
enforced in any way to prevent their use where required or necessary to
perform an acceptable job in accordance with specifications of the
appropriate agency and where all proper safety regulations are enforced.

ARTICLE I— HIRING PRACTICES & ASSIGNMENT OF
EMPLOYEES

This work is under an Addendum to the CBA. Workforce must come
from District Council 21. The Employer may solicit employees from any
source; given that the Employer reports new hires to the Union prior to
starting work.

58

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 66 of 141

ARTICLE IV — WAGES, ERINGES, SUBSISTENCE & WORKING
CONDITIONS

The wages, fringes, subsistence and working conditions covered under this
Addendum shall be as set out in the attached “Schedules”.

ARTICLE V— HOURS OF WORK, SHIFT WORK AND
HOLIDAYS

Section f. The pay period shall be any consecutive, seven-day
period / any forty (40) hours designated by the Employer. All hours
worked over 40 hours within each seven (7) day pay period shall be paid
at the rate of one and one half the regular rate of pay.

Section 2. The following days should be considered holidays,
and any work performed on these days shall be paid at the rate of one and
one half the regular rate of pay: July Fourth, Memorial Day, Christmas
Day and New Year’s Day. No work to be performed on Labor Day.

Section 3. All employees shall be paid weekly at least 30 minutes
prior to the end of the work day. Not more than three (3) days’ pay shall
be held back for the period between the close of the pay period and pay
day. A statement of earnings and deductions shall accompany the pay.
Employees shall be notified, and check may be mailed.

ARTICLE VI- ACCESS TO JOBS

The Employer agrees that the International Representative and/or Local
Representative of the District Council or Local Union shall have access to
all jobs of the Employer subject to customer’s rules and regulations.

ARTICLE VII - UNION SECURITY

Section 1. All present employees who are members of the

IUPAT on the effective date of this Addendum or on the date of execution
of this Addendum, whichever is the later, shall remain members of the
IUPAT in good standing as a condition of employment. AII present
employees who are not members of the TUPAT and all employees who are
hired hereafter shall become and remain members in good standing of the
IUPAT as a condition of employment on or after the 30™ day following
the beginning of their employment, or on or after the 30" day following
the effective date of this Addendum, or the date of execution of this
Addendum, whichever is later.

59

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 67 of 141

Section 2. In those instances where this Article may not be
validly applied, the Employer agrees to recommend to all employees that
they become members of the IUPAT and maintain such membership
during the life of this Addendum, to refer the new employees to the
appropriate area Union Representative and to recommend to delinquent
members that they pay their dues since they are receiving the benefits of
this Addendum.

Section 3. After eight thousand (8,000) hours, Local members
can enter our apprenticeship program. An Employer can approve through
a sub-committee, the acceptance of an employee into our apprentice
program. (year and rate of pay to be determined by the committee)

ARTICLE VILL—- DUES

Section 1, The Employer agrees to pay the Administrative Dues
Check-Off in the amount of 3.5% of gross wages and $0.55 per hour in
accordance with Article 1V. The employees’ Local dues wiil also be taken
from the dues checkoff and remitted by District Council to the Local
Union.

ARTICLE EX — SAFETY

The Employer must abide by the Occupational Safety and Health Act of
1970, it shall be the exclusive responsibility of the Employer to ensure the
safety of its employees and compliance by them with all safety rules
contained herein or established by the Employer.

ARTICLE X — SUCCESSOR CLAUSE

This Addendum, and any supplements or amendments thereto, hereinafter
referred to collectively as “Addendum” shall be binding upon the parties
hereto, their successors, administrators, executors, and assigns. In the
event the Employer’s business is, in whole or in part, sold, leased,
transferred or taken over by sale, transfer, lease, assignment, receivership
or bankruptcy proceeding, such business and operation shall continue to
be subject to the terms and conditions of this Addendum for the life
thereof, It is understood by this provision that the parties hereto shall not
use any Jeasing or other transfer device to a third party to evade this
Addendum, The Employer shall give notice of the existence of this
Addendum and this provision to any purchaser, transferee, lessee,
assignee, etc., of the business operation covered by this Addendum or any
part thereof. Such notice shall be in writing with a copy to the IUPAT at
the time the seller, transferor or lessor executes a contract or transaction as
herein described. The IUPAT shall also be advised of the exact nature of

60

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 68 of 141

the transaction, not including financial details. In the event the Employer
fails to require the purchaser, transferee or lessee to assume the obligations
of this Addendum, the Employer, (including partners thereof), shall be
liable to the TUPAT and to the employees covered, for all damages
sustained as a result of such failure to require assumption of the terms of
this Addendum, but shall not be Hable after the purchaser, transferee or
lessee has agreed to assume the obligations of this Addendum.

ARTICLE XI — NON-DISCRIMINATION

The Employer and/or the IUPAT shall not discriminate against any person
because of or on account of race, creed, color, national origin, sex, age,
disability, marital status, sexual orientation or citizenship status in all
employment decisions, including but not limited to recruitment, hiring,
compensation, training, promotion, upgrading, demotion, downgrading,
transfer, lay-off and termination, and all other terms and conditions of
employment.

ARTICLE XU —- SUBCONTRACTING

The Employer shall not contract out or subcontract any work covered by
this Addendum to any subcontractor or other person unless that
subcontractor or other person is a party to a Collective Bargaining
Agreement with a District Council or Local Union affiliated with the
International Union of Painters and Allied Trades, AFL-CIO, CLC, or has
prior written approval by the Business Manager/Secretary Treasurer where
the work is being performed.

ARTICLE XIII - EQUIPMENT AND TOOLS

All tools and equipment with the exception of hand tools will be supplied
by the Contractor.

ARTICLE XIV — ADDENDUM QUALIFICATIONS

It is not the intent of either party hereto to violate any laws or any rulings
or regulations of any Governmental authority or agency having
jurisdiction of the subject matter of this Addendum, and the parties hereto
agree that, in the event any provision of this Addendum is held to be
unlawful or void by any tribunal having the right to so hold, this
Addendum, on proper notice from either party, shall be reopened for the
sole purpose of amending such provision or provisions, with the
understanding that the remainder of the Addendum shall remain in full
force and effect.

61

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 69 of 141

DISTRICT COUNCIL 21 COLLECTIVE BARGAINING
ADDENDUM

PRIVATE RESIDENTIAL PAINTING

WAGE AND FRINGE BENEFIT PACKAGES

WAGES:
Tier | $16.00 per hour
Tier 2 $18.00 per hour
Tier 3 $20.00 per hour
Tier 4 $22.00 per hour
Tier 5 $24.00 per hour

Wage Tier at hiring will be determined by the Employer.
BENEFITS:
Health & Welfare Fund $8.30 per hour

Annity Fund $1.15 per hour
DC Apprentice $ 0.35 per hour

62

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 70 of 141

 
   

Article 24-P. LCOVERERS, DRYWALL

FINISHERS

24 SPECIFIC PROVISIONS & CONDITIONS FOR
EMPLOYING PAINTERS, DRYWALL FINISHERS &
WALLCOVERERS IN ZONES 2 & 3 ONLY. Paragraphs
24.8.4, 24.16.1, 24.16.2 & 24.17 only apply to those EMPLOYERS who
regularly employ the foregoing trades in the foregoing zones and
belong to the Association which negotiated with the Union over the
provisions in Article 24.

24 (A) SPECIFIC PROVISIONS & CONDITIONS FOR
EMPLOYING PAINTERS, DRYWALL FINISHERS &
WALLCOVERERS IN ZONE 4 ONLY. Paragraphs 24.7.3(A),
24,7.4(A), 24.7.6(A), 24.8.1(A), 24.8.3(A), 24.8.6(A), 24.8.9(A),
24.9,.6(A), 24.18(A), & 24.19.2(A) only apply to those EMPLOYERS
who regularly employ the foregoing trades in the foregoing zones and
belong to the Association which negotiated with the Union over the
provisions in Article 24.

24.1 Scope of work
Jurisdiction of Work, Toots, Coatings and Wallcoverings

24.2 Painter:
The work jurisdiction of the Painters and Decorators shall
include but not necessarily be limited to the description provided
in the LLU.P.A.T. General Constitution, but will also include all
types of coatings in conjunction with painting, waterproofing,
masonry restoration, fire caulking, flame/fire spray, metal
polishing/refinishing, decorating, sealing, caulking, lead
removal and/or abatement, encapsulating, lining, fire-proof, etc.;
including any and all preparations, such as cleaning, patching,
caulking, blasting, stripping, and/or all removal necessary to
apply any and all coatings interior and/or exterior.

24.3 Wallcoverers:
The work jurisdiction of the Wallcoverers shall include but not
necessarily be limited to the description provided in the
I.U.P.A.T. General Constitution but will also include all papers,
vinyl’s, flexible woods, fabrics, borders, metals installed on
wails, ceiling and columns installed, stretched and stapled on
adhesives of any kind. Installation of fabric covered panels made
of plastic and wood pre-finished products of micore, fiberglass,

63

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 71 of 141

24.4

24,5

24.6

24.6.1

24.6.2

efc. acrovyn and various plastic wallcoverings including
wainscot caps, corner moldings and accessories. Wall carpets
installed with adhesives, stretched, stapled or adhered by any
method,

Drywall Finishers:

The work jurisdiction of the Drywall Finisher and any member
of the International Union of Painters and Allied Trades affected
by this Agreement shall include “all levels of finishing of ALL
surfaces for all coatings but not limited to the Gypsum
wallboard taping and finishing system including, but not limited
to: Spackling, glaze coating walls or ceilings, spray level 5,
spotting nails, taping, coating tapes, and/or corner beads or flex
bead; patching and sanding is within the system of preparing
surfaces for their finish.

AH clean-up of work associated with these products and scope
of work including removal of debris to refuse site, to leave work
area in a clean, orderly manner. Sufficient time will be allowed
for the clean-up of any tools and equipment.

Tools and Equipment all crafts:

All tools, material and equipment including the debris caused
thereby, pertaining to the work and the preparation thereof
which is covered under this Agreement, including but not
limited to compressors, hoppers, power tools, rollers, brushes
and spray equipment, all AMES TYPE TOOLS and all
mechanical and hand tools used for surface preparation and
surface finishing, the loading and unloading thereof, shall be
handled and/or performed by EMPLOYEES covered by this
Agreement,

Hiring of EMPLOYEE:

Sole & Exctkusive:
The Union shall be the sole and exclusive source of referrals of
applicants for employment.

Reject applicant:

The EMPLOYER shall have the right to reject any applicant for
employment if EMPLOYEE had previously worked for said
EMPLOYER, Notice must be given in writing as to why the
EMPLOYEE is not suitable for work.

64

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 72 of 141

24.6.3

24.6.4

24.6.5

24.6.6

24.6.7

Non-Discrimination:

The Union shall select and refer applicant for employment
without discrimination against such applicants by reason of
membership or non-membership in the Union and such selection
and referral shall not be affected in any way by rules or
regulations, bylaws, constitutional provisions, or any other
aspect of obligation of the Union membership policies or
requirements. All such selection and referral shall be in
accordance with the following procedures.

Hiring Procedures:

The Union shall maintain a register of applicants for
employment established on the basis of skills that
EMPLOYERS may require. Each applicant for employment
must be registered in the Priority for which he qualifies,
Applicants shall be listed in chronological order of the dates
they register. The EMPLOYER may request former
EMPLOYEES. They may also request those with special skills,
or certifications.

EMPLOYERS shall advise the Union of the number of
applicants needed. The Union shall refer applicants to the
EMPLOYER by referring applicants in the order of their places
on the register; provided they are qualified to perform the
specific task needed.

All members on lay-off must report to the Local Union Business
Representative to be put on the "Hiring Hall List" for referral
and or to be requested by EMPLOYER.

Qualified EMPLOYEES shall be referred out to EMPLOYERS
in the order of how long they have been unemployed, with the
EMPLOYEE en top of the list being unemployed the longest
period of time and the rest of the list following in that same
order.

65

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 73 of 141

24.6.8

24.6.9

24.6.10

24.6.11

24.6.12

24,7

24.7.1

The EMPLOYER must accept the person who the Union has
referred to them, if qualified, and has not previously worked for
them. The EMPLOYER may reject this EMPLOYEE if the
EMPLOYEE proves to be unqualified, but the EMPLOYER
must notify the Union in writing of the EMPLOYEE being
unqualified for the work being assigned them.

When all bargaining Unit members are employed, and an
EMPLOYER needs additional EMPLOYEES, he must give the
Union an opportunity to provide suttable applicants.

Should any person referred for employment be terminated for
cause, his or her referral privileges shall be suspended for two
(2) weeks, Should the same individual be terminated for cause a
second time within a twenty-four (24) month period, his or her
hiring hall privileges shall be suspended for two (2) months,
Should the same individual be terminated for a third time within
a twenty-four (24) month period, his or her referral privileges
shall be suspended indefinitely.

A termination shall not be considered as “for cause” for purpose
of this provision if the person referred for employment has filed
a grievance challenging the propriety of his or her termination,
unless and until the grievance is resolved in a manner that
affirms the termination for cause. For the purpose of this
provision, a decision of the District Council 21 Joint Trade
Board and/or an arbitrator shall be final and binding.

The provisions in Sections 23.6.1] and 23.6.12 notwithstanding,
a Termination Review Committee may, upon written request of
the applicant, vacate or reduce the period of suspension should
the Committee determine, following inquiry or investigation, in
its sole and complete discretion, that equity requires such action.

Work schedule

Work Day:

The maximum number of regular hours to be worked by an
EMPLOYEE covered under this Agreement shall be forty (40)
hours per week, eight (8) consecutive hours in one day from

66

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 74 of 141

24.7.2

24,7,3

6:00 A.M. to 4:30 P.M. four (4) ten (10) hour days at straight
time shall be permitted on all jobs.

Work Week:
The Work Week is forty (40) hours, Monday through Friday.
Saturday is to be a make-up day for inclement weather.

Overtime:

All hours in excess of the regular work day and work week and
all work outside of the regular work day or work week shall be
considered overtime. Overtime shall be paid at the rate of time
and one half (1 4) times the applicable rate.

Double Time shall be paid on Sundays and Holidays on allt
Project Labor Agreement Jobs and on any job where the work is
being done through a General Contractor or Construction
Manager.

24.7.3(A) Overtime:

24.7.4

All hours in excess of the regular work day and work week and
all work outside of the regular work day or work week shall be
considered overtime. Overtime shall be paid at the rate of time
and one half (1 %) times the applicable rate.

Four tens overtime:

When the ten-hour day option is used, then the eleventh and
twelfth hours will be paid at time and one half. The fifth day will
also be paid at time and one half. After twelve hours or five days
the hours shall be paid at time and one half. Double Time shall
be paid as stated in 24.7.3.

24,7.4(A) Four tens overtime:

24.7.5

24.7.6

When the ten-hour day option is used, then the eleventh and
twelfth hours will be paid at time and one half. The fifth day will
also be paid at time and one half. After twelve hours or five days
the hours shall be paid at time and one half.

Payment of Benefits: (overtime)
The EMPLOYER agrees to pay all fringes due under this
Agreement on each hour paid, including all overtime.

Holidays:

The holidays to be observed are: New Year’s Day, Memorial
Day, Independence Day, Thanksgiving Day, Christmas Day,

67

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 75 of 141

Good Friday, Veterans Day and Labor Day. No work will be
allowed on Labor Day under any circumstances.

When holidays fall on a Saturday or Sunday, employees will be
allowed to work the following Monday, but double time must be
paid.

On Project Agreements jobs, holidays will conform to the
majority of Trades,

24.7.6(A) Holidays:

24.7.7

24.8

24.8.1

The holidays to be observed are: New Year’s Day, MLK Day,
Memorial Day, Independence Day, Thanksgiving Day,
Christmas Day, Veterans Day and Labor Day. No work will be
allowed on Labor Day under any circumstances.

When holidays fall on a Saturday or Sunday, employees will be
allowed to work the following Monday, but time and one half
must be paid.

Notice of Layoff:

Notice of layoff shall be given two (2) hours before quitting time.
When EMPLOYEE is laid off or quits, his check may be mailed
at the next regular pay period.

Wage Provision

Foreman:

When two to four EMPLOYEES are employed on a job one
EMPLOYEE will be designated foreman and shall receive $.50
above the then current highest rate on the job. When there are
five or more EMPLOYEES on a job the foreman shall receive
$1.00 above the then current highest rate on the job.

24.8.1(A) Foreman:

When two to four EMPLOYEES are employed on a job one
EMPLOYEE will be designated foreman and shall receive $.50
above the then current base rate. When there are five or more
EMPLOYEES on a job the foreman shall receive $1.00 above
the then current base rate.

(For Drywall Finisher’s ONLY)

When two to four EMPLOYEES are employed on a job one
EMPLOYEE will be designated foreman and shall receive $.50
above the then current base rate. When there are four to eight

68

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 76 of 141

EMPLOYEES on a job the foreman shall receive $1.00 above
the then current base rate. When there are nine or more
EMPLOYEES on a job the foreman shall receive $2.00 above
the current base rate of pay.

24.8.2 Shift Provision:

An EMPLOYER may, upon notification of the Union, establish a
second or third shift, which begins or extends outside the normal
hours of work. EMPLOYEES working a second or third shift are
entitled to One dollar above the rate for shift rate over the base
wage rate. Shifts so established must be for a minimum of five
(5) consecutive nights. EMPLOYERS may request the Union to
consider a shift fess than five (5) nights.

24.8.3 Additional Shift Provision:
On Industrial and Bridge rates the night shift deferential shall be
paid at 10% above the aforementioned classifications rates on
second shift, and 15% above those rates on 3" shift.

24.8.3(A) Additional Shift Provision:
On Bridge and Industrial rates, the night shift deferential shall be
paid at 10% above the aforementioned classifications rates on
second shift, and 15% above those rates on 3™ shift.

24.8.4 Room & Board:
EMPLOYERS are to pay full board and fare to and from work
out of town where such men do not return home daily. Men shall
furnish itemized list of expenses to EMPLOYER. Pay for travel
time not to exceed cight (8) hours of twenty-four (24) hour day.

24.8.5 Two shifts:
If an EMPLOYEE has to report to work for a day shift and is on
a night shift when they are asked, said EMPLOYEE shall not
work past midnight, but shall be paid for the whole shift up to
eight hours.

24.8.6 Pyramiding:
There shall be no pyramiding of Premium Rates with the
exception of Foreman’s pay.

24.8.6(A) Pyramiding:
There shall be no pyramiding of Premium Rates.

69

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 77 of 141

24.8.7

24.8.8

24.8.9

Higher rates:

It is agreed that when EMPLOYEES are working in a Zone
where higher rates are paid; COUNCIL members are to be paid
the higher rate.

Show up Time / Minimum Hours:

When an EMPLOYEE reports to either the shop or a job site and
is unable to work due to circumstances beyond the contro! of the
EMPLOYER, then the EMPLOYEE shall be paid two (2) hour
"show up time”. Should that EMPLOYEE begin working, then
he shall be paid for the actual time worked.

EMPLOYEE Deductions:

The EMPLOYER shall deduct the sum covering the Vacation
Fund, $.50 per hour (Local 2018 Vacation Fund ONLY), $.10
per hour P.A.C. Fund, $.05 per hour DC21 # 21
Core/Organizing and $.03 per hour for the DC # 21 Scholarship
Fund (which are included in the Schedule A rates} from the net
weekly pay (i.e.; after taxes) and make a notation of such
deduction on the EMPLOYEE’S pay envelope or check stubs.
These deductions and payments are not applicable to overtime
work, These Monies deducted shall be paid in accordance with
Article 13 of this Agreement.

24.8.9(A) EMPLOYEE Deductions:

24.8.10

24.9

24.9.1

The EMPLOYER shail deduct the sum covering $.05 per hour
P.A.C, Fund, $.03 per hour for the DC #21 Scholarship Fund,
$.03 per hour for the Benevolent Fund, $.05 per hour for the
Organizing Fund and $.15 per hour for the Vacation Fund
(DRYWALL: PAC, Scholarship & Benevolent Funds Only)
from the net weekly pay (i.e.; after taxes} and make a notation of
such deduction on the EMPLOYEE’S pay envelope or check
stubs. These deductions and payments are not applicable to
overtime work. These Monies deducted shall be paid in
accordance with Article 13 of this Agreement.

Automatic Reduction:

The rate of wages will be automatically reduced if it is mutually
agreed that a portion of these increases be allocated to payments
unto the Various Funds. Payments for fringe benefits are
provided under Articie 13 hereof.

Defined Rates:

Commercial Rate: (See Article 5)
70

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 78 of 141

24.9.2,

24.9.3

24.9.4

24.9.5

Repaint Rafe

Premium Rate for all Classifications:

Steel, Spray Painting, Paper Hanging, Vinyl Wallcovering
HiPAC-Coatings, Catalyzed Epoxy, Urethanes, Removers.
Blasting with Liquids or Solids, Steam Cleaning. Swing
Scaffolds, Cherry Pickers and High Reaches above (35) feet.
Applying Hazardous Materials.

$1.00 per hour above base rate

Height Rate

EMPLOYEES are entitled to Height Rate when required to
work at a hazard/height situation, that is, when working, over
thirty-five (35) feet.

Industrial Rate

24.9.6(A) Industrial Rate

24.9.7

24.9.8

24.9.9

24.10

Bridge Rate
Drywall Rate

Drywall Premium Rates
Any use of machine tools and stilts.
$1.00 per hour above base rate

Market Recovery (Northeastern PA ONLY)

The organizing, market recovery and maintenance of work
language and rate of pay shall not be utilized on nay category of
work, for any trades where the work historically was being
performed by Members of the Union and which can be
maintained by the EMPLOYER and the Union at the established
rates and conditions.

Tt is agreed that EMPLOYERS signatory to the Collective
Bargaining Agreement will in no way discriminate, intimidate,
threaten any disciplinary action such as job loss and/or used as
condition of employment against all present and future
EMPLOYEES refusing to work under guidelines if this Article.

The organizing, market recovery and maintenance of work

language is to be used to organize new work opportunities,
recover work formerly performed by Union members and

7]

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 79 of 141

EMPLOYERS and/or to maintain present work opportunities for
our members.

Any EMPLOYER signatory to this Collective Bargaming
Agreement shall notify the Council not less than forty-eight (48)
hours prior to the bidding of a Market Recovery job, so as to
provide the Council with an opportunity to investigate whether
the job in question qualifies for payment of Market Recovery
rates. Nay contractor who is not current on benefit contributions
will not be allowed to apply for or use MARKET RECOVERY
rates. In the event that the Council believes that an

EMPLOYER has improperly designated a job as receiving
Market Recovery rates, then the Council may submit a grievance
pursuant to the Grievance Arbitration Procedure set forth in this
Collective Bargaining Agreement.

The burden of proof in any arbitration concerning the
applicability of Market recovery rates shall be on the
EMPLOYER to establish that the payment of Market Recovery
rates on the job in question s proper. In the event that the
EMPLOYER loses such arbitration, then the EMPLOYER shall
be responsible for all fees of the American Arbitration
Association, the fees and expenses and legal fees of the Council.
Furthermore, the EMPLOYER shall pay to the EMPLOYEES
who performed the work on said job the full wage and benefit
levels provided in this Collective Bargaining Agreement.

The terms and conditions for market recovery shall be as

follows:

“+ There shall be no restriction on tools or production.

“* There shall be no shift differentials.

+ Workweek shall be Monday through Sunday,

inclusive. All work in excess of forty (40) hours shall

be paid at time and one half (1 4).

Four ten (10) hour days shall be allowed when needed.

Apprentice ratio may be as Jow as one to one, one

apprentice for every journeyperson. This ration

should never be higher than three to one on any
project, unless the needed apprentices are not
available,

“ Market Recovery rates may not be used on any
Federal or State prevailing rate projects. The
District Council wil] designate the areas where
Market Recovery will be utilized. Any projects in

72

Me

*

+.
?

*

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 80 of 141

24.11

24.11.1

24.12

24.12.1

24,12.2

24.13

24.13.1

24,13.2

areas other than the designated areas must be
approved by the Business Manager/Secretary
Treasurer of District Council 21. If not approved
in writing, Market recovery rates cannot be used.

Wage & Benefits shall equal 75% of the then current
Commercial Paint Total Package.

Work rules

Personal wash-up Facilities: (All Crafts in this Zone)

Water and soap shall be provided to EMPLOYEES for use at
noon time and quitting time; for each time they shall have five
(5) minutes grace for washing up. Clean up time to be fifteen
(15) minutes for EMPLOYEES working on the outside of a job.
This time is not to be used for clean-up of any equipment, time
for this process must be taken in advance of personal clean up
time.

Work Rules Painters

Furnishing of Equipment:

EMPLOYER shall furnish and deliver all equipment for the use
of EMPLOYEES. No EMPLOYEE shall furnish nor haul in
their own automobiles such equipment. The EMPLOYERS shall
furnish to all EMPLOYEES protective apparel necessary to
safeguard EMPLOYEES from health hazards, as prescribed for
by Federal regulations.

EMPLOYEES Tools:
EMPLOYEES shall furnish putty knives and dusters and wear
clean white overalls on commercial and residential work.

Work Rules Wallcoverers

EMPLOYER obligation:

EMPLOYER shall furnish and deliver to and from job, all
materials, stock, paper, paste, ladders, pasteboards, trestles and
straightedges. EMPLOYER shall furnish sizing brushes and
rollers.

No Discrimination:

EMPLOYERS shall not discriminate in any manner against an
EMPLOYEE who chooses not to carry tools. EMPLOYEES
may carry tools on a voluntary basis.

73

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 81 of 141

24.13.3

24.14

2414.1

24,14.2

24.14.3

24,15

24.15.1

24.15.2

24.15.3

24.13.4

Limitations on Tceols:

Tools shall consist of no more than five (5) boards; four (4)
trestles, one straight edge and one four-foot ladder, No adhesive
or wall covering shall be carried. EMPLOYERS shall also
furnish above-mentioned tools.

Work Rules Drywall Finishers:

Materials:
All water and materials shall be furnished by the EMPLOYER
within a reasonable distance of the job for EMPLOYEES use.

Minimum Temperature:

If building is not closed in and heated to a temperature of 55
degrees F or more, EMPLOYEES refusal to work will not be
considered as a violation of this Agreement.

Stilts:
It shall not be mandatory upon EMPLOYEES to use stilts.

Work Definitions Painters

Bridge:
All bridges that span water, railroad bridges, and bridges over
canyons, viaducts, and appurtenances.

Industrial:

Refineries, Tanks, hangers, ceiling over 60 feet, energy
producing facilities, steel] mills, towers, steeples, dams etc., and
or any work which would require cables as a platform to work
on.

Commercial:

All office buildings, warehouses, schools, hospitals, museums,
theaters of any kind, malls, department stores, food stores,
supply houses, depots, strip malls, churches, retirement homes,
apartment buildings, condominiums, hotels, motels, restaurants,
commercial culinary facilities, manufacturing facilities,
machinery and equipment, conveyer systems, Stadiums.

Repaint:

Work on existing properties or structures, which previously have
been finished or remodeled. Work performed where signatory
EMPLOYER are the prime contractor, or they are working

74

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 82 of 141

24.16

24.16.1

24.16.2

24.16.3

24.16.4

through a general contractor or construction manager and no
other trades or a minority of the trades are involved.

Work Definitions
Shop Steward

Employ of:

An EMPLOYER shall employ one EMPLOYEE assigned by the
COUNCIL and designated by the Business Manager/Secretary
Treasurer to be the Shop Steward for the said signatory
EMPLOYER. The Shop Steward may not be an owner, related
by blood or marriage to an owner or an apprentice. Ifan
EMPLOYER has work available for only one EMPLOYEE, said
work shall be performed by the Shop Steward. The Shop
Steward shall be responsible for insuring that the EMPLOYER
complies with its obligations as set forth in this Agreement. Any
complaints concerning alleged violations of this Article will be
handled under Article 1i of this Agreement.

EMPLOYERS Obligation to Steward:

The EMPLOYER must report to the District Council the start
and/or re-start of any job to the Shop Steward before
EMPLOYEES are sent to said job. The EMPLOYERS must
submit to the Shop Steward, “weekly,” a report listing all current
jobs, current EMPLOYEES and termination of EMPLOYEES.

Job Steward

24.16.4.1 Appointment of Job Steward:

A Job Steward may be appointed on any job from the
EMPLOYEES at that job location. The selection of that
EMPLOYEE will be in the hands of the Business
Manager/Secretary Treasurer. The Union reserves the right to
replace a Shop or Job Steward if the Steward is not performing
the duties in accordance with the District Council 21 Agreement,
By-Laws and LUP.A.T.

24,16.4.2 Replacement:

A Job Steward cannot be replaced by an EMPLOYER by
moving the Steward to another job site. If the skills of the Job
Steward are needed at another job site and the term of
employment is shorter than the original job, then said
EMPLOYEE must be placed back as Steward at the original job.

75

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 83 of 141

24.16.4.3 Discrimination:

24.17

24.17,1

2417.2

24.18

The EMPLOYER shall not discriminate against a Job Steward
or Shop Steward. They shall have full protection of the Union
when performing their duties.

Successors & Assions Zones: 2 & 3 all crafts; Zone: 4
Painters, Wallcoverers only:

Condition of Sale:

This Agreement shall be binding upon the successors and
assigns of the parties hereto. In the event of a bonatide sale,
transfer or assignment of the EMPLOYER’S facility, or part
thereof, covered by this Agreement during the term hereof, the
EMPLOYER shali give advance notice to the new owner,
transferee or assignee of the obligations of this Agreement, and
shall as a condition of sale, transfer, or assignment, require the
new owner to become a Party hereto. The EMPLOYER shail be
responsible for any and all monetary benefits that EMPLOYEES
have accumulated under this Agreement to the date of sale,
transfer or assignment. Seniority of EMPLOYEES shall net be
broken by such sale, transfer or assignment.

Notice:

The EMPLOYER agrees to give the Union no less than twenty
(20) days written notice in the event that it intends to sell,
transfer, or assign the facility, or part thereof, covered by this
Agreement, and agrees to provide the Union with written
documentation establishing the EMPLOYER’S compliance with
Section 7.3.1 of this Article no less than ten (10) days prior to
such sale, transfer or assignment.

Mandatory Training Clause

In order to ensure a highly trained and qualified workforce and
to work on and access a prowing number of construction
jobsites, every journeyperson shall be required to complete
mandatory safety and or upgrade training on a yearly basis or as
deemed necessary by District Council #21 and the Contractors’
Associations. All members who wish to work on public school
projects shall complete an Act 34 criminal background check)
and an Act 151 (PA. child abuse history clearance form) prior to
working on such projects. Any processing fees associated with
such projects. Any processing fees associated with the forms
shall be paid in the following manner:

76

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 84 of 141

Apprentices-Fees paid for by the District Council #21
Apprenticeship Fund.

Regular shop employees-Fees paid for by their
contractor.

All other regular members will be responsible for
processing fees associated with Act 34 (criminal
background check) forms. District Council #21 will
keep a computer database of membership training and
upgrade and Act 151 (PA. child abuse history)
District Council #21 and the Contractors’
Associations shall agree on all classes offered for
safety and upgrade training. Classes will be scheduled
throughout the year in order to accommodate the
membership. Failure, by any member, to complete the
mandatory training or Act 34 and Act 151 forms may
have a direct impact on his/her employment until the
required training and or forms are completed.

24.18(A} Mandatory Training:

A minimum of 24 hours upgrade and/or safety classes must be
maintained per year.

C
1.
2,
3
4

LA

6,
7.

lasses to include:

OSHA 10 (30)

Fall Protection Awareness

Confined Space Awareness

Lead Awareness (PA Lead, NJ Lead, Lead RRP Certified
Renovator)

Hazard Communication (GHS)

CPR/First Aid

Coating Application Specialist (CAS)

Other classes may be acceptable at the discretion of the District
Council/Employer.

Members will no longer be employable to our signatory
contractors without proof of taking the required training each

year.

77

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 85 of 141

24.19

Misc.

24.19.1 Time Sheet:

Except for the purpose of gathering factual data for estimating
purposes, Daily Time Sheets specifying the number of items
performed per day for the purpose of task work shall not be
allowed.

24.19.2 (A) Entry Level Journeyperson. An entry jevel journeyperson

is defined as an individual who has passed the required
proficiency evaluation given by the District Council, but has
not graduated from an TUPAT affiliated Apprenticeship
Program and is found to be lacking certain skills of the
trade. An entry level journeyperson must complete 3000
hours of employment for signatory Employers in the
classification of entry level journeyperson, and also complete
all mandatory certified health and safety training, as well as
other courses that may be deemed appropriate by the
District Council to be eligible for re-evaluation as a
journeyperson. A ratio of 3 journeypersons to | apprentice
must be met by an Employer before entry level
journeypersons can be employed. Once appropriate ratios
are satisfied, entry level journeypersons may be utilized ata
ratio of one entry level journeyperson for every 4 employees.
This provision notwithstanding, the District Council upon
evaluating the skills and abilities of any new
employee/applicant may certify the individual as a full
journeyperson. Employees/members who have achieved full
journeyperson status prior to the date of this agreement

shall be considered journeypersons within the meaning of
this provision and may not be paid the entry level
journeyperson rate. In addition, the Business Agent shall be
empowered, in his/her discretion, to waive the ratios set
forth herein and permit use of entry level journeypersons
based on manpower availability. The rate of wages of an
entry level journeyperson is $1.00 per hour less than the
Harrisburg Market Recovery Rate with the fringe benefits
paid at the full Market Recovery Rate. Entry Level
Journeyperson rates only apply to the Harrisburg area and do
not apply where any prevailing rates or IUPAT/Building
Trades Project Labor Agreements are in place.

78

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 86 of 141

25

Artic

  

    

25- DRYWALL FINISHERS, ZONES

Specific Provisions and Conditions for EMPLOYING

Drywall Finishers IN Zones 1 & 5 Only. Paragraphs 25.6, 25.8.1 &
25.10.9 only apply to those EMPLOYERS who regularly employ the
foregoing trade in the foregoing zones and belong to the Association
which negotiated with the Union over the provisions in Article 25.

25.1

25.1.1

25.2

Scope of Work:

The work jurisdiction of the Drywall! Finisher affected by this
Agreement shall include “all levels of finishing of ALL surfaces
for all coatings but net limited to: Spackling, glaze coating walls
or ceilings, spotting nails, taping, coating tapes, and/or corner
beads or flex bead: scraping of debris; patching and sanding is
within the system of preparing surfaces for their finish and
installation of paper face beads and clean up joint compound.

All clean-up of work associated with these products and scope
of work including removal of debris to refuse site, to leave work
area in a clean, orderly manner. Sufficient time will be allowed
for the clean-up of any tools including scrapers and equipment.

A pre-job meeting will be held with the owner on all projects
seven thousand (7,000) hours or more or accelerated schedules
to discuss Stewards, manpower, overtime and other issues that
may arise during a project of this size.

On projects seven thousand (7,000) or more hours cumulative
which have more than one (1) subcontractor, a meeting with all
subcontractors affected by this agreement will be needed.

Tools and Equipment:

All tools, material and equipment including the debris caused
thereby, pertaining to the work and the preparation thereof
which is covered under this Agreement, including but not
limited to compressors, hoppers, power tools, power sanders,
scrapers and all AMES TYPE TOOLS and all mechanical and
hand tools used for surface preparation and surface finishing, the
loading and unloading thereof, shall be handled and/or
performed by EMPLOYEES covered under this Agreement.

79

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 87 of 141

25.3

25.3.1

25.3.2

25.3.3

25.3.4

25.3.3

25.3.6

25.3.7

Hiring of Employees:

Referrals and Registration of EMPLOYEE:

The Council shall register and refer all qualified applicants for
employment for the drywall finishing industry. The District
Council will be the first source of referrals for qualified
applicants for employment and will furnish the EMPLOYER
with the required number of qualified EMPLOYEES needed that
are registered on the out-of-work list posted at the District
Council.

Non-Discrimination:

The selection of qualified applicants for referral to jobs shal] be
on a non-discriminatory basis and shall not be based on, or in
any way affected by, Union membership, by laws, regulations,
constitutional provisions or any other aspect or requirements,
except as outlined in this Agreement.

The EMPLOYER and the Union agree that there shall be no
discrimination against EMPLOYEES or applicants in violation
of federal, state or municipal statutes.

Special skills:

When the EMPLOYER requests a qualified applicant with
special skills and abilities, the Union shall refer, to the best of
their ability, such EMPLOYEE who is qualified to perform the
work,

Rehire of steady EMPLOYEE:

The EMPLOYER shall have the right to hire back at any time,
steady EMPLOYEE. These designated EMPLOYEES will be
registered with the Union once a year at the beginning of the
year. Recall to work of these EMPLOYEES will not count as a
turn in the 50/50 hiring system now in place, but all steady
EMPLOYEES must register with the Union when they are laid
off and rehired,

Members Refusal to work:
The Union will not be held responsible for any member’s refusal
to return to work for any previous EMPLOYER.

Priorities in employment:
The EMPLOYER agrees that priority in employment shall] be
given in the following manner.

80

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 88 of 141

25.3.7.1

25.3.7.2

25.3.7.3

25.3.8

25.3.9

25.3.10

25.4

25.4.1

EMPLOYEES previously employed by that EMPLOYER.

EMPLOYEES who have been employed within the industries by
any EMPLOYERS having a collective Bargaining Agreement
with the District Council 21 LF-C.A and any other/

EMPLOYER Association recognized by this Union.

EMPLOYEES otherwise employed in the industries and lastly to
persons competent and qualified for employment.

50/50

It is understood and agreed that the hiring system will be a
“shared hiring system” of 50/50 or 1 to 1. The first qualified
member selected by the EMPLOYER will be referred by the
District Council from the “out of work register.” The next
qualified member to be employed by said EMPLOYER will be
selected by the District Council from the “out of work register”
and will continue so on in an alternating manner for all hired
EMPLOYEES, qualifications prevailing,

Reject EMPLOYEE:

The EMPLOYER shall have the right to reject an applicant for
employment as long as it does not interfere with the member’s
rights and responsibility as a member of the [.U,P.A.T.

Exhaustion of out of work list:

If the registration list is exhausted and the District Council is
unable to refer qualified applicants for employment to the
EMPLOYER within 24 hours after receiving such request,
(weekends and holidays exempt) the EMPLOYER shall be free
to secure applicants from any sources available, without the
referral procedure. The EMPLOYER must notify the District
Council promptly of the names, addresses and Social Security
numbers of any such hired EMPLOYEES.

Work Day:

The regular workday is to be any 8 hours between 6 A.M. to 6
P.M. However, when a make-up day is desired, a 10-hour day
may be worked when mutually agreed. Present EMPLOYEES
on the job will have first option to work.

Make-Up Day:
A make-up day may be used Monday thru Saturday when due to
no fault of the Contractor and mutually agreed upon between the

81

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 89 of 141

23.5.1

25.5.2

25.5.3

25.5.4

25.5.5

25.5.6

EMPLOYER and District Council 21. Wages will be paid at
straight time rate. Prior notice must be given to District Council
21.

Wark Week:
The workweek is forty (40) hours. The flexible workweek will
be Monday through Saturday.

Overtime:

Time worked in excess of eight hours per day (except when the
ten-hour work day option is utilized) or 40 hours per week shall
be paid at the overtime rate. This applies to Saturday and
Sunday work, which shall be paid at the overtime rate.

Overtime/Time and a Half:

All overtime will be paid at time and a half. The first 2 hours
over the 8-hour shift Monday thru Friday and up to 10 hours on
Saturday will be worked at time and a half.

Overtime/Double Time:
Any hours worked over 10 hours will be paid at double time.
Sundays and Holidays paid at double time.

Four Tens:

When the ten-hour day option is used, then the eleventh and
twelfth hours will be paid at time and one half. The fifth day will
also be paid at time and one half. After twelve hours or five days
the hours shall be paid at double time.

Saturday-Sunday Work:

When Saturday and/or Sunday is required, the EMPLOYER
shall notify the COUNCIL before 4:00 P.M. on the Friday
preceding, with the understanding that an EMPLOYER be
permitted to notify after that hour ifan emergency came up after
4:00 p.m. If the EMPLOYER’S client fails to notify him to
proceed with work on Saturday and/or Sunday in time for the
EMPLOYER to so notify the COUNCIL, then the EMPLOYER
shall fax the notice to the office of the COUNCIL, or work will
not proceed. Continued violations of these terms could result in
an automatic placement of a STEWARD.

Payment of Fringes and Wages

Wages shall be paid weekly, No more than five (5) days shall
be retained by the EMPLOYER at any time. Acceptable forms
of pay include check in person, by mail, or direct deposit.

82

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 90 of 141

25.6

25.8

25.8.1

25.9

25.10

25.101

Bad Checks

When an EMPLOYEE is paid with a bad check, the
EMPLOYER shall be made to pay cash thereafter for the
duration of this Agreement. The EMPLOYEE will be paid the
hourly rates until the EMPLOYER rectifies this offense.

Fringes on hours worked:

The EMPLOYER agrees to pay fringes for each hour paid up to
cight (8) hours, and after eight (8) hours, fringes on each hour
worked.

Notice of Layoff:

Notice of layoff shall be given two (2) hours before quitting time.
When EMPLOYEE is laid off or quits, his check may be mailed
at the next regular pay period.

Layoff for Alleged Cause:

When an EMPLOYEE is laid off by the EMPLOYER for alleged
cause and is replaced by another EMPLOYEE on the same job,
EMPLOYEE shall immediately report the matter to the Council
for investigation, The matter will be handled under The Grievance
& Arbitration Article.

Holidays

The holidays to be observed are: New Year’s Day, Memorial Day,
Independence Day, Thanksgiving Day, and Christmas Day. No
work may be performed on Labor Day. Time worked on these
days will be worked at the overtime rate.

Wage provision

Foreman:

The Foreman rate shall be ten percent (10%) above the current
journeyperson’s base rate as per the current Collective
Bargaining Agreement.

EMPLOYEE Deductions:

The EMPLOYER shall deduct the sum covering the Vacation
Fund, $2.00 per hour, and $.30 per hour P.A.C. Fund, $.03 per
hour for the Benevolent Fund, $.07 per hour for the Organizing
Fund (D.0.C.), $1.41 per heur for the Drywall Finisher Target
Fund and $.10 per hour for the DC # 21 Scholarship Fund from
the net weekly pay (i.c.; after taxes) and make a notation of such
deduction on the EMPLOYEE’S pay envelope or check stubs.

83

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 91 of 141

25.10.2

25.10.3

25.10.4

25.10.5

25.10.6

25.10.7

These deductions and payments are not applicable to overtime
work. These Monies deducted shall be paid in accordance with
Article 13 ofthis Agreement.

Automatic Reduction:

The rate of wages will be automatically reduced if it is mutually
agreed that a portion of these increases be allocated to payments
into the Various Funds. Payments for fringe benefits are
provided under Article 13.

Two shifts:

If a Journeyperson is required to report on a day job, after
having worked on a previous night job EMPLOYEE shall not
work beyond 12:00 midnight but shall be paid eight (8) hours.

Shift work:

Time worked on shift work shall be paid at five percent (5%)
above the base rate for second (2") shift (3 pum. to 11 p.m.) and
ten percent (10%) above the base rate on third (3%) shift

(1 p.m. to 7 a.m},

Show Up Time / Minimum Hours:

When an EMPLOYEE reports to either the shop or a job site and
is unable to work due to circumstances beyond the control of the
EMPLOYER, then the EMPLOYEE shail be paid two (2) hours
“show up time”. Should that EMPLOYEE begin working, then
EMPLOYEE shall be paid for the actual time worked. None the
less the Company must work the Employee a minimum of two
hours so as to not negate the minimum hours rule.

Pyramiding:
There shall be no pyramiding of Premium Rates.

Higher rates:

It is agreed that when EMPLOYEES are working in a zone
where higher rates are paid, D.C, 21 members are to be paid the
higher wage rate. For the city of Princeton, New Jersey and all
New Jersey areas south, D.C. 2] members shall receive D.C.
21’s total Pennsylvania 4-county wage and benefit package.
Dues check-off to be paid to D.C. 711.

84

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 92 of 141

25.10.8

25.10.9

25.11

25.411

Election Day:

On General Election Day all EMPLOYEES participating in the
Election Day Program, may stop work afler six (6) hours and
receive pay for eight (8) hours, wages and benefits. Sign-up for
election polls must be completed at District Council 21 offices,
with EMPLOYER having the right to verify these records. If the
EMPLOYEES are not on the sign in sheet provided for this day,
they will not be compensated for the two (2) hours.

Room & Board:

EMPLOYERS are to pay full board and fare to and from work
out of town where such men do not return home daily. Men shail
furnish itemized list of expenses to EMPLOYER. Pay for travel
time not to exceed eight (8) hours of twenty-four (24) hour day.

Defined Rates:

Height Rate: $1.25 per hour
(Commercial Work only)
EMPLOYEES are entitled to Height Rate when required to
work at a hazard/height situation, that is, when working in
excess of thirty feet.

25.12 HOURS ENHANCEMENT PROGRAM - DEFINITION:

25.12.41

The organizing, Hours Enhancement Program and maintenance
of work language and rates of pay shall not be utilized on any
category of work, for any trade, where the work historically was
being performed by members of the Union when can be
maintained by the Employer and the Union at the established
rates and conditions. There will be no geographical boundaries
for this program.

It will be the Employers responsibility to notify the Union and
each current employees prior to being assigned on that project
that they will be working for a reduced wage rate, Along with
the Employer the Union will also notify members being
dispatched to that job. It is agreed that Employers signatory to
the Collective Bargaining Agreement will in no way
discriminate, intimidate, threaten any disciplinary action such as
job loss and/or use as a condition of employment against all
present and future Employees refusing to work under the
guidelines of this Article.

85

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 93 of 141

25.12.2

25.12.3

25.12.4

25.12.5

25.12.6

The organizing, Hours Enhancement Program and maintenance
of work language is to be used to organize new work
opportunities, recover work formerly performed by Union
Members and Employers and/or to maintain present work
opportunities for our members.

Any Employer signatory to this Collective Bargaining
Agreement shall notify the Council not less than forty-eight (48)
hours prior to the bidding of an “Hours Enhancement” project,
so as to provide the Council with the opportunity to investigate
whether the project in question meets the criteria as an Hours
Enhancement Program project.

In the event the Council believes that an Employer has
improperly designated a job as an “Hours Enhancement”
project, then the Council may submit a grievance pursuant to the
Grievance Arbitration Procedure set forth in this Collective
Bargaining Agreement, With the exception of the added Section
25.12.5 in this Article which will rule as to the cost of the
arbitration and litigation.

The burden of proof in any arbitration concerning the
applicability of the Hours Enhancement Program shall be on the
Employer to establish that the criteria for the Hours
Enhancement Program on the project, has been met. The parties
will split the cost of Arbitration. Further, the Employer shall
pay to the Employees who performed the work on said project
the full wage and benefit levels provided for in this collective
Bargaining Agreement.

Terms and Conditions for the Hours Enhancement Program
shall be as follows:

o There should be no restriction on tools or production.

o Work week shall be Monday through Sunday,
inclusive. All work in excess of eight (8) hours per
day or forty (40) hours per week to be paid at time and
one half (1 4).

o Four (4) ten (10) hour days shall be allowed when
needed.

o Apprentice ratio may be as low as one to one, one
apprentice for every journeyperson. This ratio should
never be higher than three to one on any project,
unless the needed apprentices are not available.

86

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 94 of 141

25.13 Wages & Benefits:
The basic wages and fringe benefit(s)} levels for the “Hours
Enhancement Program” shall be:

Wages: Benefits:
80% of Wages Full

25.13 Work Rules

25.131 Furnishing of Equipment:
The Employer shall furnish and deliver scaffolding, planking,
ladders and other customarily used equipment for the use of
EMPLOYEES who shall not furnish nor haul in their own
automobiles, such equipment for any Employer for whom they
may work. Protective equipment shall be furnished by the
Employer when required.

25.13.2 EMPLOYER obligations:
AH water and materials shall be furnished by the EMPLOYER
within a reasonable distance of the job for EMPLOYEES use.

25.13.39 Minimum Femperatnre:
If buildings are not closed in and heated to a temperature of 55
degrees F or more, EMPLOYEES refusal to work will not be
considered as a violation of this Agreement.

25.13.4 Stilts:
It shall not be mandatory upon EMPLOYEES to use stilts.

25.13.5 Tools:
Tools- Employer shall furnish AMES Tools, sanding poles,
bucket and all material required to perform a proper job.

25.13.6 Job Reporting:
By fax or email, all contractors are required to report job starts, a
list of current members working on the job, length of project,
General Contractor, and Sub-Contractors BEFORE beginning
the project. In addition, District Council 2 shall be notified of
all new hires by fax or email. District Council 21 will supply a
copy of the required form. This also pertains to the loaning of
men from one contractor to another. Continued violations of
these terms could result in an automatic placement ofa
STEWARD.

87

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 95 of 141

25.14

25.14.1

25.14.2

25.143

25.14.4

25,14.5

Job Steward — Drywall Finishers
(Independent Contractors):

Place & appointments:

The EMPLOYER agrees that a District Council Representative
may place, then appoint, a working Job Steward at the start of
any job lasting twenty (20) man days or more. A Job Steward
will be appointed by the District Council on all projects.

Duties of:

The EMPLOYER will recognize the Steward in the respect that
the Steward will check all the EMPLOYEES on the job to see
that they have been hired per this Agreement.

The Steward shall keep an accurate daily record of the names,
District Council Members’ actions, and the time of each and
every member on his particular job and will report to the Union
ona weekly basis. Attend and give a report at all Union
meetings. This is the sole responsibility of the STEWARD to
fulfill this obligation.

Pay Scale & Removal Of:

The Job Steward shall not be removed for performing their
duties. COUNCIL is to be notified 24 hours before a Steward is
removed from the job. The Charge person and the Steward shail
be the first persons to return to work when the job is resumed.
The Steward will receive the highest journeyperson’s wage rate
on the job. The Steward will remain on the job until completion
thereof if qualified in the opinion of the EMPLOYER and the
COUNCIL. Ha job is shut down temporarily and the
EMPLOYEES are sent to another job, the Steward will also be
given work.

Lay off:

Steward, if laid off contrary to 25.13.3 of this Article, or any
dispute relative to this clause, upon complaint of the Steward,
case shall be referred to, and handle by, the EMPLOYER,
COUNCIL Representative and Steward on the job and, if not
settled by these parties, case shall be referred to the grievance
procedure herein provided for proper consideration and
disposition.

Job Steward, IFCA Employers only:

It shall be the responsibility of the Employer to report all job
starts to the District Council (as per Article 25.13.6). It is agreed
that any Employer who violates this Article 25,13.6 or is found

88

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 96 of 141

25,15

25.16

25.17

intentionally avoiding the terms and conditions of this
Agreement, through collusion with EMPLOYEES covered by
this Agreement with respect to their current wage and fringe
benefit payments; through any examination such as a pay stub
check, payroll audit, etc.; the Union will have the authority to
place a Steward on all of the said Employer’s jobs for the length
of this Agreement from the out of work register retained by the
District Council. A Job Steward will be appointed by the District
Council on all other projects from the EMPLOYEES on the job.
(CIFCA contractors will have a Union appointed Steward
from their workforce on fhe job site for all pinpointed jobs.)

Time Sheet:

Except for the purpose of gathering factual data for estimating
purposes, Daily Time Sheets specifying the number of items
performed per day for the purpose of task work shall not be
allowed by EMPLOYER.

Clean up Time:

Members shall be allowed wash up time, five (5) minutes, at
scheduled lunch time, twenty (20) minutes at scheduled quitting
time or thirty (30) minutes at scheduled quitting time for clean-
up and maintenance of automatic taping tools. One (1) man only
for cleaning of automatic taping tools.

All Journeypersons shall have OSHA 30 Certification and Fall
Protection Certification.

It is agreed that all Journeypersons will satisfy all training
requirements and that the parties will work with the Finishing
Trades Institute (FTI) to assure that scheduling allows the
opportunity for all Journeypersons to fulfill their training
obligations.

Mandatory Safety Training — a minimum of ten (10) hours of
upgrade and/or safety classes to be completed each year.
Classes to include: OSHA 10/30, Fall Protection Awareness,
Lead Awareness, Hazard Communication, CPR First Aid, Silica
Awareness, Fine Particulate Awareness, Competent Person and
participation in Safety Saturday. Other classes may be
acceptable at the discretion of the District Council/Employer.

New hires must have OSHA 10 in thirty (30) days of hire. New
hires must have OSHA 30 & Fal] Protection within twelve (12)

89

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 97 of 141

25.18

months of hire. The Employer will have the right to refuse a
member who has not complied with this mandatory training.

DRUG & ALCOHOL POLICY

The Employers and Union recognize that any drug and/or alcoho!
use in the workplace is an extreme safety and health hazard. To
that end, both the Employers and Union strongly support and
recommend the use of a lawful and reasonably enforced drug and
alcohol policy adopted by an Employer, to help ensure a safe
working environment for the Employees. Prior to the
implementation or modification, the Employer will provide the
Union with a complete copy of its policy and procedures. In
addition, the Employer involved agrees to indemnify and hold
harmless the Union from any liability resulting from a drug test
administered by the Employer involved. All costs associated with
this program are to be paid for by the Employer involved. Any
Employer that implements a drug and alcohol policy pursuant to
this section will apply its policy to all Employees of the company,
regardless of Union affiliation and/or job classification, but
subject to the restrictions of the NLRA and other applicable laws.

The Union, in cooperation with the IFCA/GBCA, shall administer
a drug testing program covering all bargaining unit members
employed by IFCA/GBCA Employers and any other Employer
signatory to this Agreement. To the extent that drug testing is
required by a 3" party, as a condition for admission to a jobsite
or facility, or as a result of an accident, drug testing will be
accepted without question.

In the case of an outside entity, the testing will be paid for by the
Employer or the entity requesting the test. Results of these tests
will be confidential between the designees of the Union and the
Contractor requesting the testing.

If an Employee who is identified for testing refuses to comply,
they will be deemed to have tested positive. Any member who
tests positive may not return to work for any signatory Employer
until they have made arrangements and/or enrolled in a self-help
program through ATAP.

90

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 98 of 141

Article 26- GLAZIERS, ZONES Ithrough 6

26 Specific Provisions & Conditions for EMPLOYING Glaziers
IN Zones 1,5, & 6 Only. Paragraphs 26.6.3, 26.6.4, 26.6.6, 26.7.1,
26.7.2, 26.8.4, 26.10, 26.11.2, 26.11.3, 26.11.4 & 26.11.6 only apply to
those Employers who regularly employ the foregoing trade in the
foregoing zones and belong to the Association which negotiated with
the Union over the provisions in Article 26.

26.1 Scope of Work
General Glazing will include, but is not limited to:

This Agreement shail apply to all persons whether journeymen,
apprentices or foremen who perform work within the jurisdiction of the
COUNCIL including but not limited to the unloading, distribution and
installation of

« All types of entrance systems.

e All types of doors, including revolving doors and automatic

doors

e Store fronts.

*« Curtain wall systems,

e  Pre-glazed windows.

e Window systems of all types and materials.

« Storm windows.

e =>. Retrofit glass & framing systems.

e Slope glazing systems,

e = Skylight and walk cover glazing systems,

e Greenhouse glazing systems,

« Glass railings,

« All mirror systems, including doors and panelized systems.

« All glass, including movie screens and blackboards.

e Plastic giazing materials.

e All panelized systems.

e Showcases.

e Glass and plastic shelving & cube systems.

* Shower doors & bath tub enclosures.

« — Interior Glass Partitions.

e Architectural Railings.

e Translucent Skylights and Curtainwall Systems (ie.

Kalwail}.
e  BIPV Glass (Building Integrated Photovoltaic).

91

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 99 of 141

26.2

26.3

Included with the above listed items is the installation of all
necessary hardware, trim, molding, caulk, mastic, gaskets and
putty to properly complete the installation.

In the event the EMPLOYER exclusively assigns work under this
Agreement to the COUNCIL, the COUNCIL shall be notified of
such assignment within sixty (60) days, or as soon as practical of
the commencement of such assignment. In turn, the COUNCIL
shall assure the EMPLOYER that other trades shall not interfere
with such assignment. In the event an adjustment in such an
assignment results in requiring the EMPLOYER to adjust the
assignment by employing a composite crew, the EMPLOYER
shall receive work rule considerations in order to compensate for
increased labor costs. In case of composite crews, Glaziers will
permit other trades who are members of a composite crew to
perform all required work on the job. However, the setting of
glass shall be the exclusive right of the glazier.

Territory:

New Jersey Boundaries:

Florence, NJ to Bustleton, NJ to Columbus, NJ to Jobstown, NJ
to Pemberton, NJ to Ongs Hat, NJ to Chatsworth, NJ to Whiting,
NJ to Pinewald, NJ to Ocean Gate, NJ to Seaside Heights, NJ.
Everything south of these boundaries is the geographic
jurisdiction of Glaziers Local Union 252 in the state of New
Jersey.

Work Schedule

26.3.1 Hiring of EMPLOYEE:

COUNCIL shall be the first source of referrals of applicants for
employment. When an EMPLOYER notifies COUNCIL of the
need for a specific number of referrals, COUNCIL shall provide
names equal to the number of referrals requested and available.

It is agreed that priority in employment as between applicants shall
be given first to applicants previously employed by the
EMPLOYER, next to applicants that have any special skills and/or
certifications needed by the EMPLOYER, next to applicants who
have been employed within the industry by EMPLOYERS holding
CBA’s with COUNCIL, next to applicants otherwise employed in
the industry, and lastly to persons competent and qualified for
employment.

92

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 100 of 141

26.3.2

26.3.3

26.3.4

26.3.5

The EMPLOYER shall have the right to reject any referral for
employment when verbal reason of rejection is provided.

HOURS OF WORK:

The maximum number of regular hours to be worked by an
EMPLOYEE covered under this Agreement shall be forty (40)
hours per week, eight (8} consecutive hours in one day from 6:00
A.M. to 4:30 P.M.

On ail jobs, upon notification of the COUNCIL, contractor has the
right to start men at any time in a twenty-four (24) hour period for
eight (8) continuous hours at straight time (subject to Shift Work
Provision contained in the Glazier's Trade Agreement). Multiple
starting times shall not be permitted, unless mutually agreed upon
by the EMPLOYER, COUNCIL, and the employees.

SHIFT PROVISION:

An EMPLOYER may, upon notification of the COUNCIL,
establish a second or third shift, which begins or extends outside
the normal hours of work. EMPLOYEES working a second or
third shift are entitled to a fifteen percent (15%) shift premium
over the base wage rate. Shifts so established must be for a
minimum of five (5) consecutive nights. EMPLOYERS may
request the COUNCIL to consider a shift less than five (5) nights.

Overtime:

All work done outside of the Straight Time Hours of Work set
forth above, upon notification of the COUNCIL, shall be
considered overtime and, except as set forth below, shall be paid
at the rate of double time. All work performed in the ninth (9th)
and tenth (10th) hour after the first eight (8) hours of any day,
Monday through Friday, shall be paid at the rate of time and one-
half. On Saturday, the first eight (8) hours of the scheduled
starting time shall be paid at the rate of time and one-half, the rest
shall be paid at double time.

Four Tens Overtime:

Four (4) ten (10) hour days at straight time shall be permitted on
all jobs, (M-F). If during the week, one of the 4 days is canceled
and rescheduled to the off day, the re-scheduled day will be paid
at 15% over the applicable rate. When the ten-hour day option is
used, then the eleventh and twelfth hours will be paid at time and
one half. The fifth day will also be paid at time and one half. After
twelve hours or five days the hours shall be paid at double time.

93

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 101 of 141

263.6

26.3.7

26.3.8

26.3.9

26.3.9.1

26.3.9.2

Payment of Benefits: (Overtime)

The EMPLOYER agrees to pay fringes due under this
Agreement on each hour paid, including all overtime, for the
following fringe benefits: |.U.P.A.T. Pension and D.C.21
Annuity. However, on all other fringe benefits due under this
Agreement, they shal! pay be paid on hours worked.

Higher rates:

It is agreed that when EMPLOYEES are working in a Zone where
higher rates are paid; COUNCIL members are to be paid the
higher rate. Higher rates does not apply to Targeted Jobs.

Holidays:

The holidays to be observed are: New Year’s Day, Memorial Day,
Independence Day, Thanksgiving Day, and Christmas Day, No
work may be performed on Labor Day.

Split-Time / Division of Work:

If, as, or when it becomes necessary or desirable to split the
available time involved for existing current work, an
EMPLOYER, in conjunction with the Shop Steward and Business
Agent or president shall set up a mutually satisfactory schedule of
work distribution among its current EMPLOYEES.

Formula:

A formula of two hundred (200) shall be used as a divisor to
determine the number of men to be used in the shop. A six (6)
month period for determining hours to be divided is preferable,
but not mandatory. When sharing time is necessary, the Local will
exhaust all possible means to return these men to their original
shops.

Exclusions:

The EMPLOYER in conjunction with the COUNCIL will be
permitted to exclude the General Foreman or Foreman who is
running a project until the project is to the point where the General
Foreman or Foreman is no longer needed, he shall be off the
applicable number of weeks.

Any EMPLOYEE who primarily performs Non-C.B.A, duties
(approximately seventy (70) percent of the time or more) shall be
exempt from this section and shall be excluded from hours used
in the Split-Time Calculation.

94

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 102 of 141

26.4

26.5

26.6

26.6.1

26.6.2

Twenty-Four Hour Notice:
Upon twenty-four (24) hour notification to the EMPLOYER, an
EMPLOYEE may be off without pay for General and Primary
Election Day. EMPLOYEES may with the cooperation of the
EMPLOYER, work four (4) ten-hour days during the Primary
Election and General Election week.

Payroll Information:

Wages shall be paid to employees prior to quitting time of the
recognized payday. If time sheet of any employee is not received
one day following the end of the work week, he shall receive pay
for the hours assigned to work and hours worked. All wages shall
be paid in cash, negotiable check or direct deposit, and shall be
accompanied by a statement of gross earning and any deductions.
Such statements shall show the employers and the employees
name or number, the dates worked, all deductions, expenses, base
and premium earning and net amount due employee. Wage
payments shall conform to all applicable federal and state laws.
When men are to be laid off, the union shall be notified of lay-off
two hours before the end of the work day. Also, the men shall be
notified prior to end of work day and shall be paid within forty-
eight hours. Men on the job shall call the employer’s office 30
minutes prior to the end of the work day, for instruction or lay-
off. There will be a four-day allowance for pay roll, ifnecessary.

Wage Provisions

Foreman’s Rate:

When four (4) or more EMPLOYEES are employed, and the job
consists of ten (10) working days, one EMPLOYEE shall be
designated by the Employer to act as a Foreman and shall be paid
not less than three dollars ($3.00) per hour in excess of the then
applicable base wage rate. Said rate shall be considered part of
the base wage rate when it applies. This does not apply to
insurance replacements. It is understood and agreed that there
will be no "Chargeperson" as defined in the Master Agreement.

Foreman’s Rate: May 1, 2019 = $3.50 per hour
Foreman’s Rate: May 1, 2020 = $4.00 per hour

General Foreman Rates:

The General Foreman rate shall be two dollars ($2.00) above
Foreman’s wage and shall apply where there are minimums of
twenty (20) glaziers on a job or three (3) Glazier foremen. Said

95

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 103 of 141

26.6.3

26.6.4

rate shall be considered part of the base wage rate when it applies.
The job must run at least ten (10) working days.

Eligibility: Journeyperson, Foreman, General Foreman

All Journeypersons will be required to attend a minimum of four
(4) hours of Safety/ OSHA or other approved training courses
per year. In order to be eligible to receive foreman or general
foreman’s pay. The Journeyperson must attend an addition four
(4) hours of training listed above, (for a total of eight (8) hours)
and must have a current OSHA 30 certification.

It is agreed that all Journeymen will satisfy all training
requirements and that the parties will work with the FTI to
assure that scheduling allows the opportunity for all
Journeypersons to fulfill their training obligations.

FTI will be requested to provide training on test walls.
Employers and COUNCIL will communicate to the
Journeypersons how critical this training is to the industry.

The parties agree that Journeymen who do not satisfy annual
training requirements may be placed on probation and while
allowed to continue work, their training obligations will be
reviewed by a joint labor management “Training Review
Committee”. It is agreed that the Committee shall have the
authority to suspend members from work until their obligations
are complete and it is further agreed that the Committee shall
create a system for expeditious action to protect financial and
production matters,

Eligibility: Apprentice/ New apprentice orientation

All apprentices entering the Training Program shall; before
being placed with an employer and or on a jobsite ( no
exceptions) attend an orientation designed with his/her
coordinator. This orientation shall consist of, no Jess than;
OSHA 10, Construction Awareness, First Aid/CPR, and
Introduction to Labor/Management. This orientation shall also
be used to fill out all appropriate paperwork. The COUNCIL
and or signatory EMPLOYERS are not responsible for
compensation during this orientation period.

96

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 104 of 141

26.6.5

26.6.6

26.6.7

26.6.8

26.7

26.7.1

26.7.2

Height Rate:

EMPLOYEES shall be paid one dollar ($1.00) above the base rate
per hour actually worked at 30’ above working surface OR on a
swing stage.

Out of Town Work:

It is agreed that when EMPLOYEES are working in a territory
where higher rates are paid, COUNCIL members are to be paid
the higher rate; no mileage or expenses for crossing boundaries
are to be paid. Tolls and parking expenses are still to be
reimbursed.

Show up Time / Minimum Hours:

When an EMPLOYEE reports to either the shop or a job site and
is unable to work due to circumstances beyond the control of the
EMPLOYER, then the EMPLOYEE shali be paid one (1) hour
“show up time.” Should that EMPLOYEE begin working, then
he shall be paid for the actual time worked with a minimum of
four (4) hours pay.

Inclement Weather:
In the event of inclement weather and when an EMPLOYEE

reports to the job or shop, EMPLOYEE shall be paid one (1)
hour, including expenses and parking. No overtime rates will

apply.
Expense Reimbursements:

Room & Board:

EMPLOYERS are to pay full board and fare to and from work
out of town where such men do not return home daily. Minimum
board shall be $50.00 per day with itemized receipts. Men shall
furnish itemized list of expenses to EMPLOYER. Pay for travel
time not to exceed eight (8) hours of twenty-four (24) hour day.

Automobile Expenses:

When men report to the shop and are required to move to a job or
from job to job using private automobiles, the EMPLOYEE shall
be compensated at the prevailing government rate, (PGR), per
mile but not less than $ 1.50 per move. Glaziers required to report
to work at a job site outside of territory as described in this
addendum, Article I, Section 4 shall receive a flat ten dollars
($10.00), plus the PGR per mile (one-way) to the job site
measured from the closest edge of the territory to the job site.

97

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 105 of 141

26.8

26.8.1

26.8.2

An EMPLOYEE who incurs any parking expenses or tolls in
order to get to a job site, shall be reimbursed as conditioned as
follows. All tolls are reimbursable also for EZ Pass usage with
EZ Pass statement submitted also within fourteen (14) days. The
EMPLOYER shall reimburse the EMPLOYEE up to twelve
dollars ($12.00) for parking expenses and also with prior approval
from the EMPLOYER ($12.00) for public transportation, in lieu
of parking reimbursement. EMPLOYEE must present validated
parking vouchers and or receipts within fourteen (14) days in
order to be reimbursed, Validated shall mean a stamped and dated
receipt. An EMPLOYER may designate a specific parking lot at
the job site or a specific parking area at the shop. Parking
violation tickets on private vehicles shall not be reimbursed.

Work Rules

Material Deliveries:
All material delivered to building sites may be unloaded by driver
when it is a one man delivery and no Glaziers are at the job site.
The material can be left at the closest, secure location, other than
at the installation site. Delivery of such material shall not exceed
fifteen (15) minutes.

Tools:

EMPLOYEES employed by the EMPLOYER shall furnish for
their own use all necessary hand tools to enable them to
effectively install such work. The EMPLOYER shall furnish the
following tools:

Cups Drills
Hacking knives

Bits 4’ level

Glass & Plastic cutters

Countersinks Roilers
Protective glass gloves

Power tools Caulking guns

Hacksaw blades

Where the EMPLOYER provides a secure place for the storage
of tools, EMPLOYEES who are issued tools shall be responsible
for those tools. The EMPLOYEE’S responsibility for said tools
shall cease when he places them in any area designated by the
EMPLOYER or foreman as secure.

98

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 106 of 141

26.8.3

26.8.4

26.8.5

26.8.6

26.8.7

If the EMPLOYEE was negligent in the loss of said tools, the
EMPLOYER may deduct the value of said tool from the
EMPLOYEE'S pay.

Job Site Safety Violation

Any employee, who is cited twice for the same safety violations;
shall result in that employee’s mandatory attendance, of no less
than four hours of safety training, pertaining to his/ her violation.
The employee has thirty days to attend training. After thirty days,
if the employee has not attended training, the employer has the
right to dismiss that employee for failure to comply with this
Article, Additionally, that employee shall not be eligible to work
for another AGMA employer until he/she satisfies the
requirement. This is above and beyond the yearly requirement
already in the Collective Bargaining Agreement.

Reporting of Jobs:

Upon request, all AGMA members will be required to submit a
list of all jobs currently in progress as well as all jobs awarded on
a monthly basis to a secure and confidential web-based system
created for EMPLOYERS to report jobs.

Productivity:

In recognition of increased competition from non-union sub-
contractors, it is understood that employees must begin and end
the working day according to this contract. Lunch periods must
not be extended. Those who violate this understanding or those
who fail to report without sufficient notice can be subject to
discharge. It is the aim of the employer and all the employees to
be as productive as possible in order to help preserve future job
security.

Wash up Time:

Members working on all construction site jobs shall be allowed
wash up time. They shail have five (5) minutes at scheduled lunch
and five (5) minutes at scheduled quitting time. Any member
violating this Article will be docked. The above wash up time
provisions shall not apply to replacement shop jobs.

Warranty Work:

When an EMPLOYER is aware of warranty work to be performed
by a non-signatory party, the EMPLOYER wil! inform
COUNCIL prior to work being performed.

99

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 107 of 141

26.8.8

Caulking Rate:

Work involved to be for continuous caulking (i.e. no setting of
frames or glass). No other scope of work involved. Not including
any internal caulking or sealing of systems. Internal caulking is
excluded.

Wages: $41.30
H&W: $ 8.00
Annuity: $ 4.00
Pension: $ 4,00

PAC $ 0.10
LMCF: § 0.10
IAF: $ 0.30
Total: $57.80

May 1, 2019 increase: $1.00
May 1, 2020 increase: $1.00

26.9

Job Targeting / Market Recovery

DEFINITION:

A Targeted Job is any project within the Territory of Local
Union 252 defined above where the COUNCIL I feels that a
competitive disadvantage exists which hinders a member shop,
in good standing, from successfully competing on a project.
Each EMPLOYER intending to seek targeting shall submit an
electronic job targeting form through the pinpointing website,
during the bid process. Only written applications will be
considered as formal requests for relief. The COUNCIL shall
have the right to deny the targeting within three business days.
Special circumstances will be considered. No request shall be
unreasonably denied.

Job Targeting / Market Recovery may include the following:

e Market Recovery rates.

«  Pinpointing.

e —_ Liberal use of apprentices.

e = Flexible work rules.

e  Glassworkers

e  Allentown/Reading (A/R) rates, applied for in the same
manner as Pinpointing.

100

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 108 of 141

26.9.1

26.9.2

Where in the opinion of the Local Union it becomes necessary to
grant flexible conditions on particular jobs, sometimes known as
pinpointing, and specialty agreements or addendum to this
contract are executed to ensure that work will be maintained for
EMPLOYEES covered by the Collective Bargaining Agreement,
no EMPLOYER shall assert any claims including any claims
under Article 20 - Grievances and Arbitration under the
MASTER AGREEMENT. This clause shall not be used to
advantage non-union employers, non-signatory employers, non-
member employers who execute the Association Agreement for
purpose of performing a particular job.

Shop Steward:

An EMPLOYER shall employ one man assigned by the
COUNCIL and designated by the Business Manager to be the
Shop Steward for the said signatory EMPLOYER. The Shop
Steward may not be an owner, related by blood or marriage to an
owner or an apprentice. Ifan EMPLOYER has work available for
only one man, the Steward shall perform said work. The Shop
Steward shall be responsible for insuring that the EMPLOYER
complies with its obligations as set forth in this Agreement. Any
complaints concerning alleged violations of this Article may be
referred to a Joint Committee consisting of the Business Manager
of the COUNCIL and the Chairman of AGMA. They shall be
empowered to hear such complaints and make all appropriate
rulings both with regard to the merits of the complaint and with
regard to appropriate penalties which they believe are necessary
to address a confirmed violation and to insure enforcement of this
Article. The Decisions of this Joint Committee pursuant to this
Article shall be final and binding.

Job Steward:

The Business Manager will appoint a Job Steward on all larger
jobs that he deems necessary. This Job Steward will see that ail
Articles of this Agreement are lived up to. For out of town
contractors, the Job Steward will receive the fringe benefits on
payday from the EMPLOYER and be responsible for delivering
them to the Fringe Benefits Administrator’s Office, and on
payday, the Job Steward for the out of town contactors will work
six (6) hours and be paid for eight (8), enabling him to deliver the
fringe benefits check to the Administrator.

101

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 109 of 141

26.9.3

26.9.3.1

Service Shop Agreement:

Service work shall be defined as the replacement, repair
adjustment of existing frames, glass or other infill, doors and/or
hardware.

Service Work Criteria:

Glass Replacement -- Not to exceed four (4) men five (5)
days with Union approval.

No swing work

All door repairs (Glass hardware, caulking, framing)

All door and framing replacement -- with Glazier being the
only trade on the job. No renovations or new construction.
Caulking on existing frames.

Window hardware.

Window replacement, mirror installation and shower doors.
Yes, to one (f) entity only occupied; Residential

Revolver door service,

Casinos and prevailing rate work are exempt.

Parking and tolls to mirror that of the current CBA.
Overtime to mirror that of the current CBA.

Service workers can be used outside the jurisdiction of
GLU 252 with notification.

Automatic door service to be allowed in casinos.

Skylight or slope glass replacement remains targeted, with
approval above 24 feet.

When an EMPLOYER employs service worker[s] and the
demand requires additional labor, a glassworker can be
used on service work if no additional service workers are
available.

Ifan EMPLOYER does not employ a service worker|s],
service work targeting language applies.

Total package:

Start rate for mechanics
Wages $40,00 per hour
Pension $ 4.59 per hour
H& W $ 8.40 per hour
Annuity $ 5.14 per hour

o Vacation:
6 months of continuous service = five (5) days paid
vacation
After one (1) year = ten (10) days paid vacation
After ten (10) years = fifteen (15) days paid vacation

102

 
Case 2:20-cv-00629-JS

Document 1 Filed 02/03/20 Page 110 of 141

Personal Paid Holidays — After one (1) year of service
employees will be eligible to accrue up to four (4) paid
personal days.

Holidays — The following holidays shall be granted to
service worker employees who have sixty (60)
calendar days of work: New Yeat’s Day,

Memorial Day, Fourth of July, Labor Day,
Thanksgiving Day, Christmas Day.

Service work employees shall be guaranteed forty (40)
hours work.

Future Rate increases for Service Technicians is
seventy percent (70%) of Journeyman Glazier minus
(-) the pinpointing.

Service work can do shop work at his/her current
service rate.

Company phone allowance of thirty dollars ($30) per
month.

Double time after eight (8) hours on Saturday.

Service workers can be used on Market Recovery jobs
with Union approval.

Apprentice — [fan employer wishes to bring a new
apprentice into service work he must call the union
first for a list of potential candidates. Said candidates
would then begin a two (2) year apprenticeship:
Apprentice Wages:

2018

Start rate for mechanics

Wages $40.00 per hour
H&W $ 8.40 per hour
Pension $ 4.59 per hour
Annuity $ 5.14 per hour
Start

Wages $24.85

H&W $ 8.40

Pension $ 3.54
Annuity $ 4.24

103

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 111 of 141

2 Months

Wages $25.85
H& W $ 8.40
Pension $ 3.79
Annuity $ 4.39
6 Months

Wages $27.85
H&W $ 8.40
Pension § 4.04
Annuity $ 4.64
One Year

Wages $28.85
H&W $ 8.40
Pension $ 4.29
Annuity $ 4.89
18 Months

Wages $29.85
H&W $ 8.40
Pension $ 4.29
Annuity $ 4.89
Two Year

Wages $31.00
H& W $ 8.40
Pension $ 4.59
Annuity $§ 5.14

e 75 tb. lift limit
« Start time 6:00 a.m. fo 9:00 a.m. for eight (8)
continuous hours. All other to be subject to C.B.A.
shift provision — 15%.
e Overtime after eight (8) hours — time and one-half
(it 4).
« Double time for Sundays and Holidays.
e Acknowledging the new criteria needed for the Glass
Service Industry special circumstances will be
considered for Union approval.

26.9.4 Operational Provisions

INSTALLATION SCHEDULE:

104

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 112 of 141

26.10

The following schedule shall govern the minimum number of
men to be used in the installation of glass for maximum safety:

Door lights and glass up to and including 116 united inches and 1/4”
plate... j man

See Size Schedule — See Exhibit A:

These united inches refer to the size of the opening. The above
schedule is for the minimum number of men listed, subject,
however, to weather conditions, unusual sets, heavier glass and
safety, When mechanical equipment is used, the same size
schedule shall apply.

Where mechanical equipment is used as the exclusive method of
unloading, moving and installing glass, the existing manpower
schedule may be reduced by thirty five percent (35%). The
foreman on the particular job shall determine fractional relief.
The Union will consider special circumstances  afier
communication and discussion with the Agent.

Bullet resistant glass under sixty (60) united inches, plastics, and
insulated units for refrigerator cases are not included in the
schedule. On installed units, the total glass thickness shall
determine the schedule to use.

For all glass larger and thicker than what is scheduled a
combination of two columns applicable to the size and thickness
of the glass will be used.

A determination of manpower requirements will be made prior to
glass installations by a company representative and the shop
steward. If these two parties cannot agree, the company
representative and the business agent will decide.

Manpower relicf will be permitted under the following
conditions:

L. Normal sets- The Glazier would not be required to lift
more than 75 pounds,

2. Unusual sets- The Glazier would not be required to lift
more than 40 pounds. Other considerations, ie.,

weather, locations, lift heights must be considered.

105

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 113 of 141

26.11

26.11.1

26.11.2

26.11.3

26.11.4

3. Manpower- Manpower determinations must be
mutually agreed upon by a company representative and
a union representative (Shop Steward or Glazier
Foreman).

Misc.

Time Sheet.

Except for the purpose of gathering factual data for estimating
purposes, Daily Time Sheets specifying the number of items
performed per day for the purpose of task work.

One EMPLOYEE:

Each EMPLOYER covered by this Agreement shall employ at
least one (1) journeyman Glazier who is not a member of the firm
on all specified work in the Agreement.

One Owner:

The EMPLOYER agrees that not more than one (1) owner,
partner, officer, stockholder, or agent involved either directly or
indirectly in the ownership or management of the
EMPLOYER’S shop or business shall work with the tools of the
Trade or on any productive equipment or on work specified in
this Agreement. Such working owner must carry a COUNCIL
Card and pay the appropriate initiation fee and prevailing dues,
as well as all applicable fringe benefits for all workdays in the
month. Any owner working at the Trade in accordance with the
provisions of this Section must pay full dues, C.O.P.E.
Apprentice Fund, Pinpointing Fund and Industry Advancement
Fund contributions for all hours worked in any month at a
minimum of One Hundred Seventy (170) hours per a month.
Owner members will operate in accordance with the provisions
of the International Union of Painters and Allied Trades
International Union Constitution and the Trust Agreements of
the Various Funds of the Council, such as the Vacation, Health
and Welfare, Pension and Annuity Funds, and where
appropriate, make contributions to those Funds for al] hours
worked.

Truck Identification:

Any individual EMPLOYERS party to this Agreement shall be
required to affix to all company trucks a company logo and/or the
company name, to be visible at a distance of fifty (50) feet.
COUNCIL bumper stickers, COUNCIL logos, AGMA stickers or

106

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 114 of 141

26.11.5

26.11.6

26.11.7

26.11.8

at the option of the EMPLOYER, magnetic signs, can be used at
the company’s discretion.

Payroll Inspection:

Ifa complaint is made concerning the amount of wages received
or paid to an EMPLOYEE for work performed under this
contract, the Business Representative with the president of the
COUNCIL or the Shop Steward or an International
Representative shall have the right to inspect the EMPLOYER’S
payroll relative to the EMPLOYEE or EMPLOYEES involved.

Mandatory Drug Testing:

The COUNCIL, in cooperation with AGMA, shall administer a
Mandatory Drug Testing Program covering all Bargaining Unit
Members employed by AGMA Employers and any other
employer signatory to this Agreement. The Drug and Alcohol
Policy enacted by the Labor Management Committee pursuant to
this provision shall be incorporated in and made part of this
Agreement. Compliance with said policy shall be considered a
mandatory condition of employment for those covered as defined
above. The District Council 21 Health and Welfare Fund shall
provide for funding of the Drug Testing Program..

Handbilling & Picketing:

Contractor may request Council hand billing or lawful
demonstration at jobs on which the EMPLOYER has not been
paid upon proper verification. No glazier shall become involved
in any picketing or handbilling for any reason, on a job which an
AGMA member is contracted to perform work.

Architectural Glass Institute (“AGI”) Fund.

(a) It is hereby agreed by and between District Council No. 21
on behalf of the Glaziers and all Employers performing work
under this Agreement that there shall be created an Architectural
Glass Institute Fund (“AGIF”) which shall meet the requirements
set forth in section 302(c)(9) of the Labor Management Relations
Act, 29 U.S.C. § 1 86(c)(9). One half of the trustees of the AGIF
shall be appointed by AGMA and lone-half of the trustees shall
be appointed by District Council No. 2] in accordance with their
respective governing documents.

(b) Each Employer party to and performing work under this
Article 26 of the Agreement shall pay to the AGIIF an amount

107

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 115 of 141

per hour, as mutually agreed by AGMA and District Council No.
21, for each hour worked by persons employed under the terms of
this Agreement. Contributions to the A.G.L. Fund shall be $.20
per hour.

(c} Each Employer party to and performing work under this
Article 26 of the Agreement agrees to be bound by all provisions
set forth in the Agreement and Declaration of Trust establishing
the AGIF, and all amendments thereto, governing establishment
and operation of the AGIF and further agrees to irrevocably
designate as its representatives on the Board of Trustees such
Trustees as are now serving, or who will in the future serve as
EMPLOYER Trustees, together with their successors. Each
Employer further agrees to be bound by all actions taken by the
Trustees pursuant to the Agreement and Declaration of Trust.

(d) For the purpose of this Article, each hour worked for,
including hours attributable to show up time, and other hours for
which pay is received by the EMPLOYEE in accordance with the
Agreement, shall be counted as hours for which contributions are
payable.

(e} Contributions shall be paid on behalf of any EMPLOYEE
starting with the EMPLOYEE’S first day of employment in a job
classification covered by this Agreement.

(f) The parties to this Agreement agree to be bound by and to
the Agreement and Declaration of Trust, as amended from time to
time, establishing the AGIP.

(g) All contributions shall be made at such time and in such
manner, as the Trustees require, and the Trustees may at any time
conduct an audit in accordance with the Agreement and
Declaration of Trust.

(h) If an Employer fails to make contributions to the AGIF
within twenty (20) days after the date required by the Trustees, in
addition to the rights and remedies which the AGIF may have,
District Council No. 21 shall have the right to take whatever steps
are necessary to secure compliance with this Agreement, any
other provision hereof to the contrary notwithstanding, and the
Employer shall be liable for all costs of collection of the payments

108

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 116 of 141

26.11.9

26.11.10

26.11.11

26.11.12

26.11.13

26.11.14

26.11.15

26.11.16

due together with attorney fees and such liquidated damages as
may be assessed by the Trustees. The employer’s liability for
payment under this Article shall not be subject to or covered by
any grievance or arbitration procedure or any “no-strike” clause
which may be provided or set forth elsewhere in this Agreement.

It is agreed that the parties have established a Glaziers STAR
Program (Safety Training Awards Recognition) through District
Council 21 FT! funded by the Employer at an additional $.05 per
hour contribution to the District Council PTY.

Subcontracting of installations between AGMA members shall be
conformed to COUNCIL in writing, at a minimum of 24 hours in
advance.

Employer may request any unemployed member who has worked
for said employer within the last 12 months.

Company can refuse any member who does not provide current
OSHA 30 certification.

When a work day lasts | 1 hours or more, there will be a 15 minute
paid break after the tenth (10") hour.

The language of any Project Labor Agreement (PLA) as agreed
to by the COUNCIL supersedes the language of the Collective
Bargaining Agreement (CBA).

Upon written petition and showing of need by an EMPLOYER
who has a Collective Bargaining Agreement with District Council
#21 for at feast two (2) years, a twenty (20) day extension for
payment may be granted by the Business Manager/Secretary
Treasurer,

Out of Town Contractors

Employer must secure bond level to match number of anticipated
EMPLOYEES throughout the entire project or projects during the
year. Bonding level is calculated at $5,100 per employee per
month. If EMPLOYER requests additional EMPLOYEES that
exceed their bonding level, EMPLOYER must either increase
their bonding level or provide cash to be placed in escrow in the
amount $5, £00 per EMPLOYEE per month. Monthly remittance
reports will be due within 7 days following the month benefits
were incurred, (January Benefits due February 7th).

109

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 117 of 141

 

Exhibit A

Size Schedule
UI. up to and including:
Size 1/4" 3/8” 1/2" 3/4"
1-75 1 i 1 2
76-104 | 2 2 3
105-116 l 2 2 4
117-135 2 2 3 4
136-158 2 3 4 5
159-166 2 4 4 6
167-186 3 5 5 7
187-226 4 6 6 8
227-246 5 7 7 10
247-256 6 8 8 1
257-266 7 8 9 12
267-276 8 9 10 l4
277-286 9 10 li 16
287-296 10 II 12 17
297-306 1] 12 13 18
307-316 12 13 14 20

110

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 118 of 141

27.1

27.2

27,3

27.4

27.5

27.5

Article 27
Duration

Term:

This Agreement will continue for a term of five (5) years from
May 1, 2017 thru April 30, 2022, between District Council 21
and the A.M.P.D, all Independent EMPLOYERS and any other
Association this Union may recognize as provided herein.

Term:

This Agreement will continue for a term of three (3) years from
May 1, 2018 thru April 30, 2021, between District Council 21
and the LLF.C.A., all Independent EMPLOYERS and any other
Association this Union may recognize as provided herein,

Term:

This Agreement will continue for a term of three (3) years from
May 1, 2018 thru April 30, 2021, between District Council 2]
and the A.G.M.A, all Independent EMPLOYERS and any other
Association this Union may recognize as provided herein.

Term:

This Agreement will continue for a term of three (3) years from
May 1, 2018 thru April 30, 2021, between District Council 21
and the P.D.C.A.-HARRISBURG, PA, all Independent
EMPLOYERS and any other Association this Union may
recognize as provided herein.

Term:

This Agreement will continue for a term of three (3) years from
May 1, 2018 thru April 30, 2022, between District Council 21
and the P.D.C.A. of Northeast PA, all Independent
EMPLOYERS and any other Association this Union may
recognize as provided herein.

Term:

This Agreement will continue for a term of three (3) years from
May 1, 2018 thru April 30, 2021, between District Council 21
and the Keystone Contractors Association, ail Independent
EMPLOYERS and any other Association this Union may
recognize as provided herein.

Ih

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 119 of 141

27.7

Duration & Evergreen Clause:

All the above mentioned Agreements shall continue thereafter

from year to year unless terminated by either side giving to the
other written notice between sixty and ninety days prior to the

expiration of the then current term of their desire to modify or

terminate.

112

 

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 120 of 141

In Witness Whereof, the parties hereto, intending to be legally bound,
have hereunto set their hands and seals the day and year for the periods
set forth in Article 27. ,

Date

 

I/We, the undersigned, an EMPLOYER in the Painting,
Paperhanging, Drywall, and Glazing Industries, have read the
foregoing Agreement, am familiar with its provisions, accept
and agree to be bound by all its terms and conditions. I also
agree, with the signing of this Agreement, to provide to District
Council No. 21 a complete list of all my journeypersons and
apprentices whom [ employ.

THE ASSOCIATED MASTER PAINTERSAND DECORATORS
INC. .

May 1, 2017 to April 30, 2022

By_/s/ By _/s/

 

 

INTERIOR FINISH CONTRACTORS ASSOCIATION OF
DELAWARE VALLEY

May 1, 2018 to Apri! 30, 2021

By_/s/ By_/s/

 

ARCHTECTURAL GLASS AND METAL ASSOCIATION OF
PHILADELPHIA AND VICINITY

May 1, 2018 to April 30, 2021

By_/s/ By_/s/

 

District Council # 21
Internationa! Union of Painters and Allied Trades

By_/s/

 

Joseph T. Ashdale
Business Manager/Secretary Treasurer

113

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 121 of 141

In Witness Whereof, the parties hereto, intending to be legally
bound, have hereunto set their hands and seals the day and year
for the periods set forth in Article 27.

Date

 

I/We, the undersigned, an EMPLOYER in the Painting,
Paperhanging, Drywall, and Glazing Industries, have read the
foregoing Agreement, am familiar with its provisions, accept
and agree to be bound by all its terms and conditions. I also
agree, with the signing of this Agreement, to provide to District
Council No. 21 a complete list of all my journeypersons and
apprentices whom | employ. ,

- P.D.C.A.-HARRISBURG, PA
May 1, 2018 to April 30, 2021

By_/s/ By_/s/

P.D.C.A.-NORTHEAST, PA

May 1, 2018 to April 30, 2022

By_/s/ By_/s/

KEYSTONE CONTRACTORS ASSOCIATION

May 1, 2018 to April 30, 2021

By_/s/ By_/s/

 

District Council # 21 |
International Union of Painters and Allied Trades |

 

 

By_/s/ .
Joseph T. Ashdale ,
Business Manager/Secretary Treasurer

114
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 122 of 141

Signature Page

In Witness whereof, the parties hereto, intending to be legally
bound, have hereunto set their hands and seals the day and year

and for and period extended by Article 27.5
From: To:

I/We, the undersigned, an EMPLOYER in the Painting,
Paperhanging, Drywall, and Glazing Industries, have read the
foregoing Agreement, am familiar with its provisions, accept
and agree to be bound by all its terms and conditions. I also
agree, with the signing of this Agreement, to provide to District
Council No. 21 a complete list of all my journeypersons and

apprentices whom I employ.

Independent Employer or Association
District Council # 21
International Union of Painters and Allied Trades

BY_/s/

 

Joseph T, Ashdale
Business Manager/Secretary Treasurer

 

Company

BY_/s/
Employer Representative or Independent Employer Association

 

115

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 123 of 141

IOPAT DISTRICT COUNCIL No. 21
HEALTH AND WELFARE FUND

DELINQUENCY POLICY

Pursuant to Articles TV and VI of the Agrcoment and Declaration of Trust establishing
the JUPAT Disirict Counoit No, 21 Welfare Fund (*Fuad"), the Trustees do hereby amend the
Procedure for the Collection af Contributions Owed to the LU.P.A.T. District Council No, 21
Welfare Pund by defeting that polley in its entirely and ostablishing the following policy, rules
and regulations with respect to the collection of contributions from contributing employers to the
Fund: ‘ '

1, It is the policy of the 'Fhistees of the Fund to colteut delinquent contributions in a
reasonable, diligent and systematic manner. For the purposes of thls agrecment, a “dedinguency"
shall mean any unpald frlhge benafit obligation due by ay employer to the Fund,

2, (a) ~All: contributions and reports, except where a collective bargaining
agreement requires otherwise or as provided in paragraph 2(c) of this policy, are due no later
than the thirticth (305 day of cach month (except February, in which oase they are due on the
last day of the month} following the month in which the contributing employer's relevaist
employees performed any work,

(b) If the due date is a Saturday, Sunday or 4 legal holiday, the contributions
must be received by the next business day,

{c) Where, pursuant to the collective bargaining agresment, an employer is
required to remit on a weekly basis, then reports and contributions are due no later than the

Friday following the week in which work was performed.

Page 1 of 8

 

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 124 of 141

(dq) Ag set forth in paragraph 1, a contribution, required by a collective
bargaining agreement, to the Fund will be considered delinquent if it is not received by the due
date unless the Business Mianager/Secretary Treasurer of the IUPAT District Council No. 24
(“hereinafter “Business Nanuger"} grants a (20) twenty day extension of the duc date pursuant to
the terms, if any, provided in said collective bargaining agreement.

3. Liquidated damages shall be assessed as follows:

(a) Eomloyers, regitired fo remit on a monthly Saris: If a contribution report {s
submitied by the applicable duc date (in uccordance wth paragrapli 2 of this policy}, but the
contribution owed Is not received by the due date, fiquidated damages of $500.00 shall be
automatically added to the amount owed by the etnpldyer for thet month's contribution, If
noither n contribution report nor the contributions owed are reeclyed by the due date, Iquidated
damages of $750.00 shall be automaticatly added ta the amount owed by the employer for that
month's contribution,

(b)  Bmplayers required io remit on a weekly basis: if a contribution report is
submitted by the applicable due date (in accordance with patagraph 2 of this policy), but the
contribution owed is not received by the dus dato, liquidated damages of $115.38 shail be
automatically added to the amount owed by ihe employer for that week's contribution, {fneither
a contribution report nor the contributions owed are received by the applicable dug date,
Hquidated damages of $173.08 shall be automatically added to the amount owed by the employer
for that week's contribution.

4, In addition to the foregoing tquidated darnges, if'a contribution is not received

by the due date, interest shall start to accrue on the delinquent amounts from the due date at the

Pape? of 8

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 125 of 141

rafe then charged by tha Internal Revenue Service for delinquent taxes under seation 6621 (a) of
the Interna} Revenue Code plus one (1} percuntage point in excess of such rate,

5, If the contribution Is delinquent, the Trustees, through the Administrative Office
of the Fund, will send 9 pofice, as soon as is administratively feasible, to the last Knows address
oF said delinquent omployer advlalng sald employer that its contributions to the Fund ore
delinquent, that it owes Uiquidated damages, as set forth in Paragraph 3 dbove, on the principal
balance outstanding at the time of the notlee together with any interest that has accrued on the
delinquent payment to date. The notice also shall advise satd employer that the Pund will notify
the bonding company and make a claira on any bond that has been posted in accordarica with the
employer's collective bargaining agreement, A copy of this notlee shall be forwarded to the
union and Fund counsel, Any defect, delay or fallure in sald notice will not relleve or mitigate
the delinquent employer's obligations to the fund.

6 The Trustees hereby delegate the initial efforts to collect delinquent contributions
to the Union Trustee co-Chalr and the Employer Trustee oo-Chalr (the “co-Chaits”) jointly, The
co-Chairs are delegaled the authority to waive liquidated damages and to enter into a payment
plan for delinquent contributions. Any payment plan requiring more than three (3) months to
pay the umount owed to the Fund will require, in addition to te bond required by the applicable
collective bargaining agreement, that the delinquent emptoyer provide a guarantee of the
payment of monica owed to the Fund plus the payment of threé (3) months contributions
averaged over the past twelve (12) months. This guarantee will be accomplished through
combination of bonding, personal guarantees of the principals of the employer, and/or other

Securlly acceptable to the Fund, If the delinquent omployer does nat heve-n bond, in the amount

Page 3 of 8

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 126 of 141

required by the relevant collective bargatiing agreement, posted with the Fund, regardlese of the
Jength of time in the payment plan, said guarantee will cover the amount owed to the Fund plus
six (6) months of cortributions aversiged over the past twelve (12) months,

7, Should the delinquent contributtans, Interest, and liquidated darnages not be
received within £5 (ff ficon) days after the sending of notice referenced in Paragraph 5 above, the
delinquency sholl be referred to Fund counse! to initiate litigation at any time, Unless suoh Is
walved by the Co-Chairs, the first step in suoh action will be for counsel to make a written
demand to the last known address of snid employer for payment and to provide notlee of
impending legal action, Any defect, delay or failure in snid dernand will not relieve or mitigate
the delinquent employers obligations to the Fund, In the evont a complaint is filed, the
delinquent employer shal} pay, In ad¢itlon to the delinquent amount due and tnterest thereon,
liquidated damnges, any audlt fees rind expenses, reasonable attomey fees, court onsté and other
expenses incurred, Ifa bond has been posted, the foad will notify the bonding company and
make a claim on the bond, In the event tliat the delinquency is referred to counsel for litigation,
liquidated damuyes in the amount of twenty perasnt (20%) of the principal amount due shall be
added in addition to the liquidated damages set forth in parapraph 3 above,

8 In the cuse of a delinquency arising as a result of an audit, the delinquent amount
Will acerue Interest from the due date of the contribulion, ‘The interest rate shall be the rate

charged af the time of the audit by the Internal Revonue Service for delinquent taxes in

 

accordanes with Seo 6621{a} of the Internal Revenue Code applicatite to the porlod of

detinquonoy plus one petesntage point tn-excess of such rate, |

Page of 8

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 127 of 141

9, Upon completion of an audit, the Trastecs through the Administrative Office of
the Fund will notify Lhe delinquent employer in writing of the delinquent amount gad the Interest .
charges. Lf such delinquent contributlons and interest are not paid within fifleen (15) days after
the date of the written natles, the matter shall be referred 10 counsel for collections, Ifa iawsuit
is initiated to collect the delinquent contributions, in addition to any aniount owed the Fund, the
Fund may impose liquidated damages of twenty percent (20%) afihe delinquent amount owed as
well as court costs and attorneys’ fees. In addition, where an. audft discloses a delinguendy of
five percent (5%) or. more of the atnount otherwise duc for the audited period, ihe employer will
be responsible for the costs of the audit which amount shall be in addition to any other sume due
under thls policy,

. 10, The Board of Trustees shall have the exclusive authority (with exeeptions set
forth in paragraph 6 and listed below) to compromise, sottie or abandon a claim or delinquency Ef
the cost and expenses which would be involved in the filing of a complaint and tn proceeding
with litigation would exceed the amount for the delinquenoy due, ar if there ere other good and
sufficient reasons, such as the remote likelihood of collection established on a case by case basis,
for compromising a claim, Between regularly scheduled meetings of dhe Trustees, the co-Chalrs
of the Board of Trustags shall have, in consultation with the Administrative Office of the Fund
and delinquenoy counsel for the Fund, the authority to upprove and implement the
tecommendatlon of delinquency counsel to compromise settle of abandon a claim.

Hl, | The Trustees vail request tliat cach of the other Trust Funds which requiro
employer contributions pursuant to a collective bargaining agreement with District Connell 21

(hereinafter, “Other Trust Func(s)”) delegate delinquency collections ta the Trustees of this

Page 5 of 8

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 128 of 141

Health & Welfare Pund and, if such is delegated to said Trusiees, said Trustees will act as
fiduciaries to such Other Trust Pund(s) in delinquency matters, If such fs delegated, this policy
wil] apply to sald Other Trust Fund(s) and the Trusteos of the Health & Welfore Fund wifl meet
to handle delinquency matters at the end of the Health and Welfare Fund Meeting, will prepare
separate Minutes covering delinquency matters, and will provide a copy of said Minutes to the
Other Trast Pund(s) which have delegated detinguency collections to the Trustees of tls Health
& Wolfare Fund, The Trustees of the Health & Welfare Fund will have the tight to decting
and/or to termuriate said delegation of authority, The Trustees of the Other Trust Funds will have
the right, at any time, to withdraw and/or rvevake, in whole or ja part, said delogatian of gutharity,

12, (a) A “Shortfall” exists when an employer fs delinquent in dhe making of {ts
payments, when an employer remits less then the full amount dug as required undey Its collective
bargaining agreement with the Union, or-when ltigatfon or other callection procedyros result In
the receipt of less than al! montes dre,

{b) — Shortfulls shall first be first allocated to any fund or Union whitch receives
post-tax contributions (inclucing, but not Hmited fo, Vacation Fund contributions, anton dues,
political action vdntributions) on a pro raia basis, ‘Therea fer, all remaining monies shall bo
allocated pro-raty to each of the employee benefit plans for which contributlons are required
under the terms of an employer's callective bargaining agreement based on the contribution
fmounts sql forth in the inbor agreement and shall be applied cach moth to the contributions
designated by the employer for that month, Subsequent receipts for said month will be dredited

in the same manner,

Page 6 of 8

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 129 of 141

 

 
  

MANAGEMENT; RUST BES

 

 

 

Wide Mo
oun ete

0 ee

 

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 130 of 141

Novak|Francella

LLG 4 CERTIFIED PUBLIC ACCOUNTANTS

January 29, 2020

Ms. Terry Scipione

Blue Collar Builders LLC
310 Big Oak Road
Langhorne, PA 19047

Re: Painters District Council No. 21 of Philadelphia Employee Benefit Funds

Dear Ms. Scipione:

Enclosed, please find copies of our payroll compliance review report detailing, by month, the
discrepancies we noted during our recent review of your payroll. Please note the report DOES
NOT reflect the contributions that may be due to the International Union Pension Fund including
the International Annuity Fund, LMCI, PAT and FTI.

We ask that you review this detail and advise us of any adjustments or challenges to our findings.
If we have not heard from you within ten business days from the date of this letter, we will
submit our report to the Fund Administrator.

If there are any questions concerning the payroll compliance review, please feel free to contact
our Philadelphia office.

We wish to take this opportunity to thank you for your cooperation during the review process.

Sincerely,

MARTA COOPER /

Enclosures

eens "EXHIBIT eerie

 

NEW YORK | 450 Seventh Avenue, 28th Floor | New York, NY 10123 | 212.279.4262

PHILADELPHIA | One Presidential Bivd, Ste 330 | Bala Cynwyd, PA 19004 | 610.668.9400

WASHINGTON, OC | 7226 Lee DeForest Dr, Ste 201 { Columbia, ME 21046 | 445.832.4009

CONNECTICUT | 255 Roure 80, RO, Box 698 | Killingworth, Connecticut 06419 | 860.663.1190
BOSTON | Independence Wharf, #70 Adantic Avenue, 4th Floor | Slostun, MA 2210 | 617.500.6578 ~iyn

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 131 of 141

Novak Francella

LLG | CERTIFIED PUBLIC ACCOUNTANTS

District Council 21 Employee Benefit Funds

PAYROLL COMPLIANCE REVIEW

REPORT
EMPLOYER: Blue Collar Builders, LLC
ADDRESS: 2310 Big Oak Road, Langhorne, PA 19047

DATE PAYROLL REVIEW COMPLETED: January 28, 2020
REVIEW PERIOD: = November [, 2017 through December 31, 2019

EMPLOYER REPRESENTATIVE, IF ANY, PRESENT AT THE TIME OF
THE PAYROLL REVIEW: Ms. Terry Scipione

LOCATION OF EXAMINATION: Novak Francella, LLC
DOES THE EMPLOYER PAY CONTRIBUTIONS ON:
Non Bargaining Unit Employees: | No If yes, is there a Participation agreement?
Owner/Operator: No If yes, is there an Owner/Operator agreement?
RESULTS OF PAYROLL COMPLIANCE REVIEW:

A- Contributions not submitted on all hours/wages.

B - Contributions due on all employees performing covered work.

C - Dues were not remitted on hours paid,

Updated: January 28, 2020

NEWYORK [ 450 Seventh Avenue, 28th Floor | New York, NY 10123 | 242.279.4262

PHILADELPHIA | One Presidential Divd, Ste 330 | Bala Cynwyd, PA 19004 | 610.668.9400

WASHINGTON, BC | 7226 Lee DeForest 19s, Ste 20] | Cotumbia, MD 21046 | 443.832.4009

CONNECTICUT | 255 Route 80, RO. Hex 694 | Killingworth, Connecticut 06419 | 960.663.1198
BOSTON | Independence Whari, 470 Atlantic Avenue, 4th Floor | Moston, MA O22t0 | 617.500.6578 arn

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 132 of 141

Novak. Francella

tLC ] CERTIFIED PUBLIC ACCOUNTANTS

District Council 21 Employee Benefit Funds
P 1 TE REVIEW
SUMMARY
EMPLOYER: Blue Collar Builders, LUC

REVIEW PERIOD: November J, 2017 through December 31, 2019

 

2017 2018 2019 TOTAL
Health & Welfare $ - $ - $ 26,8924 $ 26,892.41
Annuity Fund . . 11,702.60 11,702.60
Apprentice DC21 : - 2,569.88 2,569.88
Industry Advancement - - 429.20 429.20
Vacation Fund - . 4,292.00 4,292.00
Scholarship Fund . * 214.60 214.60
Benevolent Fund | . _ 104,65 104.65
HRA Fund . - 643,80 643,80
DC21 Labor Management ” - 170,35 170.35
Drywall Finisher Target Fund - - 3,025.87 3,025.87
Organizing Fund - - £50.23 150.23
PAC Fund - - 543.16 543.16
Dues / hour 11.40 - 2,177.02 2,188.42
Dues % of Wages - « 2,959.37 2,959.37
TOTAL CONTRIB. DUE: $ 11.40 8 § : $ 55,875.14 $ 55,886.54
interest 1.73 - 1,974.77 1,976.50
Liquidated Damages* 2.28 . 14,175.03 11,177.31
Cost of Audit 1,219,62
TOTAL AMOUNT DUE: $2,259.97

*Mease note Liguidaled Damages may be due if payment of Principle, Interest and Cost af Audit (ff applicable)
is not received within 15 days after notification from Fund Office.

Updated: January 2%, 2020

NEW YORK [ 450 Seventh Avenue, 28h Flour | New York, NY 10123 | 212.279.4262

PHILADELPHIA | Onc Pecsittential Blvd, Ste 330 f Bala Cynwyd, 2A 19004 | 610,668.40
WASHINGTON, DC | 7226 Lee DeForest Dr, Ste 201 | Columbia, MB 21046 | 443.832.4009
CONNECTICUT | 255 Route 80, PO. Hox 698 7 Killingworth, Connecticut 06419 § 860.663, 10190
BOSTON | lndcpendence Wharf, 470 Astantic Avenue, fib Moor | Rostan, MA 02210 | 617,500,657

 

 
 

ozoz ‘ez Avenues pmepdh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

oororsr S| eroso'es | sesee'e S| Ieterri si settee 5] coosoe s| resis Si srsoe's Sf srezot sjaszore s] - sf - sf - sland LNNONY IVLOL
cbiorc S| eséel siesses S| tore sper sisroor s|sstz s|erssc sfirss sjersst s| - ost o- sf - §leeoss 05°¢ STEN JOS, AiO NIFH) $340
elssci S| Wel sparse s$oosss siorert sforei secre siorsi sProro sfseetr ${ -. sf - S| - Ss) ols 56 08 mney 2d $} MOO Safid NUNG¥
gessr S| sese stosre os|seust slosse slovse slooo sfoors sfooor sfosse s|[ - $s] -  §) S| Stes 6505 oy od § ONC O¥d
ieozl S$} ior sioroc slirss slecor sare “sf[sor  slivst $l srr stirs s{ + sj] - sf “= s| ros Loos 46g Hd-¢ DONIZINYOUO
eissrc S| Fer] S$] seers Ss |orre: sj oxsoc si orsel Sitese slostoe sfrcos  Sferist s][ - $] - $—-  S/irts iis moypds}  OU¥E BAHSING AG
eB9et 8] 808 Sister s|oetr sso s]ace sitet statir spars shiss  s{ - $1 - sf -  $/ soos ODS moy Pd sy NOW MOEN ioc
Seats Siaros s|orsit s|serot siower  Slosrs siore sforro s[oter stoese gs] - $7] - S|] $| 0S0s OFOS sacy 40¢ § CONN YUH
ees S[ sos Sloss sf ari sore Sjoss  s|ozt  sfarot sf ove Sleec os] -  §) - sf -  s{ soos so'0s soy pds] CNA INSIOARNAS
SETLL Sf OTOL S| ogee si sors Sfoor  STooti = =sl[ort sfostz sforo Store: sf * os] - sj) - “sores O10 inoy Bd S| INCL diHSUYTOHOS
Go'ssrs Sf oozor S| oes, S| oossot s]ooer sl ogrst S| ooer sl oozer S}ooRs: s]onsss ST -  s}- si - $1 anes oOTS thoy 40'S GNA NOLLVOVA
ossre Secor S$} oes. si esse: store; S| arse S| Orr Storer 6Sstosz: |6sfooez “ST - os} - $i -  sTorns oc OS qnoy 23d § NOS AMLSACINI
Bye $7; cic] s|osesr sores slorser s[ecest slorst siorest sfose: sl[srrst $s] - sl o- ss? -  $loris OUTS Inoynds} Tod SDUNaddd
ornige S| reees $ | cele S| evesre si rrces si scrso s|[orss) S$} resicl sfooose Sfzreig sf o-  SPo-  §1 - stress rors Jn0y Dd ¢ NAA ALINNN¥
CTOPPIT S| SELOTIS | OS Cra r S| ECoEeO SOF TERL Si OS ssFl S| oTIos Sf osorec sl orcos S| stents! - Si - $f - Sisstis” |etvls inoy nd g) SRV sTE FF HETVaH
“6uus | sus | Salva Sann4

eng pinowy 7
extoo'sd $ reese sts | so ILCIe S| ipT9es Ss loceser $ | srero S| tssts’s s| sogmst sl setters $] - Sf - S| - S| S3DVA\ T¥YLOL
oF tel ooloT — | oo'SLt OF 6FS oo DFT OO9ET Cort oo 9I< ao'rs OeeT - - . SY10H WoL
Os rss tt Ss OTSOVL § | stsro s | reeese $ | soorsT $s SHOV A
OO 962 ay 91 OO EE ot) oo rs SaA0H_ [| ¥ [ager a oqEAN|
9rsis SesIe  § SAOVAY
a8 8 sao [6 ea
aes orcsse $|ersse, S| ico $ | stecee = SaOvAL
ao sts 00°06 00'S | og'orl a076 suioH [| ¥ (eS ns]
FELIS $ tS ESTE § SAOVAL
args anos sanou | ¥ PIMPS] SUE
eVTLeT § sore] § SADVAL
aarre oo LE sanon | ov SAIOIES “UNALD IY
Tear $ wrseo SBOVAL
onal oe suaon Tv sep a]
Brolcs § scisg'e S| ogsset $ SADVAL
GOR71 oose 00 OF SENOH 1 ¥ Geum “ZT
wLres § stisvs s[oesic s SaOVAN
60°96 oO'ss oos sunoH f ¥ Ly Horsey]
geors't § gl ote¢ F SAOVAN
SO RL OO FL sunon [| ¥ ayo, “LEN
Lecos'c § {COST F S3OVM
oO Ogle Sun0H | ¥ weyinULes “SHEA
OS O9T FL S| Lr SseES | OS SLS r S| urs6T SF SBOVAL
OF TLE oo LOl oth os 6st SunoH | ¥ f gooey “wong
Stiké grins § SIOVM
CORT oo'rT SunoH [4 FRUIO' | “UEUL|>Es>¢]
TWLOL 320 AON 10 das onv woe Nor AVIY adv UY aad KVP arg 4aquiay gg

SWEAT

20-cv-00629-JS Document1 Filed 02/03/20 Page 133 of 141

Case 2

saodey sow. dominos soy ang suounpaeE

er

GSSSITCLOl WAMIWIN Hed
“pom parmace Fummapod sos4o dis ppe bo Shp tudnNquO7 = gq SOCIERS ALOE FIN CLOWENOD
‘sdEm,smoy fe ue pannagns ys syoNMgINUAD - Y aay Pah TOLIGNY LPost ¥q awoEr] “prow yeo Jig o1fz  ssTNday
O1Oe Te HqUEI ynoRN 217 | SqMeaON “GOMEZ WILATY OTT SPiN OD ong AGUNG

 

Sspuny wwagq aafoydarg pe youno pupsTG
 

Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 134 of 141

ozo2 ‘sz Arenver :payepdn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLIRFOL S| obsess isciss S| zesle Ss] - sj: sft - sl icreet S| socrt s[ - $po- SS] tS JANG INNOWY TVIOL
erass S| oraz Sizoez S| rmror sf - si- $|_- Sf recto; S| reroute st - si] -  $] - $) - sieose — feose SIM 50-9, 330 (0aHD Sana
eVoir ${sioo sfostt s[szzi sf - sj - st - lose s[aore sl - $s] - $j] - §$)] + sSfese0s  foecs moy bd sf NOH / Sand NINGY
eprol sisces sioss sjere sf - st - s} - S[szet sloor sf - s|_- s] > sj] = sfsros Of 0S Roy ed | CNIS D¥di
ocsez S$licrl Sirst s|svo sf - s[- s| + Slers s[zzs $[- Ss} - S$) + §$) - $F e005 LO'OS mo pd 5 DNIZINYOXO|
endss Sl isisz SEOIE S$] toe Sf - s[- s| - s{issor sloeser $f - $j. - $i - $f - shirts iF ls moypds} Suv l VaHSINIG Md
sree Ss] seo sioe1 sjoor sf - s{ + s| $toro —$ | 29% st - Sit St St - Spanos zoos mopods]  LWOW NORV ial
ssstl $jorces sfovo sjsce sf - st - s| - Sjoree sforse $s] - s| - $$] - sj] - sforos” foros iY 39d ¢) ON‘ VaH
esoz S| ssoi sforl sitio sf - st - s[ sjsve  shorr sf - $j] -  $} - $§; - $4fsocs [eons moyd$| GNM INTIOASNAG|
sip Sarit s[ort s$istt sf - st - s| - $for. slave $f - sj] - sj - sj -  $fores foros mnoy 50S] CNA dIHSaY IOHDS|
oozes S| oozr sloorr s[ooszt sf} - sf - | - S$] oorst spots: $7 - S$] - St > Si; soos loos Frog bd ) AN NOLLVOVA!
ores Slorer Storr siosz si - sft - s|_- Sjorst sforer $s] - Si - Sf - $$) = sfozos  [ozos inoy tad §) GNA AMLSNONIE
ozzns = $j ozesz Sl orsz S}oost sf - s["- s| Sjorts sforsi si - sis s{- sj - sforts forts mogpds} (20 SOLINSddy
osceoe Sl orssols| cool Siasz> sf - s[ - s{_- Sjorsse sbocosr ss] - $ho- si - $$) - sfooss [rors moq nds CNM ALINNNY
glzszs Ss] sosrozs | oroz sisvost sf - $s] - s| - $[st996 sPosmoz1 s] - S$} - Sy - Si] -  OS] sezis — iszzts moq nd $s] SaVITIM HL TVaH
sis | sutse | salva sonns
ang yuneuy
wrers'si S| sTOIVSs | asors S| srizr 5] - sj - s|_- $ | sepoe't S$] onrm sc S| - S| - S| - St - $1 SBDVYATYLOL
OF SIF cori | oorz orc! = - 7 COLL 0096 - - 7 > Sad0H TV.LOL
OorZTsS S OoRe'E S SIOVA
00°96 00°96 San0H | ¥
foss7s § osszs $ SDVA
OO PE oor sunoH f ¥
ovoEs> $f opossrs SaOVA
ovozl ord SanoH | ¥
ovzot = $ OoZOE S$ SqOVAL
0o's 00's SanoH | ¥
eet 1 $7] OTITIS SaovA
east oer SanoH | ¥
LeoTe $ | STHCIS | COOL $ | BeE9T S saovan
os ss oo sr 008 ost sanow | ¥
Ss£eo0ec $ SLo067 S saovan.
OO'LL OO'Le Seno0H | 4
TVLOL aa AON 1Do aas ony “ht nar AYA ugV avin ga4 NVe asa =qunn ss

€S61 4punos-tindry camAaqunoe oy ang suoxmquagttay

“qian paranco Sommcpred ssakonhius yo we arip sucpnquauO: - q

“sade Emod] [[2 UO POM HS tou scomMALATUOT) -

Tew DESY Tey wey

ai wey OLIGNY

6107“ 1€ Hqgumosq ysnonp stor ‘| qu=A0N ‘Onad MALATY

 

SSESIZEL9T WSANN Hd
sonrdis 429) SI INOD
Er06t Vd ‘Smoqfery “proy Oo ig Lez :ssaTuday
oT Seping aTeo Ng “ACTA

spony weceg edopdiag [Z [pune} pst
 

Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 135 of 141

ozoz "ez Venver :paepdry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oil Ss} - Slorlh s| - S| -  $| - $s| - $1 - s|-  $| - S| -  $] -. S| - S]snd INnONV IVLOL

owns] - sfou sf - si -s|-  s| - si - s[- os] = st = os] S| =~ SCSseos sews moy od §[” NOH 7 Sarid NIN’

tus | os | Salva SONA
ang jonomy

= 3s] CS] s] - s| - $3) - S| - S| - S| -  s| -.s]| -.s|- $s) S$ S25VA IVLOL

OTT = ordi = = = - > = = = = = SuTon Wied|

= $ = $ SaOVA

00's o's Sino# |

- $ = $ SaOv AA

ctr OOF SunoH __|

 

 

 

 

 

 

 

 

 

 

VLOL Jad AON 10 das ony nr Nar AVI adv 8VA qa NVE

trdey mom Gumor ao) ang suopnquyco)

 

GSQZ7E-29T “WACK Hd
: soodins BL Ss “LOVING?
Fred sincy uo payrimy jou aan sony - 5 a4 tug SHOLIOnY LOGE Ved “Stoysury “prow yeO Ag O1EZ -ssTuMaayY
Td) SiBpipg seg cary S107 “Te PquResg yananp ¢toz* | EqUEAcN ‘dona MALATY OT) 52pm FI99 Ma AACE

spony 1ysmeq aopdng IZ Pune} pugag
 

Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 136 of 141

 

0202 ‘ez Aenver porepdn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

92ST ${ hr bY Ze st = $i - s|zre sj] -' $s] ~ ${ - Ee st - a ang INDONY TVIOL
9L8E $j tor ZU 5 $f - Stzrz os] - s|_ - s|_- $jsro os} - $| - - lots | 9é'os oq mds] WOH / Sand NINGY
6s SIs Sava Sanna
aig wHomy
- ${_- S$} > s|_- $i - s|_- sf} - s| - s| - $s] - sj - s S49VA TVLOL
0s'st 00'F ooz! ” - ont - - - oso - SUNOH TYLOL
- $ : $ SaOVAL
coz onz1 sunow |
- $ SaOVAL
oro oro - Ei a |
- ; SBOV AN
Go'P o0'r SanoH |
: $ SaOVA
oor o'r SuncH |
: 5 S20¥ Ai
} OOS 00'F oor sunoH {|
TVLOL Dad AON 150 das ony ne Nar AVA adv UVN | «Wad N¥t
siedep caw{otinoy 104 stg) FooguyEEo
GSE LT AGAIN Hd
seeding ADE SI LIVINOO
pied sunoy go pounttrat jou arm song] - 3 aa wry OLA Lrosl Vid Sours “pooy EEO Sig olez ‘ssquCayY
A Sepp ios tases yg S107 ‘Te aquiscay WTnanp 210Z "1 Eathaon “Ona MOIATY ITT 2 pMe SOD NE AOA

Speny igsusg ssAojdery 17 ney DING
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 137 of 141

LAW OFFICES

SPEAR WILDERMAN

A Professional Corporation
SUITE 1400, 230 SOUTH BROAD STREET, PHILADELPHIA, PA 19102
TEL (215) 732-0101 FAX (215) 732-7790

WARREN } BORISH*
SAMUEL L. SPEAR

FAMES FP RUNCKEL
CHARLES T JOYCE*
BENJAMIN RISNERS
WENDY CHIERICI*

JAMES KATZ°

MARTIN W MILZ*

LOIS GARBER SCHWARTZ
NICHOLAS J BOTFA*
SYRETTA J MARTIN'
MELISSA A LOVETT

F TIGHE BURNS*
THEODORE F DiMUZIG
CHRISTOPHER R STOCKTON
SARAH LEAH TARLOW??
CHRISTOPHER G CASSIE*

PA BAR EXCEPT:

fT NIBAR

* PAR NIBAR

0 PA, NJ & DC BAR
tt PA& NY BAR

n

September 18, 2019

NJ OFFICE

1040 N. KINGS HIGHWAY

SUITE 202

CHERRY HELL, N) 8034

(855) 482-8799 FAX (856) 482-0143

BRUCE E. ENDY
RETIRED, 2017

IRA SILVERSTEIN
OF COUNSEL

LEONARD SPEAR
1923 - 2003

LOUIS H WILDERMAN
1909 - 1993

Via First-Class Mail & Email <terry@bluecollarbuildersile.net>

Blue Collar Builders, LLC
Attn: Terry Scipione:
2310 Big Oak Road
Langhorne, PA 19047

RE: IUPAT District Council No. 21 of Philadelphia Employee Benefit Funds
(“Funds”) - Delinquent Contributions, Request for Escrow and Audit
Compliance — First Notice

Dear Sir:
Please be advised that this office is co-counsel for the above-referenced Funds,

We have been advised that payment has yet to be made to the Funds by Blue Collar
Builders, LLC (the “Company”) for the accrued interest and liquidated damages owed by the
Company which result from the Company’s failure to timely submit remittance reports and/or full
contributions for the monthly periods of November 2018 through June 2019, as well as the weekly
periods of July 3, 2019 through September 4, 2019, in the amount of $4,941.73 ($48.75 in interest
and $4,892.98 in liquidated damages). While the Funds acknowledge the receipt of payment of
known principal amounts owed, this amount must be collected. Also, please submit reports for the
monthly period of June 2019 and the weekly periods of July 3, 2019 through September 4, 2019.

Additionally, on or about August 26, 2019, an independent auditor, Novak Francella, LLC
(hereinafter, “Novak”), notified you of its request to audit the Company’s payroll records on behalf
of the Funds for the period of November 1, 2017 to present. Novak has since made numerous
attempts to schedule an audit with the Company, to no avail. Please be advised that compliance

Toe aH iB IT EAE ce

D

 

  
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 138 of 141

Blue Collar Builders, LLC
September 18, 2019
Page 2

with the Funds’ audit requests is an obligation that employers agree to upon entering into a
collective bargaining agreement with IUPAT DC21. A copy of Novak correspondence, dated
August 26, 2019, is provided with this fetter as a reminder of the information the Company is
required to provide the auditor to commence with auditing.

Further, as Article 12 of the CBA states, a signatory employer is required to post a security
bond or a letter of credit with the Funds for employees for whom it pays benefit contributions. If
the signatory employee is unable to provide a bond or letter of credit in the bond amount so
designated by the Funds, it must provide to the Funds an escrow amount equal to the sum of
$1,450.00 per employee/per week for application to owed contributions in the instance that the
signatory employer becomes delinquent. Therefore, please provide escrow to the Funds in the
amount of $4,500.00.

The Company’s failure to remit the reports and/or contributions when due, comply with
the audit request and provide escrow constitutes violations of both the collective bargaining
agreement and/or federal law. The Employee Retirement Income Security Act of 1974 (ERISA)
provides for civil remedies and damages in such a situation.

The Trustees of the Funds have a fiduciary obligation to pursue the Company’s audit
compliance, appropriate bonding/escrow, and recovery of the delinquent amount owed.
Accordingly, please be advised that legal action may be taken unless this matter is resolved within
ten (10) business days from the date of this letter. Should the Company fail to cure its
delinquencies, comply with the audit and provide escrow to the Funds, a complaint may be filed
against the Company. The Company shall then be responsible to the Funds for attorney's fees and
costs associated with the filing. We urge the Company to take immediate action by providing
escrow for the sum of $4,500.00, complying in full with the audit, and correcting arrearages by
also making payment to the Funds in the amount of $4,941.73.

If you have any questions, please contact me at (215) 732-0101. Thank you.

   
 
   

Sincerely,
retta J. Martin,

esquire

Enclosure
ce: Brian Smith, Delinquency Controller (via e-mail)

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 139 of 141

Novak|Francella

LLC | CERTIFIED PURLIC ACCOUNTANTS

August 26, 2019

Controller

Bhie Collar Builders, LLC
2310 Bie Oak Road
Langhorne, PA £9047

RE: Distriet Council No. 21 of Philadelphia Employee Benefit Funds and
1.U.P.A.T. Industry Pension Funds

Duar Sir or Madam:

Novak Francella LUC are the auditors for the Painters District Couneil No. 2b of Philadelphia
'mployce Benctit Funds, As part of our normal review of contributions from participating
employers, we compare the contribution reports submitted by your company to your pavroll and
other related records,

A member of our Firm will be at your office on Thursday, October 3, 2019 at 9:00am to
conduet the review,

Please contact me at (610) 668-9400 ext, 109 or meoopertanovaktrancella.cam
to confirm this appointment,

Please review the list of documents and records we will require to be available.

Quarterly Unemployment Compensation Tax Returns.

Federal 94] Quarterly Payroll Tax Returns.

Annual W-2s ond W-3,

Annual 1099s and the 1096,

Emptoyces” individual carmings records detailing hours paid: if not available in that form, some record
detailing hours paid per employee should be made available,

6. Copies of monthly cantribution reports to all fringe benefit Tunds to which you contribute.

7, Cash disbursenieni journals and/or Check Register/Cheek Book.

f. Copies of the callective bargaining agreements.

Ret Tout

a

MI

Our review will be for the period Nevember 1, 2017 to present date, We will. therefore,
require the above information for that time periad,

Sincerely.

Mecsle Compr

MARTA M, COOP
NEWYORK | BuSesenth Yer S8db fhe New doh WY TREY 2 SES 2To ae
PUILADELPHIA | Qin Vresuleseat dla Soe 4400 Gls Chace PY Punt | edo nas teu
WASHINGTON. OC 1 72726 bee (bel otest Dr Seu CU | tedunthiga V0) Shei 46a SA oe
CONNECTICUT | S48 Toure S14 Hoa eek. Rifonscueh, Canneceieg og) f Sages 1790
AOSTON ( lnatepeedeen gy Wirt ath Yrbone Avena, teh Flee | dhostom Mpa 2 TO pt Seb STS

CTT.

 
Case 2:20-cv-00629-JS Document 1 Filed 02/03/20 Page 140 of 141

WARREN J. BORISH*
SAMUEL L, SPEAR

JAMES F RUNCKEL
CHARLES T JOYCE*
BENJAMIN EISNER¢
WENDY CHIERICI*

JAMES KATZ*

MARTIN W MILZ*

LOIS GARBER SCHWARTZ*
NICHOLAS J, BOTTA*
SYRETTA 7 MARTIN"
MELISSA A. LOVETT

F TIGHE BURNS*
THEODORE P. DiMUzIO
CHRISTOPHER BR. STOCKTONt
SARAH LEAH TARLOWTt
CHRISTOPHER G. CASSIRt

PA BAR EXCEPT:
f NI BAR
* PAG NI BAR

LAW OFFICES

SPEAR WILDERMAN

A Professional Corporation
SUITE 1400, 230 SOUTH BROAD STREET, PHILADELPHIA, PA 19102
TEL (215) 732-0101 FAX (215) 732-7790

November 12, 2019

Ni OFFICE

i040 N, KINGS HIGHWAY

SUITE 202

CHERRY HILL, NJ 03034

(856) 482-8799 FAX (856) 482.0743

BRUCE E, ENDY
REPIRED, 2017

FRA SILVERSTEIN
OF COUNSEL

LEONARD SPEAR
1923 — 2033

LOUIS H. WELDERMAN
1909 - $993

> PA NI& DC BAR
TEPA & NY BAR

Via First-Class Mail & Email <terry@bluecollarbuildersllenet>

Blue Collar Builders, LLC
Attn: Terry Scipione

2310 Big Oak Road
Langhorne, PA 19047

RE: JUPAT District Council No. 21 of Philadelphia Employee Benefit Funds
(“Funds”) - Delinquent Contributions — First Notice

Dear Sir:
Please be advised that this office is co-counsel for the above-referenced Funds.

We have been advised that Blue Collar Builders, LLC (hereinafter, the “Company”) has
failed to timely submit remittance reports and/or full contributions for work performed during the
monthly periods of November 2018 through June 2019 and the weekly periods of July 2, 2019
through November 3, 2019, As a result, the Company owes an amount of $6,387.91 to the Funds
for untimely reporting and remittances, which includes interest in the amount of $283.37 and
liquidated damages in the amount of $6,104.54. Also, the Company must promptly remit its
overdue reports for the weekly contribution periods of August 11, 2019 through November 3, 2019
to the Funds Office.

Additionally, the Company failed to timely submit contributions owed for the 312 hours
of covered work performed by Mr. John Wiberley during the weekly periods of May 27, 2019
through July 2, 2019, As a result, the estimated delinquent amount owed by the Company to the
Punds for Mr, Wiberley’s benefit contributions is $11,646.96.

 
Case 2:20-cv-00629-JS Document1 Filed 02/03/20 Page 141 of 141

Blue Collar Builders, LLC
November 12, 2019
Page 2

Together, the Company owes the Funds the total of $1 8,034.87.

The Company’s failure to remit reports and/or contributions when due constitute violations
of the collective bargaining agreement and/or federal law. The Employee Retirement Income
Security Act of 1974 (ERISA) provides for civil remedies and damages in such a situation.

The Trustees of the Funds have a fiduciary obligation to pursue full recovery of the
delinquent amount owed, Accordingly, please be advised that legal action may be taken unless
this matter is resolved within ten (10) business days from the date of this letter. Should the
Company fail to cure its delinquencies, a complaint may be filed against the Company. The
Company shall then be responsible to the Funds Jor estimated liquidated damages in the amount
of $2,329.39 and attorneys’ fees and costs associated with the filing. We urge the Company to take
immediate action by remitting reports and by correcting arrearages by making payment to the
Funds in the amount of $18,034.87,

If you have any questions, please contact me at (215) 732-0101, Thank you,

  

yretta J. Martin, Esquire

ec: Brian Smith, Delinquency Controller (via e-mail)

 
